Exhibit 10.1

 

Execution Version

 

 

$10,000,000.00

CREDIT AGREEMENT

dated as of August  3, 2018,

by and among

Tactile Systems Technology, Inc. dba Tactile Medical,

as Borrower,

the Lenders referred to herein,

as Lenders,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Swingline Lender

 

 

 

 



 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

    

1 

 

    

 

 

 

SECTION 1.1

 

Definitions

 

1 

SECTION 1.2

 

Other Definitions and Provisions

 

27 

SECTION 1.3

 

Accounting Terms

 

28 

SECTION 1.4

 

UCC Terms

 

28 

SECTION 1.5

 

Rounding

 

29 

SECTION 1.6

 

References to Agreement and Laws

 

29 

SECTION 1.7

 

Times of Day

 

29 

SECTION 1.8

 

Letter of Credit Amounts

 

29 

SECTION 1.9

 

Guarantees/Earn-Outs

 

29 

SECTION 1.10

 

Covenant Compliance Generally

 

29 

SECTION 1.11

 

Rates

 

29 

 

 

 

 

 

ARTICLE II REVOLVING CREDIT FACILITY

 

30 

 

 

 

 

 

SECTION 2.1

 

Revolving Credit Loans

 

30 

SECTION 2.2

 

Swingline Loans

 

30 

SECTION 2.3

 

Procedure for Advances of Revolving Credit Loans and Swingline Loans

 

32 

SECTION 2.4

 

Repayment and Prepayment of Revolving Credit and Swingline Loans

 

33 

SECTION 2.5

 

Permanent Reduction of the Revolving Credit Commitment

 

34 

SECTION 2.6

 

Termination of Revolving Credit Facility

 

34 

 

 

 

 

 

ARTICLE III LETTER OF CREDIT FACILITY

 

35 

 

 

 

 

 

SECTION 3.1

 

L/C Facility

 

35 

SECTION 3.2

 

Procedure for Issuance of Letters of Credit

 

35 

SECTION 3.3

 

Commissions and Other Charges

 

36 

SECTION 3.4

 

L/C Participations

 

36 

SECTION 3.5

 

Reimbursement Obligation of the Borrower

 

37 

SECTION 3.6

 

Obligations Absolute

 

38 

SECTION 3.7

 

Effect of Letter of Credit Application

 

38 

SECTION 3.8

 

Resignation of Issuing Lenders

 

38 

SECTION 3.9

 

Reporting of Letter of Credit Information and L/C Commitment

 

39 

SECTION 3.10

 

Letters of Credit Issued for Subsidiaries

 

39 

 

 

 

 

 

ARTICLE IV [Reserved]

 

39 

 

 

 

ARTICLE V GENERAL LOAN PROVISIONS

 

39 

 

 

 

 

 

SECTION 5.1

 

Interest

 

39 

SECTION 5.2

 

Notice and Manner of Conversion or Continuation of Loans

 

40 

SECTION 5.3

 

Fees

 

41 

SECTION 5.4

 

Manner of Payment

 

41 

SECTION 5.5

 

Evidence of Indebtedness

 

42 

SECTION 5.6

 

Sharing of Payments by Lenders

 

42 

SECTION 5.7

 

Administrative Agent’s Clawback

 

43 

SECTION 5.8

 

Changed Circumstances

 

44 

SECTION 5.9

 

Indemnity

 

46 

SECTION 5.10

 

Increased Costs

 

46 

 





i

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

SECTION 5.11

    

Taxes

    

47 

SECTION 5.12

 

Mitigation Obligations; Replacement of Lenders

 

51 

SECTION 5.13

 

Incremental Loans

 

52 

SECTION 5.14

 

Cash Collateral

 

54 

SECTION 5.15

 

Defaulting Lenders

 

55 

 

 

 

 

 

ARTICLE VI CONDITIONS OF CLOSING AND BORROWING

 

57 

 

 

 

 

 

SECTION 6.1

 

Conditions to Closing and Initial Extensions of Credit

 

57 

SECTION 6.2

 

Conditions to All Extensions of Credit

 

61 

 

 

 

 

 

ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

 

62 

 

 

 

 

 

SECTION 7.1

 

Organization; Power; Qualification

 

62 

SECTION 7.2

 

Ownership

 

62 

SECTION 7.3

 

Authorization; Enforceability

 

63 

SECTION 7.4

 

Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc

 

63 

SECTION 7.5

 

Compliance with Law; Governmental Approvals

 

63 

SECTION 7.6

 

Tax Returns and Payments

 

63 

SECTION 7.7

 

Intellectual Property Matters

 

64 

SECTION 7.8

 

[Reserved]

 

64 

SECTION 7.9

 

Employee Benefit Matters

 

64 

SECTION 7.10

 

Margin Stock

 

65 

SECTION 7.11

 

Government Regulation

 

65 

SECTION 7.12

 

Material Contracts

 

65 

SECTION 7.13

 

Employee Relations

 

65 

SECTION 7.14

 

Burdensome Provisions

 

66 

SECTION 7.15

 

Financial Statements

 

66 

SECTION 7.16

 

No Material Adverse Change

 

66 

SECTION 7.17

 

Solvency

 

66 

SECTION 7.18

 

Title to Properties

 

66 

SECTION 7.19

 

Litigation

 

66 

SECTION 7.20

 

Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions

 

66 

SECTION 7.21

 

Absence of Defaults

 

67 

SECTION 7.22

 

[Reserved]

 

67 

SECTION 7.23

 

Disclosure

 

67 

 

 

 

 

 

ARTICLE VIII AFFIRMATIVE COVENANTS

 

68 

 

 

 

 

 

SECTION 8.1

 

Financial Statements and Budgets

 

68 

SECTION 8.2

 

Certificates; Other Reports

 

69 

SECTION 8.3

 

Notice of Litigation and Other Matters

 

70 

SECTION 8.4

 

Preservation of Corporate Existence and Related Matters

 

71 

SECTION 8.5

 

Maintenance of Property and Licenses

 

71 

SECTION 8.6

 

Insurance

 

71 

SECTION 8.7

 

Accounting Methods and Financial Records

 

72 

SECTION 8.8

 

Payment of Taxes and Other Obligations

 

72 

SECTION 8.9

 

Compliance with Laws and Approvals

 

72 

SECTION 8.10

 

[Reserved]

 

72 

SECTION 8.11

 

Compliance with ERISA

 

72 

 





ii

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

 

 

    

 

 

Page

 

 

 

 

 

SECTION 8.12

 

Compliance with Material Contracts

 

72 

SECTION 8.13

 

Visits and Inspections

 

72 

SECTION 8.14

 

Additional Subsidiaries

 

73 

SECTION 8.15

 

[Reserved]

 

74 

SECTION 8.16

 

Use of Proceeds

 

74 

SECTION 8.17

 

[Reserved]

 

74 

SECTION 8.18

 

Compliance with Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions

 

74 

SECTION 8.19

 

Corporate Governance

 

74 

SECTION 8.20

 

Further Assurances

 

75 

SECTION 8.21

 

Post-Closing Obligations

 

75 

 

 

 

 

 

ARTICLE IX NEGATIVE COVENANTS

 

76 

 

 

 

 

 

SECTION 9.1

 

Indebtedness

 

76 

SECTION 9.2

 

Liens

 

77 

SECTION 9.3

 

Investments

 

78 

SECTION 9.4

 

Fundamental Changes

 

79 

SECTION 9.5

 

Asset Dispositions

 

80 

SECTION 9.6

 

Restricted Payments

 

81 

SECTION 9.7

 

Transactions with Affiliates

 

81 

SECTION 9.8

 

Accounting Changes

 

82 

SECTION 9.9

 

Incurrence of and Payments and Modifications of Subordinated Indebtedness

 

82 

SECTION 9.10

 

No Further Negative Pledges; Restrictive Agreements

 

82 

SECTION 9.11

 

Nature of Business

 

83 

SECTION 9.12

 

Amendments of Other Documents

 

83 

SECTION 9.13

 

Sale Leasebacks

 

83 

SECTION 9.14

 

Capital Expenditures

 

83 

SECTION 9.15

 

Financial Covenants

 

84 

SECTION 9.16

 

Disposal of Subsidiary Interests

 

84 

 

 

 

 

 

ARTICLE X DEFAULT AND REMEDIES

 

84 

 

 

 

 

 

SECTION 10.1

 

Events of Default

 

84 

SECTION 10.2

 

Remedies

 

86 

SECTION 10.3

 

Rights and Remedies Cumulative; Non-Waiver; etc

 

87 

SECTION 10.4

 

Crediting of Payments and Proceeds

 

87 

SECTION 10.5

 

Administrative Agent May File Proofs of Claim

 

88 

SECTION 10.6

 

Credit Bidding

 

89 

 

 

 

 

 

ARTICLE XI THE ADMINISTRATIVE AGENT

 

89 

 

 

 

 

 

SECTION 11.1

 

Appointment and Authority

 

89 

SECTION 11.2

 

Rights as a Lender

 

90 

SECTION 11.3

 

Exculpatory Provisions

 

90 

SECTION 11.4

 

Reliance by the Administrative Agent

 

91 

SECTION 11.5

 

Delegation of Duties

 

91 

SECTION 11.6

 

Resignation of Administrative Agent

 

92 

SECTION 11.7

 

Non-Reliance on Administrative Agent and Other Lenders

 

93 

SECTION 11.8

 

No Other Duties, Etc

 

93 

 





iii

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

 

    

 

 

Page

 

 

 

 

 

SECTION 11.9

 

Collateral and Guaranty Matters

 

93 

SECTION 11.10

 

Secured Hedge Agreements and Secured Cash Management Agreements

 

94 

 

 

 

 

 

ARTICLE XII MISCELLANEOUS

 

94 

 

 

 

 

 

SECTION 12.1

 

Notices

 

94 

SECTION 12.2

 

Amendments, Waivers and Consents

 

97 

SECTION 12.3

 

Expenses; Indemnity

 

99 

SECTION 12.4

 

Right of Setoff

 

101 

SECTION 12.5

 

Governing Law; Jurisdiction, Etc

 

101 

SECTION 12.6

 

Waiver of Jury Trial

 

102 

SECTION 12.7

 

Reversal of Payments

 

102 

SECTION 12.8

 

Injunctive Relief

 

103 

SECTION 12.9

 

Successors and Assigns; Participations

 

103 

SECTION 12.10

 

Treatment of Certain Information; Confidentiality

 

107 

SECTION 12.11

 

Performance of Duties

 

108 

SECTION 12.12

 

All Powers Coupled with Interest

 

108 

SECTION 12.13

 

Survival

 

108 

SECTION 12.14

 

Titles and Captions

 

108 

SECTION 12.15

 

Severability of Provisions

 

108 

SECTION 12.16

 

Counterparts; Integration; Effectiveness; Electronic Execution

 

108 

SECTION 12.17

 

Term of Agreement

 

109 

SECTION 12.18

 

USA PATRIOT Act; Anti-Money Laundering Laws

 

109 

SECTION 12.19

 

Independent Effect of Covenants

 

109 

SECTION 12.20

 

No Advisory or Fiduciary Responsibility

 

109 

SECTION 12.21

 

[Reserved]

 

110 

SECTION 12.22

 

Inconsistencies with Other Documents

 

110 

SECTION 12.23

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

110 

SECTION 12.24

 

Certain ERISA Matters

 

111 

 





iv

--------------------------------------------------------------------------------

 

 

 

 

 

EXHIBITS

 

 

Exhibit A-1

-

Form of Revolving Credit Note

Exhibit A-2

-

Form of Swingline Note

Exhibit B

-

Form of Notice of Borrowing

Exhibit C

-

Form of Notice of Account Designation

Exhibit D

-

Form of Notice of Prepayment

Exhibit E

-

Form of Notice of Conversion/Continuation

Exhibit F

-

Form of Officer’s Compliance Certificate

Exhibit G

-

Form of Assignment and Assumption

Exhibit H-1

-

Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)

Exhibit H-2

-

Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)

Exhibit H-3

-

Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)

Exhibit H-4

-

Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)

 

SCHEDULES

Schedule 7.1

-

Jurisdictions of Organization and Qualification

Schedule 7.2

-

Subsidiaries and Capitalization

Schedule 7.6

-

Tax Matters

Schedule 7.9

-

ERISA Plans

Schedule 7.12

 

Material Contracts

Schedule 7.13

-

Labor and Collective Bargaining Agreements

Schedule 7.18

-

Real Property

Schedule 7.19

-

Litigation

Schedule 9.1

-

Existing Indebtedness

Schedule 9.2

-

Existing Liens

Schedule 9.3

-

Existing Loans, Advances and Investments

Schedule 9.7

-

Transactions with Affiliates

 

 



v

--------------------------------------------------------------------------------

 

 

THIS CREDIT AGREEMENT, dated as of August  3, 2018, is by and among Tactile
Systems Technology, Inc., a Delaware corporation (dba Tactile Medical), as
Borrower, the lenders who are party to this Agreement and the lenders who may
become a party to this Agreement pursuant to the terms hereof, as Lenders, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent for the Lenders.

STATEMENT OF PURPOSE

The Borrower has requested, and subject to the terms and conditions set forth in
this Agreement, the Administrative Agent and the Lenders have agreed to extend,
certain credit facilities to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

 

DEFINITIONS

SECTION 1.1          Definitions.  The following terms when used in this
Agreement shall have the meanings assigned to them below:

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Credit Party or
any of its Subsidiaries (a) acquires any business or all or substantially all of
the assets of any Person, or division thereof, whether through purchase of
assets, merger or otherwise or (b) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of members of the board of directors
or the equivalent governing body (other than securities having such power only
by reason of the happening of a contingency) or a majority (by percentage or
voting power) of the outstanding ownership interests of a partnership or limited
liability company.

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning assigned thereto in Section 12.1(e).

“Agreement” means this Credit Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including,





1

--------------------------------------------------------------------------------

 

 

without limitation, the United States Foreign Corrupt Practices Act of 1977 and
the rules and regulations thereunder and the U.K. Bribery Act 2010 and the rules
and regulations thereunder.

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a
Credit Party, its Subsidiaries or Affiliates related to terrorism financing or
money laundering, including any applicable provision of the Patriot Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities and all orders
and decrees of all courts and arbitrators.

“Applicable Margin” means the corresponding percentages per annum for the Loans
as set forth below based on the Consolidated Total Leverage Ratio:

Pricing Level

Consolidated Total Leverage Ratio

Commitment Facility Fee

LIBOR

+

Base Rate

+

 

I

Less than 1.00 to 1.00___

0.200%

1.40%

0.40%

II

Greater than or equal to 1.00 to 1.00, but less than 1.75 to 1.00

0.225%

1.65%

0.65%

III

Greater than or equal to 1.75 to 1.00, but less than 2.50 to 1.00

0.250%

1.90%

0.90%

IV

Greater than or equal to 2.50 to 1.00

0.275%

2.15%

1.15%

 

The Applicable Margin shall be determined and adjusted quarterly on the date
five (5) Business Days after the day on which the Borrower provides an Officer’s
Compliance Certificate pursuant to Section 8.2(a) for the most recently ended
fiscal quarter of the Borrower (each such date, a “Calculation Date”); provided
that (a) the Applicable Margin shall be based on Pricing Level I until the
Calculation Date occurring after the fiscal quarter ending December 31, 2018
and, thereafter the Pricing Level shall be determined by reference to the
Consolidated Total Leverage Ratio as of the last day of the most recently ended
fiscal quarter of the Borrower preceding the applicable Calculation Date, and
(b) if the Borrower fails to provide an Officer’s Compliance Certificate when
due as required by Section 8.2(a) for the most recently ended fiscal quarter of
the Borrower preceding the applicable Calculation Date, the Applicable Margin
from the date on which such Officer’s Compliance Certificate was required to
have been delivered shall be based on Pricing Level IV until such time as such
Officer’s Compliance Certificate is delivered, at which time the Pricing Level
shall be determined by reference to the Consolidated Total Leverage Ratio as of
the last day of the most recently ended fiscal quarter of the Borrower preceding
such Calculation Date.  The applicable Pricing Level shall be effective from one
Calculation Date until the next Calculation Date.  Any adjustment in the Pricing
Level shall be applicable to all Extensions of Credit then existing or
subsequently made or issued.

Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2(a) is
shown to be inaccurate (regardless of whether (i) this





2

--------------------------------------------------------------------------------

 

 

Agreement is in effect, (ii) any Commitments are in effect, or (iii) any
Extension of Credit is outstanding when such inaccuracy is discovered or such
financial statement or Officer’s Compliance Certificate was delivered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (A) the Borrower shall
immediately deliver to the Administrative Agent a corrected Officer’s Compliance
Certificate for such Applicable Period, (B) the Applicable Margin for such
Applicable Period shall be determined as if the Consolidated Total Leverage
Ratio in the corrected Officer’s Compliance Certificate were applicable for such
Applicable Period, and (C) the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent the accrued additional interest and
fees owing as a result of such increased Applicable Margin for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with Section 5.4.  Nothing in this paragraph shall limit the rights
of the Administrative Agent and Lenders with respect to Sections 5.1(b) and 10.2
nor any of their other rights under this Agreement or any other Loan
Document.  The Borrower’s obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.

The Applicable Margins set forth above shall be increased as, and to the extent,
required by Section 5.13.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Wells Fargo Securities, LLC, in its capacity as sole lead
arranger and sole bookrunner.

“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any disposition of Equity Interests) by
any Credit Party or any Subsidiary thereof, and any issuance of Equity Interests
by any Subsidiary of the Borrower to any Person that is not a Credit Party or
any Subsidiary thereof.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent and the Borrower.

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease Obligation of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease, the capitalized
amount or principal amount of the remaining lease payments under the relevant
lease that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP if such lease were accounted for as a Capital Lease
Obligation.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq.

 





3

--------------------------------------------------------------------------------

 

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) LIBOR for an Interest Period of one month
plus 1%; each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or
LIBOR (provided that clause (c) shall not be applicable during any period in
which LIBOR is unavailable or unascertainable).

 

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

“Borrower” means Tactile Systems Technology, Inc., a Delaware corporation, doing
business as Tactile Medical.

“Borrower Materials” has the meaning assigned thereto in Section 8.2.

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Minneapolis, Minnesota and New York, New York, are open for the conduct of their
commercial banking business and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a London Banking Day.

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
on a Consolidated basis, for any period, (a) the additions to property, plant
and equipment and other capital expenditures that are (or would be) set forth in
a consolidated statement of cash flows of such Person for such period prepared
in accordance with GAAP and (b) Capital Lease Obligations during such period.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateralize” means, to deposit in a Controlled Account or to pledge and
deposit with, or deliver to the Administrative Agent, or directly to the
applicable Issuing Lender (with notice thereof to the Administrative Agent), for
the benefit of one or more of the Issuing Lenders, the Swingline Lender or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations or Swingline Loans, cash or deposit
account balances or, if the Administrative Agent and the applicable Issuing
Lender and the Swingline Lender shall agree, in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent, such Issuing Lender and the
Swingline Lender, as applicable.  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.





4

--------------------------------------------------------------------------------

 

 

 “Cash Equivalents” means, collectively, (a) marketable direct obligations
issued or unconditionally guaranteed by the United States or any agency thereof
maturing within one hundred twenty (120) days from the date of acquisition
thereof, (b) commercial paper maturing no more than one hundred twenty (120)
days from the date of creation thereof and currently having the highest rating
obtainable from either S&P or Moody’s, (c) certificates of deposit maturing no
more than one hundred twenty (120) days from the date of creation thereof issued
by commercial banks incorporated under the laws of the United States, each
having combined capital, surplus and undivided profits of not less than
$500,000,000 and having a rating of “A” or better by a nationally recognized
rating agency; provided that the aggregate amount invested in such certificates
of deposit shall not at any time exceed $5,000,000 for any one such certificate
of deposit and $10,000,000 for any one such bank, or (d) time deposits maturing
no more than thirty (30) days from the date of creation thereof with commercial
banks or savings banks or savings and loan associations each having membership
either in the FDIC or the deposits of which are insured by the FDIC and in
amounts not exceeding the maximum amounts of insurance thereunder.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables and purchasing cards), electronic funds
transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent, or
(b) at the time it (or its Affiliate) becomes a Lender or the Administrative
Agent (including on the Closing Date), is a party to a Cash Management Agreement
with a Credit Party, in each case in its capacity as a party to such Cash
Management Agreement.

“Change in Control” means (i) an event or series of events by which any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act, but excluding any employee benefit plan of such person or its Subsidiaries,
and any person or entity acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act directly or indirectly
of more than forty percent (40%) of the Equity Interests of the Borrower
entitled to vote in the election of members of the board of directors (or
equivalent governing body) of the Borrower or (ii) the Borrower shall cease to
own 100% of the Equity Interests of any Subsidiary other than (x) any Subsidiary
that merges with an into the Borrower or another Wholly-Owned Domestic
Subsidiary of the Borrower in accordance with Section 9.4 or (y) any Subsidiary
that is permitted to be sold in accordance with Section  9.5.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.

“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan, Swingline Loan or Term Loan and, when used in reference
to any Commitment, whether such Commitment is a Revolving Credit Commitment or a
Term Loan Commitment.





5

--------------------------------------------------------------------------------

 

 

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.

“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.

“Collateral Agreement” means the collateral agreement of even date herewith
executed by the Credit Parties in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, which shall be in form and substance
acceptable to the Administrative Agent.

“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).

“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Term Loan Percentage, as applicable.

“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments and the Term Loan Commitments of such Lenders.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) income and
franchise taxes, (ii) Consolidated Interest Expense, (iii) amortization,
depreciation and other non‑cash charges (except to the extent that such non-cash
charges are reserved for cash charges to be taken in the future),
(iv) Transaction Costs, and (v) non-cash stock compensation expense for such
period, less (c) the sum of the following, without duplication, to the extent
included in determining Consolidated Net Income for such period: (i) interest
income, and (ii) any extraordinary gains.

“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP, interest expense attributable to
Consolidated Total Indebtedness for such period.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the Borrower or
any of its Subsidiaries by dividend or other distribution during such period,
(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of the Borrower or any of its Subsidiaries or is





6

--------------------------------------------------------------------------------

 

 

merged into or consolidated with the Borrower or any of its Subsidiaries or that
Person’s assets are acquired by the Borrower or any of its Subsidiaries except
to the extent included pursuant to the foregoing clause (a), (c) the net income
(if positive), of any Subsidiary to the extent that the declaration or payment
of dividends or similar distributions by such Subsidiary to the Borrower or any
of its Subsidiaries of such net income (i) is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary or (ii) would be subject to any taxes payable on such dividends or
distributions, but in each case only to the extent of such prohibition or taxes
and (d) any gain or loss from Asset Dispositions during such period.

“Consolidated Total Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a Consolidated basis without
duplication, the sum of all Indebtedness of the Borrower and its Subsidiaries.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness on such date to (b) Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters ending on or
immediately prior to such date.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance satisfactory to
the Administrative Agent and each of the applicable Issuing Lenders that is
entitled to Cash Collateral hereunder at the time such control agreement is
executed.

“Credit Facility” means, collectively, the Revolving Credit Facility, any Term
Loan Facility, the Swingline Facility and the L/C Facility.

“Credit Parties” means, collectively, the Borrower and any Guarantor.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Defaulting Lender” means, subject to Section 5.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans,
participations in Letters of Credit or participations in Swingline Loans or any
Term Loan required to be funded by it hereunder within two Business Days of the
date such Loans or participations were required to be funded hereunder unless
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Lender, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two Business Days of the date when due, (b)
has notified the Borrower, the Administrative Agent, any Issuing Lender or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such





7

--------------------------------------------------------------------------------

 

 

writing or public statement relates to such Lender’s obligation to fund a Loan
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the FDIC or
any other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 5.15(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Lender, the Swingline
Lender and each Lender.

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a)  mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests) (except as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), in whole or in part,
(c) provide for the scheduled payment of dividends in cash or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Term Loan Maturity Date; provided that if such
Equity Interests are issued pursuant to a plan for the benefit of the Borrower
or its Subsidiaries or by any such plan to such officers or employees, such
Equity Interests shall not constitute Disqualified Equity Interests solely
because they may be required to be repurchased by the Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of





8

--------------------------------------------------------------------------------

 

 

an institution described in clauses (a) or (b) of this definition and is subject
to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.9(b)(iii),  (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.9(b)(iii)).

 

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to public health or the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.





9

--------------------------------------------------------------------------------

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.

 

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

“Event of Default” means any of the events specified in Section 10.1;  provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Exchange Act” means the Securities Exchange Act of 1934 (15 U.S.C. § 77 et
seq.).

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including under the keepwell provisions in the
Guaranty Agreement).  If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 5.12(b)) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 5.11,
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 5.11(g) and (d) any United States
federal withholding Taxes imposed under FATCA.

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of any Term Loans made by
such Lender then outstanding, or (b) the making of any Loan or participation in
any Letter of Credit by such Lender, as the context requires.





10

--------------------------------------------------------------------------------

 

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“FDIC” means the Federal Deposit Insurance Corporation.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative
Agent.  Notwithstanding the foregoing, if the Federal Funds Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Fee Letters” means (a) the separate fee letter agreement dated the Closing Date
among the Borrower, Wells Fargo and the Arranger and (b) any letter between the
Borrower and any Issuing Lender (other than Wells Fargo) relating to certain
fees payable to such Issuing Lender in its capacity as such.

“First Tier Foreign Subsidiary” means any Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code
and the Equity Interests of which are owned directly by any Credit Party.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender, other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and (b)
with respect to the Swingline Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of outstanding Swingline Loans other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.





11

--------------------------------------------------------------------------------

 

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation or (e) for the purpose of assuming in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (whether in
whole or in part).

“Guarantor” means any Subsidiary Guarantor from time to time and any other
Person (other than the Borrower) from time to time that guarantees the Secured
Obligations or any portion thereof pursuant to a written guaranty agreement in
form and substance acceptable to Administrative Agent.

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to public health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed by a Governmental Authority to constitute a nuisance or a trespass
which pose a health or safety hazard to Persons or neighboring properties, or
(f) which contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.

“Health Care Receivable” means any account receivable or other account that by
law may not be assigned under, including, but not limited to, the
Anti-Assignment Act (41 U.S.C. § 15), the Assignment of Claims Act (31 U.S.C.
§ 3727), the Medicare “anti-assignment” provisions (42 U.S.C. § 1395g(c) and
1395 u(b)(6)) and the Medicaid “anti-assignment” provisions (42 U.S.C.
§ 1396a(a)(32)) and all implementing regulations.

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar





12

--------------------------------------------------------------------------------

 

 

transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.

“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party permitted under Article IX, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent or (b) at the time it (or its Affiliate) becomes a Lender
or the Administrative Agent (including on the Closing Date), is a party to a
Hedge Agreement with a Credit Party, in each case in its capacity as a party to
such Hedge Agreement.

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

“Increase Amount Date” has the meaning assigned thereto in Section 5.13(a).

“Increase Commitments” has the meaning assigned thereto in Section 5.13(a)(ii).

“Increase Facilities Limit” means $25,000,000 less the total aggregate initial
principal amount (as of the date of incurrence thereof) of all previously
incurred unfunded Increase Commitments and Increase Loans.

“Increase Lender” has the meaning assigned thereto in Section 5.13(a).

“Increase Loans” has the meaning assigned thereto in Section 5.13(a)(ii).

“Increase Term Loan” has the meaning assigned thereto in Section 5.13(a)(i).

“Increase Term Loan Commitment” has the meaning assigned thereto in
Section 5.13(a)(i).

“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 5.13(a)(ii).

“Incremental Revolving Credit Increase” has the meaning assigned thereto in
Section 5.13(a)(ii).

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:

(a)          all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;

(b)          all obligations to pay the deferred purchase price of property or
services of any such Person (excluding payment obligations under
non-competition, earn-out or similar agreements, but only excluding





13

--------------------------------------------------------------------------------

 

 

such payment obligations until such time that the payment obligations have
become due and have not been paid within thirty (30) days of becoming due),
except trade payables arising in the ordinary course of business not more than
ninety (90) days past due, or that are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of such Person;

(c)          the Attributable Indebtedness of such Person with respect to such
Person’s Capital Lease Obligations and Synthetic Leases (regardless of whether
accounted for as indebtedness under GAAP);

(d)          all obligations of such Person under conditional sale or other
title retention agreements relating to property purchased by such Person to the
extent of the value of such property (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business);

(e)          all Indebtedness of any other Person secured by a Lien on any asset
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements except trade payables
arising in the ordinary course of business), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;

(f)          all obligations, contingent or otherwise, of any such Person
relative to the face amount of letters of credit, whether or not drawn,
including, without limitation, any Reimbursement Obligation, and banker’s
acceptances issued for the account of any such Person;

(g)          all obligations of any such Person in respect of Disqualified
Equity Interests;

(h)          all net obligations of such Person under any Hedge Agreements; and

(i)          all Guarantees of any such Person with respect to any of the
foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. In respect of Indebtedness of another Person
secured by a Lien on the assets of the specified Person, the amount of such
Indebtedness as of any date of determination will be the lesser of (x) the fair
market value of such assets as of such date and (y) the amount of such
Indebtedness as of such date.

The amount of any net obligation under any Hedge Agreement on any date shall be
deemed to be the Hedge Termination Value thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Credit Party under any Loan Document and (b) to the extent
not otherwise described in clause (a), Other Taxes.

“Indemnitee” has the meaning assigned thereto in Section 12.3(b).

“Information” has the meaning assigned thereto in Section 12.10.

“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.





14

--------------------------------------------------------------------------------

 

 

“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one (1), two (2), three (3), or six (6)
months thereafter, in each case as selected by the Borrower in its Notice of
Borrowing or Notice of Conversion/Continuation and subject to availability;
provided that:

(a)          the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;

(b)          if any Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided that if any Interest Period with respect to a LIBOR Rate
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;

(c)          any Interest Period with respect to a LIBOR Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

(d)          no Interest Period shall extend beyond the Revolving Credit
Maturity Date;  and

(e)          there shall be no more than five  (5) Interest Periods in effect at
any time.

“Investment” means, with respect to any Person, that such Person (a) purchases,
owns, invests in or otherwise acquires (in one transaction or a series of
transactions), directly or indirectly, any Equity Interests, interests in any
partnership or joint venture (including, without limitation, the creation or
capitalization of any Subsidiary), evidence of Indebtedness or other obligation
or security, substantially all or a portion of the business or assets of any
other Person or any other investment or interest whatsoever in any other Person,
(b) makes any Acquisition or (c) makes or permits to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of Property in, any Person.

“Investment Company Act” means the Investment Company Act of 1940 (15 U.S.C. §
80(a)(1), et seq.).

“IRS” means the United States Internal Revenue Service.

“Issuing Lender”  has the meaning assigned thereto in Section 3.1(a).

“L/C Commitment”  means, as to any Issuing Lender, the obligation of such
Issuing Lender to issue Letters of Credit for the account of the Borrower from
time to time in an amount not to exceed $1,000,000.

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the applicable Issuing
Lender.





15

--------------------------------------------------------------------------------

 

 

“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption or pursuant to Section 5.13,
other than any Person that ceases to be a party hereto as a Lender pursuant to
an Assignment and Assumption.  Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

“Letter of Credit Application” means an application requesting such Issuing
Lender to issue a Letter of Credit and a reimbursement agreement, in each case
in the form specified by the applicable Issuing Lender from time to time.

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1.

“LIBOR” means, subject to the implementation of a Replacement Rate in accordance
with Section 5.8(c),

(a)          for any interest rate calculation with respect to a LIBOR Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars for a period equal to the applicable Interest Period as
published by the ICE Benchmark Administration Limited, a United Kingdom company,
or a comparable or successor quoting service approved by the Administrative
Agent,  at approximately 11:00 a.m. (London time) two (2) London Banking Days
prior to the first day of the applicable Interest Period.  If, for any reason,
such rate is not so published then “LIBOR” shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) two (2) London Banking Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period, and

(b)          for any interest rate calculation with respect to a Base Rate Loan,
the rate of interest per annum determined on the basis of the rate for deposits
in Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) as published by the ICE Benchmark
Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved by the Administrative Agent,  at approximately 11:00
a.m. (London time) on such date of determination, or, if such date is not a
Business Day, then the immediately preceding Business Day.  If, for any reason,
such rate is not so published then “LIBOR” for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) on such date of determination for a period equal to one month
commencing on such date of determination.

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

Notwithstanding the foregoing, (x) in no event shall LIBOR (including, without
limitation, any Replacement Rate with respect thereto) be less than 0%, and (y)
unless otherwise specified in any amendment to this Agreement entered into in
accordance with Section 5.8(c), in the event that a Replacement Rate with
respect to LIBOR is implemented then all references herein to LIBOR shall be
deemed references to such Replacement Rate.





16

--------------------------------------------------------------------------------

 

 

“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

LIBOR Rate =

LIBOR

 

1.00-Eurodollar Reserve Percentage

 

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset.  For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease Obligation or other title retention agreement relating to such
asset.

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the Fee Letters, and each other
document, instrument, certificate and agreement executed and delivered by the
Credit Parties or any of their respective Subsidiaries in favor of or provided
to the Administrative Agent or any Secured Party in connection with this
Agreement or otherwise referred to herein or contemplated hereby (excluding any
Secured Hedge Agreement and any Secured Cash Management Agreement).

“Loans” means the collective reference to the Revolving Credit Loans, any Term
Loan and the Swingline Loans, and “Loan” means any of such Loans.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Material Adverse Effect” means, with respect to the Borrower and its
Subsidiaries, a material adverse effect on (a) the business, assets, properties,
financial condition or operations, taken as a whole, of any such Person, (b) the
ability of any such Person to perform its obligations under the Loan Documents
to which it is a party, (c) the rights and remedies of the Administrative Agent
or any Lender under any Loan Document or (d) the legality, validity, binding
effect or enforceability against any Credit Party of any Loan Document to which
it is a party.

“Material Contract” means contracts, the termination or breach of which would
require filing or reporting obligations with the SEC or other Governmental
Agency.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the Issuing Lenders with
respect to Letters of Credit issued and outstanding at such time, (b) with
respect to Cash Collateral consisting of cash or deposit account balances
provided in accordance with the provisions of Section 10.2(b), an amount equal
to 105% of the outstanding amount of all LC Obligations and (c) otherwise, an
amount determined by the Administrative Agent and each of the applicable Issuing
Lenders that is entitled to Cash Collateral hereunder at such time in their sole
discretion.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means an Employee Benefit Plan that is both (a) a
“multiemployer plan” as defined in Section 3(37) of ERISA and (b) subject to
Title IV of ERISA which is maintained, funded or





17

--------------------------------------------------------------------------------

 

 

administered for the employees of any Credit Party or any ERISA Affiliate or
that has at any time within the preceding seven (7) years been maintained,
funded or administered for the employees of any Credit Party or any current or
former ERISA Affiliate.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 12.2
and (b) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Guarantor Subsidiary” means any Subsidiary of Borrower that is not a
Subsidiary Guarantor, if any.

“Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Term Loan Notes.

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 5.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties to the Lenders,
the Issuing Lender or the Administrative Agent, in each case under any Loan
Document, with respect to any Loan or Letter of Credit of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and including interest and fees that accrue after the
commencement by or against any Credit Party of any proceeding under any Debtor
Relief Laws, naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form attached as
Exhibit F.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance,





18

--------------------------------------------------------------------------------

 

 

enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 5.12).

 “Paid in Full” means (a) with respect to the Obligations means (i) the payment
in full in cash and performance of all Obligations (other than (A) L/C
Obligations related to Letters of Credit that have (1) terminated or expired,
(2) been Cash Collateralized in accordance with this Agreement or (3) otherwise
been satisfied in a manner acceptable to the Issuing Lender in its sole
discretion and (B) contingent indemnification obligations not then due) and (ii)
the termination of all Commitments and (b) with respect to the Secured
Obligations means (i) the payment in full in cash and performance of all Secured
Obligations (other than (A) L/C Obligations related to Letters of Credit that
have (1) terminated or expired, (2) been Cash Collateralized in accordance with
this Agreement or (3) otherwise have been satisfied in a manner acceptable to
the Issuing Lender in its sole discretion, (B) contingent indemnification
obligations and (C) Obligations under any Secured Cash Management Agreements and
Secured Hedge Agreement as to which arrangements have been made satisfactory to
the applicable Cash Management Bank or Hedge Bank) and (ii) the termination of
all Commitments.

“Participant” has the meaning assigned thereto in Section 12.9(d).

“Participant Register” has the meaning assigned thereto in Section 12.9(d).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which is maintained, funded or administered for the employees of any
Credit Party or any ERISA Affiliate or that has at any time within the preceding
seven (7) years been maintained, funded or administered for the employees of any
Credit Party or any current or former ERISA Affiliate.

“Permitted Acquisition” means any Acquisition that meets all of the following
requirements:

(a)          no less than fifteen (15) Business Days prior to the proposed
closing date of such Acquisition (or such shorter period as may be agreed to by
the Administrative Agent), the Borrower shall have delivered written notice of
such Acquisition to the Administrative Agent and the Lenders, which notice shall
include the proposed closing date of such Acquisition;

(b)          the board of directors or other similar governing body of the
Person to be acquired shall have approved such Acquisition (and, if requested,
the Administrative Agent shall have received evidence, in form and substance
reasonably satisfactory to the Administrative Agent, of such approval);

(c)          the Person or business to be acquired shall be in a line of
business permitted pursuant to Section 9.11 or, in the case of an Acquisition of
assets, the assets acquired are useful in the business of the Borrower and its
Subsidiaries as conducted immediately prior to such Acquisition;

(d)          if such Acquisition is a merger or consolidation, the Borrower or a
Subsidiary Guarantor shall be the surviving Person and no Change in Control
shall have been effected thereby;





19

--------------------------------------------------------------------------------

 

 

(e)          no later than three  (3) Business Days prior to the proposed
closing date of such Acquisition (or such shorter period as may be agreed to by
the Administrative Agent), the Borrower shall have delivered to the
Administrative Agent an Officer’s Compliance Certificate for the most recent
fiscal quarter end preceding such Acquisition for which financial statements are
available demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, (i) that the Borrower is in compliance on a Pro Forma
Basis (as of the closing date of the Acquisition) with each covenant contained
in Section 9.15 and (ii) that the Consolidated Total Leverage Ratio calculated
on a Pro Forma Basis (as of the closing date of the Acquisition and after giving
effect to the Acquisition) shall be no greater than 2.00 to 1.00;

(f)          no later than five (5) Business Days prior to the proposed closing
date of such Acquisition (or such shorter period as may be agreed to by the
Administrative Agent) the Borrower, to the extent requested by the
Administrative Agent, (i) shall have delivered to the Administrative Agent
promptly upon the finalization thereof copies of substantially final Permitted
Acquisition Documents, which shall be in form and substance reasonably
satisfactory to the Administrative Agent, and (ii) shall have delivered to, or
made available for inspection by, the Administrative Agent substantially
complete Permitted Acquisition Diligence Information, which shall be in form and
substance reasonably satisfactory to the Administrative Agent;

(g)          no Default or Event of Default shall have occurred and be
continuing both before and after giving effect to such Acquisition and any
Indebtedness incurred in connection therewith;

(h)          reserved;

(i)          the Borrower shall demonstrate, in form and substance reasonably
satisfactory to the Administrative Agent, that the entity to be acquired had
positive Consolidated EBITDA for the four (4) fiscal quarter period ended
immediately prior to the proposed closing date of such Acquisition;  and

(j)          the Borrower shall have (i) delivered to the Administrative Agent a
certificate of a Responsible Officer certifying that all of the requirements set
forth above have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other Acquisition and (ii) provided such other
documents and other information as may be reasonably requested by the
Administrative Agent or the Required Lenders (through the Administrative Agent)
in connection with such purchase or other Acquisition.

“Permitted Acquisition Diligence Information” means with respect to any
applicable Acquisition, to the extent applicable, all material financial
information, all material contracts, all material customer lists, all material
supply agreements, and all other material information, in each case, reasonably
requested to be delivered to the Administrative Agent in connection with such
Acquisition (except to the extent that any such information is (a) subject to
any confidentiality agreement, unless mutually agreeable arrangements can be
made to preserve such information as confidential, (b) classified or (c) subject
to any attorney-client privilege).

“Permitted Acquisition Documents”  means with respect to any Acquisition
proposed by the Borrower or any Subsidiary Guarantor, final copies or
substantially final drafts if not executed at the required time of delivery of
the purchase agreement, sale agreement, merger agreement or other agreement
evidencing such Acquisition, including, without limitation, all legal opinions
and each other document executed, delivered, contemplated by or prepared in
connection therewith and any amendment, modification or supplement to any of the
foregoing.

“Permitted Liens” means the Liens permitted pursuant to Section 9.2.





20

--------------------------------------------------------------------------------

 

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.

“Primary Cash Management Accounts” has the meaning assigned thereto in
Section 8.21(a).

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

“Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA for any
period during which one or more Specified Transactions occurs, that such
Specified Transaction (and all other Specified Transactions that have been
consummated during the applicable period) shall be deemed to have occurred as of
the first day of the applicable period of measurement and:

(a)          all income statement items (whether positive or negative)
attributable to the Property or Person disposed of in a Specified Disposition
shall be excluded, and all income statement items (whether positive or negative)
as estimated by the Borrower in good faith by a Responsible Officer and which
may include, for the avoidance of doubt, the amount of “run rate” cost savings,
operating expenses and reductions and synergies reasonably expected to be
realized within twelve (12) months of such Specified Transaction calculated on a
basis consistent with GAAP attributable to the Property or Person acquired in a
Permitted Acquisition shall be included (provided that such income statement
items to be included are reflected in financial statements or other financial
data reasonably acceptable to the Administrative Agent and based upon reasonable
assumptions and calculations which are expected to have a continuous impact);
and

(b)          in the event that any Credit Party or any Subsidiary thereof incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement, discharge, defeasance or extinguishment) any Indebtedness
included in the calculations of any financial ratio or test (in each case, other
than Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), (i) during the
applicable measurement period or (ii) subsequent to the end of the applicable
measurement period and prior to or simultaneously with the event for which the
calculation of any such ratio is made, then such financial ratio or test shall
be calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on the last
day of the applicable measurement period and any such Indebtedness that is
incurred (including by assumption or guarantee) that has a floating or formula
rate of interest shall have an implied rate of interest for the applicable
period determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as of the relevant date of determination.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lenders” has the meaning assigned thereto in Section 8.2.





21

--------------------------------------------------------------------------------

 

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

“Register” has the meaning assigned thereto in Section 12.9(c).

“Reimbursement Obligation” means the obligation of the Borrower to reimburse any
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Removal Effective Date” has the meaning assigned thereto in Section 11.6(b).

“Replacement Rate” has the meaning assigned thereto in Section 5.8(c).

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders.  The Total Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.

“Required Revolving Credit Lenders” means, at any date, any combination of
Revolving Credit Lenders holding more than fifty percent (50%) of the sum of the
aggregate amount of the Revolving Credit Commitment or, if the Revolving Credit
Commitment has been terminated, any combination of Revolving Credit Lenders
holding more than fifty percent (50%) of the aggregate Extensions of Credit
under the Revolving Credit Facility; provided that the Revolving Credit
Commitment of, and the portion of the Extensions of Credit under the Revolving
Credit Facility, as applicable, held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.

“Resignation Effective Date” has the meaning assigned thereto in Section
11.6(a).

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person designated in writing by the
Borrower and reasonably acceptable to the Administrative Agent; provided that,
to the extent requested thereby, the Administrative Agent shall have received a
certificate of such Person certifying as to the incumbency and genuineness of
the signature of each such officer.  Any document delivered hereunder or under
any other Loan Document that is signed by a Responsible Officer of a Person
shall be conclusively presumed to have been authorized by all necessary
corporate, limited liability company, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.

“Restricted Payment”  means the payment of any dividend by the Borrower (other
than dividends payable solely in common stock of the Borrower) on, or the making
of any payment or other distribution on account of, or the purchase, redemption,
retirement or other acquisition (directly or indirectly) of, or the setting
apart of assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of any Equity Interest
of any Credit Party (whether now or hereafter outstanding),  the making of any
payment with respect to any earn-out or similar obligation incurred in
connection with an Acquisition permitted hereunder, or the making of any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of any Credit Party.





22

--------------------------------------------------------------------------------

 

 

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including, without limitation,
Section 5.13) and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including, without limitation, Section 5.13).  The aggregate
Revolving Credit Commitment of all the Revolving Credit Lenders on the Closing
Date shall be $10,000,000.

“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment.  If the Revolving Credit
Commitments have terminated or expired, the Revolving Credit Commitment
Percentages shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments.

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 5.13).

“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.

“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

“Revolving Credit Maturity Date” means the earliest to occur of (a) August  3,
2021, (b) the date of termination of the entire Revolving Credit Commitment by
the Borrower pursuant to Section 2.5, and (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 10.2(a).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

“Revolving Extensions of Credit” means (a) any Revolving Credit Loan then
outstanding, (b) any Letter of Credit then outstanding or (c) any Swingline Loan
then outstanding.





23

--------------------------------------------------------------------------------

 

 

“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial and any successor thereto.

“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and anti-terrorism laws,
including but not limited to those imposed, administered or enforced from time
to time by the U.S. government (including those administered by OFAC or the U.S.
Department of State), the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority with jurisdiction
over any Lender, the Borrower or any of its Subsidiaries or Affiliates.

“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (including, as of the Closing Date,
 Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including,
without limitation, OFAC’s Specially Designated Nationals and Blocked Persons
List and OFAC’s Consolidated Non-SDN List), the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in clauses (a) and (b), including a Person that
is deemed by OFAC to be a Sanctions target based on the ownership of such legal
entity by Sanctioned Peron(s).

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Credit Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Hedge Agreement between or among any Credit
Party and any Hedge Bank.

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement and (ii) any Secured Cash Management Agreement;
provided that the “Secured Obligations” of a Credit Party shall exclude any
Excluded Swap Obligations with respect to such Credit Party.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lenders, the Hedge Banks, the Cash Management Banks, each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 11.5, any other holder from time to time of any of any Secured
Obligations and, in each case, their respective successors and permitted
assigns.

“Securities Act” means the Securities Act of 1933 (15 U.S.C. § 77 et seq.).

“Security Documents” means the collective reference to the Collateral Agreement
and each other agreement or writing pursuant to which any Credit Party pledges
or grants a security interest in any Property or assets securing the Secured
Obligations.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as





24

--------------------------------------------------------------------------------

 

 

they become absolute and matured, (c) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay such debts and liabilities as they mature, (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute an unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business.  The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Specified Disposition” means any Asset Disposition having gross sales proceeds
in excess of $1,000,000.

“Specified Transactions” means (a) any Specified Disposition, (b) any Permitted
Acquisition and (c) the Transactions.

“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Borrower or any of its Subsidiaries that is subordinated in
right and time of payment to the Obligations on terms and conditions
satisfactory to the Administrative Agent in its sole discretion.

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency).  Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.

“Subsidiary Guarantors” means, collectively, all direct and indirect
Subsidiaries of the Borrower (other than Foreign Subsidiaries to the extent that
and for so long as the guaranty of such Foreign Subsidiary would have adverse
tax consequences for the Borrower or any other Credit Party or result in a
violation of Applicable Laws) that is also a Guarantor, if any.

“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Sweep Arrangement” has the meaning assigned thereto in Section 2.2(a).

“Swingline Commitment” means the lesser of (a) $1,000,000 and (b) the Revolving
Credit Commitment.

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.





25

--------------------------------------------------------------------------------

 

 

“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.

“Swingline Participation Amount” has the meaning assigned thereto in Section
2.2(b)(iii).

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

“Term Loan Commitment” means (a) as to any Term Loan Lender, the obligation of
such Term Loan Lender to make a portion of any Increase Term Loan to the account
of the Borrower hereunder on the applicable borrowing date, as such amount may
be reduced or otherwise modified at any time or from time to time pursuant to
the terms hereof and (b) as to all Term Loan Lenders, the aggregate commitment
of all Term Loan Lenders to make such Increase Term Loans.

“Term Loan Facility” means the term loan facility that may be established
pursuant to Section 5.13.

“Term Loan Lender” means any Lender that elects, pursuant to Section 5.13 to
make a Term Loan Commitment.

“Term Loan Maturity Date”  means the date set forth in an amendment to this
Agreement relating to the maturity date of Increase Term Loans, as set forth in
Section 5.13.

“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the portion of the Increase Term Loans that may be made
by such Term Loan Lender pursuant to Section 5.13,  and any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part.

“Term Loan Percentage” means, with respect to any Term Loan Lender at any time,
the percentage of the total outstanding principal balance of the Increase Term
Loans represented by the outstanding principal balance of such Term Loan
Lender’s Increase Term Loans.

“Term Loans” means the Increase Term Loans and “Term Loan” means any of such
Increase Term Loans.

“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of the
Threshold Amount: (a) a “Reportable Event” described in Section 4043 of ERISA
for which the thirty (30) day notice requirement has not been waived by the
PBGC, or (b) the withdrawal of any Credit Party or any ERISA Affiliate from a
Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension





26

--------------------------------------------------------------------------------

 

 

Plan by the PBGC, or (e) any other event or condition which would constitute
grounds under Section 4042(a) of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan, or (f) the imposition
of a Lien pursuant to Section 430(k) of the Code or Section 303 of ERISA, or (g)
the determination that any Pension Plan or Multiemployer Plan is considered an
at-risk plan or plan in endangered or critical status with the meaning of
Sections 430, 431 or 432 of the Code or Sections 303, 304 or 305 of ERISA or
(h) the partial or complete withdrawal of any Credit Party or any ERISA
Affiliate from a Multiemployer Plan if withdrawal liability is asserted by such
plan, or (i) any event or condition which results in the reorganization or
insolvency of a Multiemployer Plan under Sections 4241 or 4245 of ERISA, or
(j) any event or condition which results in the termination of a Multiemployer
Plan under Section 4041A of ERISA or the institution by PBGC of proceedings to
terminate a Multiemployer Plan under Section 4042 of ERISA, or (k) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Credit
Party or any ERISA Affiliate.

“Threshold Amount” means $1,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Term Loans of such Lender
at such time.

“Transaction Costs” means all transaction fees, charges and other amounts
related to the Transactions, any Permitted Acquisitions and the issuance by the
Borrower of Qualified Equity Interests (including, in each case, any financing
fees, merger and acquisition fees, legal fees and expenses, due diligence fees
or any other fees and expenses in connection therewith, as applicable).

“Transactions” means, collectively, (a) the initial Extensions of Credit, (b)
the Incremental Loans and (c) the payment of the Transaction Costs incurred in
connection with the foregoing.

“UCC” means the Uniform Commercial Code as in effect in the State of Minnesota.

“United States” means the United States of America.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 5.11(g).

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Borrower and/or one or more of its Wholly-Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by Applicable Law to be
owned by a Person other than the Borrower and/or one or more of its Wholly-Owned
Subsidiaries).

“Withholding Agent” means the Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.2          Other Definitions and Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions





27

--------------------------------------------------------------------------------

 

 

of terms herein shall apply equally to the singular and plural forms of the
terms defined, (b) whenever the context may require, any pronoun shall include
the corresponding masculine, feminine and neuter forms, (c) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (d) the word “will” shall be construed to have the same meaning and
effect as the word “shall”, (e) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (f) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (g) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (h) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (i) the term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form and (j) in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including;” the
words “to” and “until” each mean “to but excluding;” and the word “through”
means “to and including”.

SECTION 1.3          Accounting Terms.

(a)          All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with GAAP, applied on
a consistent basis, as in effect from time to time and in a manner consistent
with that used in preparing the audited financial statements required by
Section 8.1(a),  except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing or anything else to the contrary stated
in this Agreement, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

(b)          If at any time any change in GAAP (including if the Borrower elects
to avail itself of any early application related to any pending change in GAAP)
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and either the Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  Notwithstanding any other provision contained herein, any
lease that is treated as an operating lease for purposes of GAAP as of the
Closing Date shall continue to be treated as an operating lease (and any future
lease, if it were in effect on the Closing Date, that would be treated as an
operating lease for purposes of GAAP as of the Closing Date shall be treated as
an operating lease), in each case for purposes of this Agreement,
notwithstanding any change in GAAP after the Closing Date.

SECTION 1.4          UCC Terms.  Terms defined in the UCC in effect on the
Closing Date and not otherwise defined herein shall, unless the context
otherwise indicates, have the meanings provided by those definitions.  Subject
to the foregoing, the term “UCC” refers, as of any date of determination, to the
UCC then in effect.





28

--------------------------------------------------------------------------------

 

 

SECTION 1.5          Rounding.  Any financial ratios required to be maintained
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio or percentage is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.6          References to Agreement and Laws.  Unless otherwise
expressly provided herein, (a) any definition or reference to formation
documents, governing documents, agreements (including the Loan Documents) and
other contractual documents or instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) any definition or reference to any Applicable Law,
including, without limitation, Anti-Corruption Laws, Anti-Money Laundering Laws,
the Bankruptcy Code, the Code, the Commodity Exchange Act, ERISA, the Exchange
Act, the PATRIOT Act, the Securities Act, the UCC, the Investment Company Act,
the Trading with the Enemy Act of the United States or any of the foreign assets
control regulations of the United States Treasury Department, shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.

SECTION 1.7          Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

SECTION 1.8          Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Application and as such amount
may be reduced by (a) any permanent reduction of such Letter of Credit or
(b) any amount which is drawn, reimbursed and no longer available under such
Letter of Credit).

SECTION 1.9          Guarantees/Earn-Outs.  Unless otherwise specified in this
Agreement, (a) the amount of any Guarantee shall be the lesser of the amount of
the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Guarantee and (b) the amount of any earn-out or
similar obligation shall be the amount of such obligation as reflected on the
balance sheet of such Person in accordance with GAAP.

SECTION 1.10          Covenant Compliance Generally.  For purposes of
determining compliance under Sections 9.1,  9.2,  9.3,  9.5 and 9.6, any amount
in a currency other than Dollars will be converted to Dollars in a manner
consistent with that used in calculating Consolidated Net Income in the most
recent annual financial statements of the Borrower and its Subsidiaries
delivered pursuant to Section 8.1(a).  Notwithstanding the foregoing, for
purposes of determining compliance with Sections 9.1,  9.2 and 9.3, with respect
to any amount of Indebtedness or Investment in a currency other than Dollars, no
breach of any basket contained in such sections shall be deemed to have occurred
solely as a result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided that for the avoidance of
doubt, the foregoing provisions of this Section 1.10 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections.

SECTION 1.11          Rates.  The Administrative Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBOR”.





29

--------------------------------------------------------------------------------

 

 

ARTICLE II

 

REVOLVING CREDIT FACILITY

SECTION 2.1          Revolving Credit Loans.  Subject to the terms and
conditions of this Agreement and the other Loan Documents, and in reliance upon
the representations and warranties set forth in this Agreement and the other
Loan Documents, each Revolving Credit Lender severally agrees to make Revolving
Credit Loans in Dollars to the Borrower from time to time from the Closing Date
to, but not including, the Revolving Credit Maturity Date as requested by the
Borrower in accordance with the terms of Section 2.3;  provided, that (a) the
Revolving Credit Outstandings shall not exceed the Revolving Credit Commitment
and (b) the Revolving Credit Exposure of any Revolving Credit Lender shall not
at any time exceed such Revolving Credit Lender’s Revolving Credit
Commitment.  Each Revolving Credit Loan by a Revolving Credit Lender shall be in
a principal amount equal to such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of the aggregate principal amount of Revolving Credit
Loans requested on such occasion.  Subject to the terms and conditions hereof,
the Borrower may borrow, repay and reborrow Revolving Credit Loans hereunder
until the Revolving Credit Maturity Date.

SECTION 2.2          Swingline Loans.

(a)          Availability.  Subject to the terms and conditions of this
Agreement and the other Loan Documents, including, without limitation,
Section 6.2(e) of this Agreement, and in reliance upon the representations and
warranties set forth in this Agreement and the other Loan Documents, the
Swingline Lender may, in its sole discretion, make Swingline Loans in Dollars to
the Borrower from time to time from the Closing Date to, but not including, the
Revolving Credit Maturity Date; provided, that (i) after giving effect to any
amount requested, the Revolving Credit Outstandings shall not exceed the
Revolving Credit Commitment and (ii) the aggregate principal amount of all
outstanding Swingline Loans (after giving effect to any amount requested) shall
not exceed the Swingline Commitment.  Notwithstanding any provision herein to
the contrary, the Swingline Lender, in its sole discretion may agree in writing
with the Borrower that the Swingline Facility may be used to automatically draw
and repay Swingline Loans (subject to the limitations set forth herein) pursuant
to cash management arrangements between the Borrower and the Swingline Lender
(the “Sweep Arrangement”); provided however, that on and after the Closing Date,
such Sweep Arrangement shall not be available to the Borrower until such time as
the Swingline Lender agrees in writing.  If applicable, principal and interest
on Swingline Loans deemed requested pursuant to the Sweep Arrangement shall be
paid pursuant to the terms and conditions agreed to between the Borrower and the
Swingline Lender (without any deduction, setoff or counterclaim
whatsoever).  The borrowing and disbursement provisions set forth in Section 2.3
and any other provision hereof with respect to the timing or amount of payments
on the Swingline Loans (other than Section 2.4(a)) shall not be applicable to
Swingline Loans made and prepaid pursuant to the Sweep Arrangement.  Unless
sooner paid pursuant to the provisions hereof or the provisions of the Sweep
Arrangement, the principal amount of the Swingline Loans shall be paid in full,
together with accrued interest thereon, on the Revolving Credit Maturity Date.

(b)          Refunding.

(i)          The Swingline Lender, at any time and from time to time in its sole
and absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), by written notice given no
later than 11:00 a.m. on any Business Day request each Revolving Credit Lender
to make, and each Revolving Credit Lender hereby agrees to make, a Revolving
Credit Loan as a Base Rate Loan in an amount equal to such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of the aggregate amount of the
Swingline Loans outstanding on the date of such notice, to repay the Swingline
Lender.  Each Revolving Credit Lender shall make the amount of such Revolving
Credit Loan available to the Administrative Agent





30

--------------------------------------------------------------------------------

 

 

in immediately available funds at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such notice.  The proceeds of such
Revolving Credit Loans shall be immediately made available by the Administrative
Agent to the Swingline Lender for application by the Swingline Lender to the
repayment of the Swingline Loans.  No Revolving Credit Lender’s obligation to
fund its respective Revolving Credit Commitment Percentage of a Swingline Loan
shall be affected by any other Revolving Credit Lender’s failure to fund its
Revolving Credit Commitment Percentage of a Swingline Loan, nor shall any
Revolving Credit Lender’s Revolving Credit Commitment Percentage be increased as
a result of any such failure of any other Revolving Credit Lender to fund its
Revolving Credit Commitment Percentage of a Swingline Loan.

(ii)          The Borrower shall pay to the Swingline Lender on demand, and in
any event on the Revolving Credit Maturity Date, in immediately available funds
the amount of such Swingline Loans to the extent amounts received from the
Revolving Credit Lenders are not sufficient to repay in full the outstanding
Swingline Loans requested or required to be refunded.  In addition, the Borrower
irrevocably authorizes the Administrative Agent to charge any account maintained
by the Borrower with the Swingline Lender (up to the amount available therein)
in order to immediately pay the Swingline Lender the amount of such Swingline
Loans to the extent amounts received from the Revolving Credit Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded.  If any portion of any such amount paid to the
Swingline Lender shall be recovered by or on behalf of the Borrower from the
Swingline Lender in bankruptcy or otherwise, the loss of the amount so recovered
shall be ratably shared among all the Revolving Credit Lenders in accordance
with their respective Revolving Credit Commitment Percentages.

(iii)          If for any reason any Swingline Loan cannot be refinanced with a
Revolving Credit Loan pursuant to Section 2.2(b)(i), each Revolving Credit
Lender shall, on the date such Revolving Credit Loan was to have been made
pursuant to the notice referred to in Section 2.2(b)(i), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to such Revolving Lender’s Revolving Credit Commitment Percentage of the
aggregate principal amount of Swingline Loans then outstanding.  Each Revolving
Credit Lender will immediately transfer to the Swingline Lender, in immediately
available funds, the amount of its Swingline Participation Amount.  Whenever, at
any time after the Swingline Lender has received from any Revolving Credit
Lender such Revolving Credit Lender’s Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Swingline Loans, the
Swingline Lender will distribute to such Revolving Credit Lender its Swingline
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded and, in the case of principal and interest payments,
to reflect such Revolving Credit Lender’s pro rata portion of such payment if
such payment is not sufficient to pay the principal of and interest on all
Swingline Loans then due); provided that in the event that such payment received
by the Swingline Lender is required to be returned, such Revolving Credit Lender
will return to the Swingline Lender any portion thereof previously distributed
to it by the Swingline Lender.

(iv)          Each Revolving Credit Lender’s obligation to make the Revolving
Credit Loans referred to in Section  2.2(b)(i) and to purchase participating
interests pursuant to Section 2.2(b)(iii) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right that such Revolving Credit
Lender or the Borrower may have against the Swingline Lender, the Borrower or
any other Person for any reason whatsoever, (B) the occurrence or continuance of
a Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Article VI, (C) any adverse change in the





31

--------------------------------------------------------------------------------

 

 

condition (financial or otherwise) of the Borrower, (D) any breach of this
Agreement or any other Loan Document by the Borrower, any other Credit Party or
any other Revolving Credit Lender or (E) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

(v)          If any Revolving Credit Lender fails to make available to the
Administrative Agent, for the account of the Swingline Lender, any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.2(b) by the time specified in Section 2.2(b)(i) or
2.2(b)(iii), as applicable, the Swingline Lender shall be entitled to recover
from such Revolving Credit Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swingline Lender at a rate per annum equal to the applicable
Federal  Funds Rate, plus any administrative, processing or similar fees
customarily charged by the Swingline Lender in connection with the
foregoing.  If such Revolving Credit Lender pays such amount (with interest and
fees as aforesaid), the amount so paid shall constitute such Revolving Credit
Lender’s Revolving Credit Loan or Swingline Participation Amount, as the case
may be.  A certificate of the Swingline Lender submitted to any Revolving Credit
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

(c)          Defaulting Lenders.  Notwithstanding anything to the contrary
contained in this Agreement, this Section 2.2 shall be subject to the terms and
conditions of Section 5.14 and Section 5.15.

SECTION 2.3          Procedure for Advances of Revolving Credit Loans and
Swingline Loans.

(a)          Requests for Borrowing.  The Borrower shall give the Administrative
Agent irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 11:00 a.m. (i) on the same Business Day as
each Base Rate Loan and each Swingline Loan and (ii) at least three (3) Business
Days before each LIBOR Rate Loan, of its intention to borrow, specifying (A) the
date of such borrowing, which shall be a Business Day, (B) the amount of such
borrowing, which shall be, (x) with respect to Base Rate Loans (other than
Swingline Loans) in an aggregate principal amount of $500,000 or a whole
multiple of $500,000 in excess thereof, (y) with respect to LIBOR Rate Loans in
an aggregate principal amount of $500,000 or a whole multiple of $500,000 in
excess thereof and (z) with respect to Swingline Loans in an aggregate principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof,
(C) whether such Loan is to be a Revolving Credit Loan or Swingline Loan, (D) in
the case of a Revolving Credit Loan whether the Loans are to be LIBOR Rate Loans
or Base Rate Loans, and (E) in the case of a LIBOR Rate Loan, the duration of
the Interest Period applicable thereto.  If the Borrower fails to specify a type
of Loan in a Notice of Borrowing, then the applicable Loans shall be made as
Base Rate Loans.  If the Borrower requests a borrowing of LIBOR Rate Loans in
any such Notice of Borrowing, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month.  A Notice of
Borrowing received after 11:00 a.m. shall be deemed received on the next
Business Day.  The Administrative Agent shall promptly notify the Revolving
Credit Lenders of each Notice of Borrowing.

(b)          Disbursement of Revolving Credit and Swingline Loans.  Not later
than 1:00 p.m. on the proposed borrowing date, (i) each Revolving Credit Lender
will make available to the Administrative Agent, for the account of the
Borrower, at the office of the Administrative Agent in funds immediately
available to the Administrative Agent, such Revolving Credit Lender’s Revolving
Credit Commitment Percentage of the Revolving Credit Loans to be made on such
borrowing date and (ii) the Swingline Lender will make available to the
Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
the Swingline Loans to be made on such borrowing date.  The Borrower hereby
irrevocably authorizes the Administrative Agent





32

--------------------------------------------------------------------------------

 

 

to disburse the proceeds of each borrowing requested pursuant to this Section in
immediately available funds by crediting or wiring such proceeds to the deposit
account of the Borrower identified in the most recent notice substantially in
the form attached as Exhibit C (a “Notice of Account Designation”) delivered by
the Borrower to the Administrative Agent or as may be otherwise agreed upon by
the Borrower and the Administrative Agent from time to time.  Subject to
Section 5.7 hereof, the Administrative Agent shall not be obligated to disburse
the portion of the proceeds of any Revolving Credit Loan requested pursuant to
this Section to the extent that any Revolving Credit Lender has not made
available to the Administrative Agent its Revolving Credit Commitment Percentage
of such Loan.  Revolving Credit Loans to be made for the purpose of refunding
Swingline Loans shall be made by the Revolving Credit Lenders as provided in
Section 2.2(b).

SECTION 2.4          Repayment and Prepayment of Revolving Credit and Swingline
Loans.

(a)          Repayment on Termination Date.  The Borrower hereby agrees to repay
the outstanding principal amount of (i) all Revolving Credit Loans in full on
the Revolving Credit Maturity Date, and (ii) all Swingline Loans in accordance
with Section 2.2(b) (but, in any event, no later than the Revolving Credit
Maturity Date), together, in each case, with all accrued but unpaid interest
thereon.

(b)          Mandatory Prepayments.  If at any time the Revolving Credit
Outstandings exceed the Revolving Credit Commitment, the Borrower agrees to
repay immediately upon notice from the Administrative Agent, by payment to the
Administrative Agent for the account of the Revolving Credit Lenders, Extensions
of Credit in an amount equal to such excess with each such repayment applied
first, to the principal amount of outstanding Swingline Loans, second to the
principal amount of outstanding Revolving Credit Loans and third, with respect
to any Letters of Credit then outstanding, a payment of Cash Collateral into a
Cash Collateral account opened by the Administrative Agent, for the benefit of
the Revolving Credit Lenders, in an amount equal to such excess (such Cash
Collateral to be applied in accordance with Section 10.2(b)).

(c)          Optional Prepayments.  The Borrower may at any time and from time
to time prepay Revolving Credit Loans and Swingline Loans, in whole or in part,
without premium or penalty, with irrevocable prior written notice to the
Administrative Agent substantially in the form attached as Exhibit D (a “Notice
of Prepayment”) given not later than 11:00 a.m. (i) on the same Business Day as
each Base Rate Loan and each Swingline Loan and (ii) at least three (3) Business
Days before each LIBOR Rate Loan, specifying the date and amount of prepayment
and whether the prepayment is of LIBOR Rate Loans, Base Rate Loans, Swingline
Loans or a combination thereof, and, if of a combination thereof, the amount
allocable to each.  Upon receipt of such notice, the Administrative Agent shall
promptly notify each Revolving Credit Lender.  If any such notice is given, the
amount specified in such notice shall be due and payable on the date set forth
in such notice.  Partial prepayments shall be in an aggregate amount of $500,000
or a whole multiple of $500,000 in excess thereof with respect to Base Rate
Loans (other than Swingline Loans), $500,000 or a whole multiple of $500,000 in
excess thereof with respect to LIBOR Rate Loans and $500,000 or a whole multiple
of $100,000 in excess thereof with respect to Swingline Loans.  A Notice of
Prepayment received after 11:00 a.m. shall be deemed received on the next
Business Day.  Each such repayment shall be accompanied by any amount required
to be paid pursuant to Section 5.9 hereof.  Notwithstanding the foregoing, any
Notice of a Prepayment delivered in connection with any refinancing of all of
the Credit Facility with the proceeds of such refinancing or of any incurrence
of Indebtedness or the occurrence of some other identifiable event or condition,
may be, if expressly so stated to be, contingent upon the consummation of such
refinancing or incurrence or occurrence of such other identifiable event or
condition and may be revoked by the Borrower in the event such contingency is
not met (provided that the failure of such contingency shall not relieve the
Borrower from its obligations in respect thereof under Section 5.9).





33

--------------------------------------------------------------------------------

 

 

(d)          [Reserved].

(e)          Limitation on Prepayment of LIBOR Rate Loans.  The Borrower may not
prepay any LIBOR Rate Loan on any day other than on the last day of the Interest
Period applicable thereto unless such prepayment is accompanied by any amount
required to be paid pursuant to Section 5.9 hereof.

(f)          Hedge Agreements.  No repayment or prepayment of the Loans pursuant
to this Section shall affect any of the Borrower’s obligations under any Hedge
Agreement entered into with respect to the Loans.

SECTION 2.5          Permanent Reduction of the Revolving Credit Commitment.

(a)          Voluntary Reduction.  The Borrower shall have the right at any time
and from time to time, upon at least three  (3) Business Days prior irrevocable
written notice to the Administrative Agent, to permanently reduce, without
premium or penalty, (i) the entire Revolving Credit Commitment at any time or
(ii) portions of the Revolving Credit Commitment, from time to time, in an
aggregate principal amount not less than $3,000,000 or any whole multiple of
$1,000,000 in excess thereof.  Any reduction of the Revolving Credit Commitment
shall be applied to the Revolving Credit Commitment of each Revolving Credit
Lender according to its Revolving Credit Commitment Percentage.  All Commitment
Fees accrued until the effective date of any termination of the Revolving Credit
Commitment shall be paid on the effective date of such
termination.  Notwithstanding the foregoing, any notice to reduce the Revolving
Credit Commitment delivered in connection with any refinancing of all of the
Credit Facility with the proceeds of such refinancing or of any incurrence of
Indebtedness or the occurrence of some other identifiable event or condition,
may be, if expressly so stated to be, contingent upon the consummation of such
refinancing or incurrence or occurrence of such identifiable event or condition
and may be revoked by the Borrower in the event such contingency is not met
(provided that the failure of such contingency shall not relieve the Borrower
from its obligations in respect thereof under Section 5.9).

(b)          [Reserved].

(c)          [Reserved].

(d)          Corresponding Payment.  Each permanent reduction permitted pursuant
to this Section shall be accompanied by a payment of principal sufficient to
reduce the aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced, and if the aggregate amount of all outstanding Letters
of Credit exceeds the Revolving Credit Commitment as so reduced, the Borrower
shall be required to deposit Cash Collateral in a Cash Collateral account opened
by the Administrative Agent in an amount equal to such excess.  Such Cash
Collateral shall be applied in accordance with Section 10.2(b).  Any reduction
of the Revolving Credit Commitment to zero shall be accompanied by payment of
all outstanding Revolving Credit Loans and Swingline Loans (and furnishing of
Cash Collateral satisfactory to the Administrative Agent for all L/C
Obligations) and shall result in the termination of the Revolving Credit
Commitment and the Swingline Commitment and the Revolving Credit Facility.  If
the reduction of the Revolving Credit Commitment requires the repayment of any
LIBOR Rate Loan, such repayment shall be accompanied by any amount required to
be paid pursuant to Section 5.9 hereof.

SECTION 2.6          Termination of Revolving Credit Facility.  The Revolving
Credit Facility and the Revolving Credit Commitments shall terminate on the
Revolving Credit Maturity Date.





34

--------------------------------------------------------------------------------

 

 

ARTICLE III

 

LETTER OF CREDIT FACILITY

SECTION 3.1          L/C Facility.

(a)          Availability.  The Borrower may, upon written notice to the
Administrative Agent, request any Revolving Credit Lender to issue, and, subject
to the written approval of the Administrative Agent (not to be unreasonably
withheld or delayed), such Revolving Credit Lender may, if in its sole
discretion it elects to do so, on the terms and conditions set forth herein and
in reliance on the agreements of the Lenders set forth in Section 3.4(a), issue
standby Letters of Credit (in such capacity, an “Issuing Lender”); provided (x)
that the total number of Issuing Lenders shall not exceed two  (2) and (y) that
the aggregate amount of all Letters of Credit issued hereunder shall not exceed
the L/C Commitment.

(b)          Terms of Letters of Credit.  Each Letter of Credit shall (i) be
denominated in Dollars in a minimum amount of $100,000, (or such lesser amount
as agreed to by the applicable Issuing Lender and the Administrative Agent),
(ii) expire on a date no more than twelve (12) months after the date of issuance
or last renewal of such Letter of Credit (subject to automatic renewal for
additional one (1) year periods (but not to a date later than the date set forth
below)  pursuant to the terms of the Letter of Credit Application or other
documentation acceptable to the applicable Issuing Lender), which date shall be
no later than the fifth (5th) Business Day prior to the Revolving Credit
Maturity Date.  No Issuing Lender shall at any time be obligated to issue any
Letter of Credit hereunder if (A) any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Lender from issuing such Letter of Credit, or any
Applicable Law applicable to such Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Lender shall prohibit, or request that such
Issuing Lender refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon such Issuing Lender with
respect to letters of credit generally or such Letter of Credit in particular
any restriction or reserve or capital requirement (for which such Issuing Lender
is not otherwise compensated) not in effect on the Closing Date, or any
unreimbursed loss, cost or expense that was not applicable, in effect or known
to such Issuing Lender as of the Closing Date and that such Issuing Lender in
good faith deems material to it, (B) the conditions set forth in Section 6.2 are
not satisfied, (C) the issuance of such Letter of Credit would violate one or
more policies of such Issuing Lender applicable to letters of credit generally
or (D) the beneficiary of such Letter of Credit is a Sanctioned
Person.  References herein to “issue” and derivations thereof with respect to
Letters of Credit shall also include extensions or modifications of any
outstanding Letters of Credit, unless the context otherwise requires.

(c)          Defaulting Lenders.  Notwithstanding anything to the contrary
contained in this Agreement, Article III shall be subject to the terms and
conditions of Section 5.14 and Section 5.15.

SECTION 3.2          Procedure for Issuance of Letters of Credit.  The Borrower
may from time to time request that any Issuing Lender issue a Letter of Credit
by delivering to such Issuing Lender at its applicable office (with a copy to
the Administrative Agent at the Administrative Agent’s Office) a Letter of
Credit Application therefor, completed to the satisfaction of such Issuing
Lender, and such other certificates, documents and other papers and information
as such Issuing Lender or the Administrative Agent may reasonably request.  Upon
receipt of any Letter of Credit Application, the applicable Issuing Lender
shall, if in its sole discretion it elects to do so, process such Letter of
Credit Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall, subject to Section 3.1 and Article VI, promptly
issue the Letter of Credit requested thereby (but in no event shall such Issuing
Lender be required to issue any Letter of Credit earlier than three (3) Business
Days after its receipt of the Letter of Credit Application





35

--------------------------------------------------------------------------------

 

 

therefor and all such other certificates, documents and other papers and
information relating thereto) by issuing the original of such Letter of Credit
to the beneficiary thereof or as otherwise may be agreed by such Issuing Lender
and the Borrower.  The applicable Issuing Lender shall promptly furnish to the
Borrower and the Administrative Agent a copy of such Letter of Credit and the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
issuance and upon request by any Lender, furnish to such Revolving Credit Lender
a copy of such Letter of Credit and the amount of such Revolving Credit Lender’s
participation therein.

SECTION 3.3          Commissions and Other Charges.

(a)          Letter of Credit Commissions.  Subject to Section 5.15(a)(iii)(B),
the Borrower shall pay to the Administrative Agent, for the account of the
applicable Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit in the amount equal to the
daily amount available to be drawn under such standby Letters of Credit times
the Applicable Margin with respect to Revolving Credit Loans that are LIBOR Rate
Loans (determined, in each case, on a per annum basis).  Such commission shall
be payable quarterly in arrears on the last Business Day of each calendar
quarter, on the Revolving Credit Maturity Date and thereafter on demand of the
Administrative Agent.  The Administrative Agent shall, promptly following its
receipt thereof, distribute to the applicable Issuing Lender and the L/C
Participants all commissions received pursuant to this Section 3.3 in accordance
with their respective Revolving Credit Commitment Percentages.

(b)          Issuance Fee.  In addition to the foregoing commission, the
Borrower shall pay directly to the applicable Issuing Lender, for its own
account, an issuance fee with respect to each Letter of Credit issued by such
Issuing Lender as set forth in the Fee Letter executed by such Issuing
Lender.  Such issuance fee shall be payable quarterly in arrears on the last
Business Day of each calendar quarter commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Revolving Credit
Maturity Date and thereafter on demand of the applicable Issuing Lender.

(c)          Other Fees, Costs, Charges and Expenses.  In addition to the
foregoing fees and commissions, the Borrower shall pay or reimburse each Issuing
Lender for such normal and customary fees, costs, charges and expenses as are
incurred or charged by such Issuing Lender in issuing, effecting payment under,
amending or otherwise administering any Letter of Credit issued by it.

SECTION 3.4          L/C Participations.

(a)          Each Issuing Lender irrevocably agrees to grant and hereby grants
to each L/C Participant, and, to induce each Issuing Lender to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in each Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued by it hereunder and the amount of
each draft paid by such Issuing Lender thereunder.  Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit issued by such Issuing Lender for which such
Issuing Lender is not reimbursed in full by the Borrower through a Revolving
Credit Loan or otherwise in accordance with the terms of this Agreement, such
L/C Participant shall pay to such Issuing Lender upon demand at such Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s Revolving Credit Commitment Percentage of the amount of such
draft, or any part thereof, which is not so reimbursed.

(b)          Upon becoming aware of any amount required to be paid by any L/C
Participant to any Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by





36

--------------------------------------------------------------------------------

 

 

such Issuing Lender under any Letter of Credit, issued by it, such Issuing
Lender shall notify the Administrative Agent of such unreimbursed amount and the
Administrative Agent shall notify each L/C Participant (with a copy to the
applicable Issuing Lender) of the amount and due date of such required payment
and such L/C Participant shall pay to the Administrative Agent (which, in turn
shall pay such Issuing Lender) the amount specified on the applicable due
date.  If any such amount is paid to such Issuing Lender after the date such
payment is due, such L/C Participant shall pay to such Issuing Lender on demand,
in addition to such amount, the product of (i) such amount, times (ii) the daily
average Federal Funds Rate as determined by the Administrative Agent during the
period from and including the date such payment is due to the date on which such
payment is immediately available to such Issuing Lender, times (iii) a fraction
the numerator of which is the number of days that elapse during such period and
the denominator of which is 360.  A certificate of such Issuing Lender with
respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.  With respect to payment to such Issuing Lender of
the unreimbursed amounts described in this Section, if the L/C Participants
receive notice that any such payment is due (A) prior to 1:00 p.m. on any
Business Day, such payment shall be due that Business Day, and (B) after 1:00
p.m. on any Business Day, such payment shall be due on the following Business
Day.

(c)          Whenever, at any time after any Issuing Lender has made payment
under any Letter of Credit issued by it and has received from any L/C
Participant its Revolving Credit Commitment Percentage of such payment in
accordance with this Section, such Issuing Lender receives any payment related
to such Letter of Credit (whether directly from the Borrower or otherwise), or
any payment of interest on account thereof, such Issuing Lender will distribute
to such L/C Participant its pro rata share thereof; provided, that in the event
that any such payment received by such Issuing Lender shall be required to be
returned by such Issuing Lender, such L/C Participant shall return to such
Issuing Lender the portion thereof previously distributed by such Issuing Lender
to it.

(d)          Each L/C Participant’s obligation to make the Revolving Credit
Loans referred to in Section  3.4(b) and to purchase participating interests
pursuant to Section 3.4(a) shall be absolute and unconditional and shall not be
affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Credit Lender or the
Borrower may have against the Issuing Lender, the Borrower or any other Person
for any reason whatsoever, (ii) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Article VI, (iii) any adverse change in the condition (financial or
otherwise) of the Borrower, (iv) any breach of this Agreement or any other Loan
Document by the Borrower, any other Credit Party or any other Revolving Credit
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

SECTION 3.5          Reimbursement Obligation of the Borrower.  In the event of
any drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in same day funds, the applicable Issuing Lender
on each date on which such Issuing Lender notifies the Borrower of the date and
amount of a draft paid by it under any Letter of Credit for the amount of
(a) such draft so paid and (b) any amounts referred to in Section 3.3(c)
incurred by such Issuing Lender in connection with such payment.  Unless the
Borrower shall by 11:00 a.m. on the applicable reimbursement date notify such
Issuing Lender that the Borrower intends to reimburse such Issuing Lender for
such drawing from other sources or funds, the Borrower shall be deemed to have
timely given a Notice of Borrowing to the Administrative Agent requesting that
the Revolving Credit Lenders make a Revolving Credit Loan as a Base Rate Loan on
the applicable repayment date in the amount of (i) such draft so paid and
(ii) any amounts referred to in Section 3.3(c) incurred by such Issuing Lender
in connection with such payment, and the Revolving Credit Lenders shall make a
Revolving Credit Loan as a Base Rate Loan in such amount, the proceeds of which
shall be applied to reimburse such Issuing Lender for the amount of the related
drawing and such fees and expenses.  Each Revolving Credit Lender acknowledges
and agrees that its obligation to fund a Revolving Credit Loan in





37

--------------------------------------------------------------------------------

 

 

accordance with this Section to reimburse such Issuing Lender for any draft paid
under a Letter of Credit issued by it is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including, without limitation,
non-satisfaction of the conditions set forth in Section 2.3(a) or Article
VI.  If the Borrower has elected to pay the amount of such drawing with funds
from other sources and shall fail to reimburse such Issuing Lender as provided
above, or if the amount of such drawing is not fully refunded through a Base
Rate Loan as provided above, the unreimbursed amount of such drawing shall bear
interest at the rate which would be payable on any outstanding Base Rate Loans
which were then overdue from the date such amounts become payable (whether at
stated maturity, by acceleration or otherwise) until payment in full.

SECTION 3.6          Obligations Absolute.  The Borrower’s obligations under
this Article III (including, without limitation, the Reimbursement Obligation)
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the applicable Issuing Lender or any
beneficiary of a Letter of Credit or any other Person.  The Borrower also agrees
that the applicable Issuing Lender and the L/C Participants shall not be
responsible for, and the Borrower’s Reimbursement Obligation under Section 3.5
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even though such documents shall in
fact prove to be invalid, fraudulent or forged, or any dispute between or among
the Borrower and any beneficiary of any Letter of Credit or any other party to
which such Letter of Credit may be transferred or any claims whatsoever of the
Borrower against any beneficiary of such Letter of Credit or any such
transferee.  No Issuing Lender shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit issued by
it, except for errors or omissions caused by such Issuing Lender’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by final nonappealable judgment.  The Borrower agrees that any
action taken or omitted by any Issuing Lender under or in connection with any
Letter of Credit issued by it or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct shall be binding on the
Borrower and shall not result in any liability of such Issuing Lender or any L/C
Participant to the Borrower.  The responsibility of any Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit issued to it shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment substantially conforms to the requirements
under such Letter of Credit.

SECTION 3.7          Effect of Letter of Credit Application.  To the extent that
any provision of any Letter of Credit Application related to any Letter of
Credit is inconsistent with the provisions of this Article III, the provisions
of this Article III shall apply.

SECTION 3.8          Resignation of Issuing Lenders.

(a)          Any Lender may at any time resign from its role as an Issuing
Lender hereunder upon not less than thirty (30) days prior notice to the
Borrower and the Administrative Agent (or such shorter period of time as may be
acceptable to the Borrower and the Administrative Agent).

(b)          Any resigning Issuing Lender shall retain all the rights, powers,
privileges and duties of an Issuing Lender hereunder with respect to all Letters
of Credit issued by it that are outstanding as of the effective date of its
resignation as an Issuing Lender and all L/C Obligations with respect thereto
(including, without limitation, the right to require the Revolving Credit
Lenders to take such actions as are required under Section 3.4).  Without
limiting the foregoing, upon the resignation of a Lender as an Issuing Lender
hereunder, the Borrower may, or at the request of such resigned Issuing Lender
the Borrower shall, use commercially reasonable efforts to, arrange for one or
more of the other Issuing





38

--------------------------------------------------------------------------------

 

 

Lenders to issue Letters of Credit hereunder in substitution for the Letters of
Credit, if any, issued by such resigned Issuing Lender and outstanding at the
time of such resignation, or make other arrangements satisfactory to the
resigned Issuing Lender to effectively cause another Issuing Lender to assume
the obligations of the resigned Issuing Lender with respect to any such Letters
of Credit.

SECTION 3.9          Reporting of Letter of Credit Information and L/C
Commitment.  At any time that there is an Issuing Lender that is not also the
financial institution acting as Administrative Agent, then (a) on the last
Business Day of each calendar month, (b) on each date that a Letter of Credit is
amended, terminated or otherwise expires, (c) on each date that a Letter of
Credit is issued or the expiry date of a Letter of Credit is extended, and (d)
upon the request of the Administrative Agent, each Issuing Lender (or, in the
case of clauses (b), (c) or (d) of this Section, the applicable Issuing Lender)
shall deliver to the Administrative Agent a report setting forth in form and
detail reasonably satisfactory to the Administrative Agent information
(including, without limitation, any reimbursement, Cash Collateral, or
termination in respect of Letters of Credit issued by such Issuing Lender) with
respect to each Letter of Credit issued by such Issuing Lender that is
outstanding hereunder.  In addition, each Issuing Lender shall provide notice to
the Administrative Agent of its L/C Commitment, or any change thereto, promptly
upon it becoming an Issuing Lender or making any change to its L/C
Commitment.  No failure on the part of any Issuing Lender to provide such
information pursuant to this Section 3.9 shall limit the obligations of the
Borrower or any Revolving Credit Lender hereunder with respect to its
reimbursement and participation obligations hereunder.

SECTION 3.10          Letters of Credit Issued for
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary, the Borrower shall be obligated to reimburse, or to cause the
applicable Subsidiary to reimburse, the applicable Issuing Lender hereunder for
any and all drawings under such Letter of Credit.  The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of any of
its Subsidiaries inures to the benefit of the Borrower and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

ARTICLE IV

 

[RESERVED]

 

ARTICLE V

 

GENERAL LOAN PROVISIONS

SECTION 5.1          Interest.

(a)          Interest Rate Options.  Subject to the provisions of this Section,
at the election of the Borrower, (i) Revolving Credit Loans shall bear interest
at (A) the Base Rate plus the Applicable Margin or (B) the LIBOR Rate plus the
Applicable Margin (provided that the LIBOR Rate shall not be available until
three (3) Business after the Closing Date unless the Borrower has delivered to
the Administrative Agent a letter in form and substance reasonably satisfactory
to the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 5.9 of this Agreement) and (ii) any Swingline Loan shall bear interest
at the Base Rate plus the Applicable Margin.  The Borrower shall select the rate
of interest and Interest Period, if any, applicable to any Loan at the time a
Notice of Borrowing is given or at the time a Notice of Conversion/Continuation
is given pursuant to Section 5.2.





39

--------------------------------------------------------------------------------

 

 

(b)          Default Rate.  Subject to Section 10.3, (i) immediately upon the
occurrence and during the continuance of an Event of Default under
Section 10.1(i) or (j), or (ii) at the election of the Required Lenders (or the
Administrative Agent at the direction of the Required Lenders), upon the
occurrence and during the continuance of any other Event of Default, (A) the
Borrower shall no longer have the option to request LIBOR Rate Loans, Swingline
Loans or Letters of Credit, (B) all outstanding LIBOR Rate Loans shall bear
interest at a rate per annum of two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to LIBOR Rate Loans until the
end of the applicable Interest Period and thereafter at a rate equal to two
percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans, (C) all outstanding Base Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans or such
other Obligations arising hereunder or under any other Loan Document and (D) all
accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent.  Interest shall continue to accrue on the Obligations
after the filing by or against the Borrower of any petition seeking any relief
in bankruptcy or under any Debtor Relief Law.

(c)          Interest Payment and Computation.  Interest on each Base Rate Loan
shall be due and payable in arrears on the last Business Day of each calendar
quarter commencing September 30, 2018; and interest on each LIBOR Rate Loan
shall be due and payable on the last day of each Interest Period applicable
thereto, and if such Interest Period extends over three (3) months, at the end
of each three (3) month interval during such Interest Period.  All computations
of interest for Base Rate Loans when the Base Rate is determined by the Prime
Rate shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  All other computations of fees and interest
provided hereunder shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365/366-day year).

(d)          Maximum Rate.  In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest under this Agreement charged or
collected pursuant to the terms of this Agreement exceed the highest rate
permissible under any Applicable Law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto.  In the event that such
a court determines that the Lenders have charged or received interest hereunder
in excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations.  It
is the intent hereof that the Borrower not pay or contract to pay, and that
neither the Administrative Agent nor any Lender receive or contract to receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may be paid by the Borrower under Applicable Law.

SECTION 5.2          Notice and Manner of Conversion or Continuation of
Loans.  Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to (a) convert at any time
following the third Business Day after the Closing Date all or any portion of
any outstanding Base Rate Loans (other than Swingline Loans) in a principal
amount equal to $500,000 or any whole multiple of $500,000 in excess thereof
into one or more LIBOR Rate Loans and (b) upon the expiration of any Interest
Period, (i) convert all or any part of its outstanding LIBOR Rate Loans in a
principal amount equal to $500,000 or a whole multiple of $500,000 in excess
thereof into Base Rate Loans (other than Swingline Loans) or (ii) continue such
LIBOR Rate Loans as LIBOR Rate Loans.  Whenever the Borrower desires to convert
or continue Loans as provided above, the Borrower shall give the Administrative
Agent irrevocable prior written notice in the form attached as Exhibit E (a
“Notice of Conversion/Continuation”) not later than 11:00 a.m. three (3)
Business Days before the day on which a proposed conversion or continuation of
such Loan is to be effective specifying (A) the Loans to be





40

--------------------------------------------------------------------------------

 

 

 

converted or continued, and, in the case of any LIBOR Rate Loan to be converted
or continued, the last day of the Interest Period therefor, (B) the effective
date of such conversion or continuation (which shall be a Business Day), (C) the
principal amount of such Loans to be converted or continued, and (D) the
Interest Period to be applicable to such converted or continued LIBOR Rate
Loan.  If the Borrower fails to give a timely Notice of Conversion/Continuation
prior to the end of the Interest Period for any LIBOR Rate Loan, then the
applicable LIBOR Rate Loan shall be converted to a Base Rate Loan.  Any such
automatic conversion to a Base Rate Loan shall be effective as of the last day
of the Interest Period then in effect with respect to the applicable LIBOR Rate
Loan.  If the Borrower requests a conversion to, or continuation of, LIBOR Rate
Loans, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.  Notwithstanding anything to the
contrary herein, a Swingline Loan may not be converted to a LIBOR Rate
Loan.  The Administrative Agent shall promptly notify the affected Lenders of
such Notice of Conversion/Continuation.

SECTION 5.3          Fees.

(a)          Commitment Fee.  Commencing on the Closing Date, subject to
Section 5.15(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for
the account of the Revolving Credit Lenders, a non-refundable commitment fee
(the “Commitment Fee”) at a rate per annum equal to the rate set forth in the
definition of Applicable Margin under the column entitled “Commitment Facility
Fee” on the average daily unused portion of the Revolving Credit Commitment of
the Revolving Credit Lenders (other than the Defaulting Lenders, if any);
provided, that the amount of outstanding Swingline Loans shall not be considered
usage of the Revolving Credit Commitment for the purpose of calculating the
Commitment Fee but the amount of outstanding Letters of Credit shall be
considered usage of the Revolving Credit Commitment for purpose of calculating
the Commitment Fee.  The Commitment Fee shall be payable in arrears on the last
Business Day of each calendar quarter during the term of this Agreement
commencing September 30, 2018 and ending on the date upon which all Obligations
(other than contingent indemnification obligations not then due) arising under
the Revolving Credit Facility shall have been indefeasibly and irrevocably Paid
In Full and the Revolving Credit Commitment has been terminated.  The Commitment
Fee shall be distributed by the Administrative Agent to the Revolving Credit
Lenders (other than any Defaulting Lender) pro rata in accordance with such
Revolving Credit Lenders’ respective Revolving Credit Commitment Percentages.

(b)          [Reserved].

(c)          Other Fees.  The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in their Fee Letter.  The Borrower shall pay to the
Lenders such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.

SECTION 5.4          Manner of Payment.  Each payment by the Borrower on account
of the principal of or interest on the Loans or of any fee, commission or other
amounts (including the Reimbursement Obligation) payable to the Lenders under
this Agreement shall be made not later than 1:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in
Dollars, in immediately available funds and shall be made without any setoff,
counterclaim or deduction whatsoever.  Any payment received after such time but
before 2:00 p.m. on such day shall be deemed a payment on such date for the
purposes of Section 10.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day.  Any payment received after 2:00
p.m. shall be deemed to have been made on the next succeeding Business Day for
all purposes.  Upon receipt by the Administrative Agent of each such payment,
the Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage in respect of the relevant
Credit Facility (or other applicable share





41

--------------------------------------------------------------------------------

 

 

as provided herein) of such payment and shall wire advice of the amount of such
credit to each Lender.  Each payment to the Administrative Agent on account of
the principal of or interest on the Swingline Loans or of any fee, commission or
other amounts payable to the Swingline Lender shall be made in like manner, but
for the account of the Swingline Lender.  Each payment to the Administrative
Agent of any Issuing Lender’s fees or L/C Participants’ commissions shall be
made in like manner, but for the account of such Issuing Lender or the L/C
Participants, as the case may be.  Each payment to the Administrative Agent of
Administrative Agent’s fees or expenses shall be made for the account of the
Administrative Agent and any amount payable to any Lender under Sections 5.9,
 5.10,  5.11 or 12.3 shall be paid to the Administrative Agent for the account
of the applicable Lender.  Subject to the definition of Interest Period, if any
payment under this Agreement shall be specified to be made upon a day which is
not a Business Day, it shall be made on the next succeeding day which is a
Business Day and such extension of time shall in such case be included in
computing any interest if payable along with such payment.  Notwithstanding the
foregoing, if there exists a Defaulting Lender each payment by the Borrower to
such Defaulting Lender hereunder shall be applied in accordance with
Section 5.15(a)(ii).

SECTION 5.5          Evidence of Indebtedness.

(a)          Extensions of Credit.  The Extensions of Credit made by each Lender
and each Issuing Lender shall be evidenced by one or more accounts or records
maintained by such Lender or such Issuing Lender and by the Administrative Agent
in the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender or the applicable Issuing Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders or such Issuing Lender to the Borrower and its Subsidiaries and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender or any Issuing Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Revolving Credit
Note and/or Swingline Note, as applicable, which shall evidence such Lender’s
Revolving Credit Loans and/or Swingline Loans, as applicable, in addition to
such accounts or records.  Each Lender may attach schedules to its Notes and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.

(b)          Participations.  In addition to the accounts and records referred
to in subsection (a), each Revolving Credit Lender and the Administrative Agent
shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Revolving Credit Lender of
participations in Letters of Credit and Swingline Loans.  In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Revolving Credit Lender in respect of such
matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error.

SECTION 5.6          Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations (other than pursuant to Sections 5.9,  5.10,  5.11 or 12.3) greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the





42

--------------------------------------------------------------------------------

 

 

Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:

(i)          if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and

(ii)          the provisions of this paragraph shall not be construed to apply
to (A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 5.14 or (C) any payment obtained by a Lender as
consideration for the assignment of, or sale of, a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant.

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

SECTION 5.7          Administrative Agent’s Clawback.

(a)          Funding by Lenders; Presumption by Administrative Agent.  Unless
the Administrative Agent shall have received notice from a Lender (i) in the
case of Base Rate Loans, not later than 12:00 noon on the date of any proposed
borrowing and (ii) otherwise, prior to the proposed date of any borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Section 2.3(b) and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the daily
average Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate equal to the
interest rate applicable to the relevant Loan.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(b)          Payments by the Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders, the Issuing Lender or the Swingline Lender
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders,
the Issuing Lender or the Swingline Lender, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Lenders, the Issuing Lender or the Swingline Lender, as the case may
be, severally





43

--------------------------------------------------------------------------------

 

 

agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, Issuing Lender or the Swingline Lender, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(c)          Nature of Obligations of Lenders.  The obligations of the Lenders
under this Agreement to make the Loans, to issue or participate in Letters of
Credit and to make payments under this Section, Section 5.11(e),  Section
12.3(c) or Section 12.7, as applicable, are several and are not joint or joint
and several.  The failure of any Lender to make available its Commitment
Percentage of any Loan requested by the Borrower shall not relieve it or any
other Lender of its obligation, if any, hereunder to make its Commitment
Percentage of such Loan available on the borrowing date, but no Lender shall be
responsible for the failure of any other Lender to make its Commitment
Percentage of such Loan available on the borrowing date.

SECTION 5.8          Changed Circumstances.

(a)          Circumstances Affecting LIBOR Rate Availability.  Unless and until
a Replacement Rate is implemented in accordance with clause (c) below, in
connection with any request for a LIBOR Rate Loan or a conversion to or
continuation thereof or otherwise, if for any reason (i) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that Dollar deposits are not being offered to banks in
the London interbank Eurodollar market for the applicable amount and Interest
Period of such Loan, (ii) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for the ascertaining the LIBOR Rate
for such Interest Period with respect to a proposed LIBOR Rate Loan or (iii) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) that the LIBOR Rate does not adequately and
fairly reflect the cost to such Lenders of making or maintaining such Loans
during such Interest Period, then the Administrative Agent shall promptly give
notice thereof to the Borrower.  Thereafter, until the Administrative Agent
notifies the Borrower that such circumstances no longer exist, the obligation of
the Lenders to make LIBOR Rate Loans and the right of the Borrower to convert
any Loan to or continue any Loan as a LIBOR Rate Loan shall be suspended, and
the Borrower shall either (A) repay in full (or cause to be repaid in full) the
then outstanding principal amount of each such LIBOR Rate Loan together with
accrued interest thereon (subject to Section 5.1(d)), on the last day of the
then current Interest Period applicable to such LIBOR Rate Loan; or (B) convert
the then outstanding principal amount of each such LIBOR Rate Loan to a Base
Rate Loan as of the last day of such Interest Period.

(b)          Laws Affecting LIBOR Rate Availability.  If, after the date hereof,
the introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders.  Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrower to convert any Loan to a LIBOR Rate Loan or continue any Loan as a
LIBOR Rate Loan shall be suspended and thereafter the Borrower may select only
Base Rate Loans and (ii) if any of the Lenders may not lawfully continue to
maintain a LIBOR Rate Loan to the end of the then current Interest Period
applicable thereto,





44

--------------------------------------------------------------------------------

 

 

the applicable Loan shall immediately be converted to a Base Rate Loan for the
remainder of such Interest Period.

(c)          Alternative Rate of Interest.  Notwithstanding anything to the
contrary in Section 5.8(a) above, if the Administrative Agent has made the
determination (such determination to be conclusive absent manifest error) that
(i) the circumstances described in Section 5.8(a)(i) or (a)(ii) have arisen and
that such circumstances are unlikely to be temporary, (ii) any applicable
interest rate specified herein is no longer a widely recognized benchmark rate
for newly originated loans in the U.S. syndicated loan market in the applicable
currency or (iii) the applicable supervisor or administrator (if any) of any
applicable interest rate specified herein or any Governmental Authority having,
or purporting to have, jurisdiction over the Administrative Agent has made a
public statement identifying a specific date after which any applicable interest
rate specified herein shall no longer be used for determining interest rates for
loans in the U.S. syndicated loan market in the applicable currency, then the
Administrative Agent may, to the extent practicable (with the approval of the
Borrower and as determined by the Administrative Agent to be generally in
accordance with similar situations in other transactions in which it is serving
as administrative agent or otherwise consistent with market practice generally),
establish a replacement interest rate (the “Replacement Rate”), in which case,
the Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Loan Documents unless and
until (A) an event described in Section 5.8(a)(i),  (a)(ii),  (c)(i),  (c)(ii)
or (c)(iii) occurs with respect to the Replacement Rate or (B) the
Administrative Agent (or the Required Lenders through the Administrative Agent)
notifies the Borrower that the Replacement Rate does not adequately and fairly
reflect the cost to the Lenders of funding the Loans bearing interest at the
Replacement Rate.  In connection with the establishment and application of the
Replacement Rate, this Agreement and the other Loan Documents shall be amended
solely with the consent of the Administrative Agent in consultation with the
Borrower, as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 5.8(c). 
Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents (including, without limitation, Section 12.2), such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the delivery of such amendment to the Lenders,
written notices  from such Lenders that in the aggregate constitute Required
Lenders, with each such notice stating that such Lender objects to such
amendment (which such notice shall note with specificity the particular
provisions of the amendment to which such Lender objects).  To the extent the
Replacement Rate is approved by the Borrower and the Administrative Agent in
connection with this clause (c), the Replacement Rate shall be applied in a
manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such modification by the Administrative Agent shall not require the consent of,
or consultation with, any of the Lenders).

(d)          Illegality.  If, in any applicable jurisdiction, the Administrative
Agent, any Issuer Lender or any Lender determines that any Applicable Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for the Administrative Agent, any Issuer Lender or any Lender to (i)
perform any of its obligations hereunder or under any other Loan Document, (ii)
to fund or maintain its participation in any Loan or (iii) issue, make,
maintain, fund or charge interest or fees with respect to any Extension of
Credit, such Person shall promptly notify the Administrative Agent, then, upon
the Administrative Agent notifying the Borrower, and until such notice by such
Person is revoked, any obligation of such Person to issue, make, maintain, fund
or charge interest or fees with respect to any such Extension of Credit shall be
suspended, and to the extent required by Applicable Law, cancelled.  Upon
receipt of such notice, the Loan Parties shall, (A) repay that Person’s
participation in the Loans or other applicable Obligations on the last day of
the Interest Period for each Loan or other Obligation occurring after the
Administrative Agent has notified the Borrower or, if earlier, the date
specified by





45

--------------------------------------------------------------------------------

 

 

such Person in the notice delivered to the Administrative Agent (being no
earlier than the last day of any applicable grace period permitted by Applicable
Law) and (B) take all reasonable actions requested by such Person to mitigate or
avoid such illegality.

SECTION 5.9          Indemnity.  The Borrower hereby indemnifies each of the
Lenders against any loss or out of pocket expense (including any loss or out of
pocket expense arising from the liquidation or reemployment of funds obtained by
it to maintain a LIBOR Rate Loan or from fees payable to terminate the deposits
from which such funds were obtained) which may arise or be attributable to each
Lender’s obtaining, liquidating or employing deposits or other funds acquired to
effect, fund or maintain any Loan (a) as a consequence of any failure by the
Borrower to make any payment when due of any amount due hereunder in connection
with a LIBOR Rate Loan, (b) due to any failure of the Borrower to borrow or
continue a LIBOR Rate Loan or convert to a LIBOR Rate Loan on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation or (c)
due to any payment, prepayment or conversion of any LIBOR Rate Loan on a date
other than the last day of the Interest Period therefor.  The amount of such
loss or expense shall be determined, in the applicable Lender’s sole discretion,
based upon the assumption that such Lender funded its Commitment Percentage of
the LIBOR Rate Loans in the London interbank market and using any reasonable
attribution or averaging methods which such Lender deems appropriate and
practical.  A certificate of such Lender setting forth the basis for determining
such amount or amounts necessary to compensate such Lender shall be forwarded to
the Borrower through the Administrative Agent and shall be conclusively presumed
to be correct save for manifest error.

SECTION 5.10          Increased Costs.

(a)          Increased Costs Generally.  If any Change in Law shall:

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or any Issuing Lender;

(ii)          subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

(iii)          impose on any Lender or any Issuing Lender or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or LIBOR Rate Loans made by such Lender or any Letter
of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, such Issuing Lender or other Recipient, the Borrower shall promptly pay
to any such Lender, such Issuing Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, such Issuing
Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.





46

--------------------------------------------------------------------------------

 

 

(b)          Capital Requirements.  If any Lender or any Issuing Lender
determines that any Change in Law affecting such Lender or such Issuing Lender
or any Lending Office of such Lender or such Lender’s or such Issuing Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s or such
Issuing Lender’s capital or on the capital of such Lender’s or such Issuing
Lender’s holding company, if any, as a consequence of this Agreement, the
Revolving Credit Commitment of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by such Issuing Lender, to a level below that which
such Lender or such Issuing Lender or such Lender’s or such Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Lender’s policies and the policies
of such Lender’s or such Issuing Lender’s holding company with respect to
capital adequacy and liquidity), then from time to time upon written request of
such Lender or such Issuing Lender the Borrower shall promptly pay to such
Lender or such Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Lender or such Lender’s
or such Issuing Lender’s holding company for any such reduction suffered.

(c)          Certificates for Reimbursement.  A certificate of a Lender, or an
Issuing Lender or such other Recipient setting forth the amount or amounts
necessary to compensate such Lender or such Issuing Lender, such other Recipient
or any of their respective holding companies, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or such
Issuing Lender or such other Recipient, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

(d)          Delay in Requests.  Failure or delay on the part of any Lender or
any Issuing Lender or such other Recipient to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s or such Issuing
Lender’s or such other Recipient’s right to demand such compensation; provided
that the Borrower shall not be required to compensate any Lender or an Issuing
Lender or any other Recipient pursuant to this Section for any increased costs
incurred or reductions suffered more than nine (9) months prior to the date that
such Lender or such Issuing Lender or such other Recipient, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions, and of such Lender’s or such Issuing Lender’s or such other
Recipient’s intention to claim compensation therefor (except that if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the nine-month period referred to above shall be extended to include the period
of retroactive effect thereof).

SECTION 5.11          Taxes.

(a)          Defined Terms.  For purposes of this Section 5.11, the term
“Lender” includes any Issuing Lender and the term “Applicable Law” includes
FATCA.

(b)          Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable
Law.  If any Applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Credit Party shall be increased as necessary
so that, after such deduction or withholding has been made (including such
deductions and withholdings applicable to





47

--------------------------------------------------------------------------------

 

 

additional sums payable under this Section), the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

(c)          Payment of Other Taxes by the Credit Parties.  The Borrower and any
other Credit Party shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(d)          Indemnification by the Credit Parties.  The Borrower and any other
Credit Party shall jointly and severally indemnify each Recipient, within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Recipient (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Recipient, shall be conclusive absent manifest error.

(e)          Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that any Credit Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Credit Parties to do so), (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 12.9(d) relating to the maintenance of
a Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)          Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Credit Party to a Governmental Authority pursuant to this
Section 5.11, such Credit Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(g)          Status of Lenders.

(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the





48

--------------------------------------------------------------------------------

 

 

contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 5.11(g)(ii)(A),  (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)          Without limiting the generality of the foregoing:

(A)          Any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from United States federal
backup withholding tax;

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN‑E establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2)          executed copies of IRS Form W-8ECI;

(3)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN-E; or

(4)          to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;





49

--------------------------------------------------------------------------------

 

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

(D)          if a payment made to a Lender under any Loan Document would be
subject to United States federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)          Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.11 (including by
the payment of additional amounts pursuant to this Section 5.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)          Survival.  Each party’s obligations under this Section 5.11 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender,





50

--------------------------------------------------------------------------------

 

 

the termination of the Commitments and the repayment, satisfaction or discharge
of all obligations under any Loan Document.

SECTION 5.12          Mitigation Obligations; Replacement of Lenders.

(a)          Designation of a Different Lending Office.  If any Lender requests
compensation under Section 5.10, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.11, then such Lender shall, at the
request of the Borrower, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 5.10 or Section 5.11, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b)          Replacement of Lenders.  If any Lender requests compensation under
Section 5.10, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.11, and, in each case, such Lender has
declined or is unable to designate a different Lending Office or assigns its
rights and obligations hereunder to another of its offices, branches or
affiliates in accordance with Section 5.12(a), or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 12.9), all of its interests, rights (other than its existing rights to
payments pursuant to Section 5.10 or Section 5.11) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

(i)          the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 12.9;

(ii)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in Letters of
Credit and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 5.9) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts;

(iii)          in the case of any such assignment resulting from a claim for
compensation under Section 5.10 or payments required to be made pursuant to
Section 5.11, such assignment will result in a reduction in such compensation or
payments thereafter;

(iv)          such assignment does not conflict with Applicable Law; and

(v)          in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.





51

--------------------------------------------------------------------------------

 

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

(c)          Selection of Lending Office. Subject to Section 5.12(a), each
Lender may make any Loan to the Borrower through any Lending Office, provided
that the exercise of this option shall not affect the obligations of the
Borrower to repay the Loan in accordance with the terms of this Agreement or
otherwise alter the rights of the parties hereto.

SECTION 5.13          Incremental Loans.

(a)      At any time during following the Closing Date the Borrower may by
written notice to the Administrative Agent elect to request the establishment
of:

(i)          one or more term loan commitments (any such term loan commitment,
an  “Increase Term Loan Commitment”) to make one or more term loans (each, an
 “Increase Term Loan”); or

(ii)          one or more increases in the Revolving Credit Commitments (any
such increase, an “Incremental Revolving Credit Commitment” and, together with
the Increase Term Loan Commitments, the “Increase Commitments”) to make
revolving credit loans under the Revolving Credit Facility (any such increase,
an “Incremental Revolving Credit Increase” and, together with the Increase Term
Loans, the “Increase Loans”);

provided that (1) the total aggregate initial principal amount (as of the date
of incurrence thereof) of such requested Increase Commitments and Increase Loans
 shall not exceed the Increase Facilities Limit and (2) the total aggregate
amount for each Increase Commitment (and the Increase Loans  made thereunder)
shall not be less than a minimum principal amount of $5,000,000 or, if less, the
remaining amount permitted pursuant to the foregoing clause (1).  Each such
notice shall specify the date (each, an  “Increase Amount Date”) on which the
Borrower proposes that any Increase Commitment shall be effective, which shall
be a date not less than ten (10) Business Days after the date on which such
notice is delivered to Administrative Agent (or such later date as may be
approved by the Administrative Agent).  The Borrower may invite any Lender, any
Affiliate of any Lender and/or any Approved Fund, and/or any other Person
reasonably satisfactory to the Administrative Agent, to provide an Increase
Commitment (any such Person, an  “Increase Lender”).  Any proposed Increase
Lender offered or approached to provide all or a portion of any Increase
Commitment may elect or decline, in its sole discretion, to provide such
Increase Commitment or any portion thereof.  Any Increase Commitment shall
become effective as of such Increase Amount Date;  provided that each of the
following conditions has been satisfied or waived as of such Increase Amount
Date:

(A)          no Default or Event of Default shall exist on such Increase Amount
Date immediately prior to or after giving effect to (1) any Increase Commitment,
(2) the making of any Increase Loans pursuant thereto and (3) any Permitted
Acquisition consummated in connection therewith;

(B)          the Administrative Agent shall have received from the Borrower an
Officer’s Compliance Certificate demonstrating, in form and substance reasonably
satisfactory to the Administrative Agent, that the (1) Borrower is in compliance
with the financial covenants set forth in Section 9.15 and (2) Consolidated
Total Leverage Ratio will be at least 0.25 to 1.00 less than the maximum
Consolidated Total Leverage Ratio in effect as of the Increase Amount Date
pursuant to Section 9.15(a), in each case based on





52

--------------------------------------------------------------------------------

 

 

the financial statements most recently delivered pursuant to Section 8.1(a) or
8.1(b), as applicable, both before and after giving effect (on a Pro Forma
Basis) to (x) any Increase Commitment, (y) the making of any Increase Loans
pursuant thereto (with any Increase Commitment and the Revolving Credit
Commitment being deemed to be fully funded) and (z) any Permitted Acquisition
consummated in connection therewith;

(C)          each of the representations and warranties contained in Article VII
shall be true and correct in all material respects, except to the extent any
such representation and warranty is qualified by materiality or reference to
Material Adverse Effect, in which case, such representation and warranty shall
be true, correct and complete in all respects, on such Increase Amount Date with
the same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct as of such
earlier date);

(D)          the proceeds of any Increase Loans shall be used for general
corporate purposes of the Borrower and its Subsidiaries (including Permitted
Acquisitions);

(E)          each Increase Commitment (and the Increase Loans made thereunder)
shall constitute Obligations of the Borrower and shall be secured and guaranteed
with the other Extensions of Credit on a pari passu basis;

(F)          in the case of each Incremental Revolving Credit Commitment, such
Incremental Revolving Credit Commitment shall (1) mature on the Revolving Credit
Maturity Date, (2) bear interest and be entitled to fees, in each case, at the
rate applicable to the Revolving Credit Loans, and (3) be subject to the same
terms and conditions of the Revolving Credit Loans;

(G)          in the case of each Increase Term Loan, the terms governing such
Increase Term Loan (1) must be acceptable to Administrative Agent and each
Increase Lender providing such Increase Loan in their sole discretion; and (2)
will be set forth in an amendment to this Agreement in form and substance
acceptable to Administrative Agent and each Increase Lender providing such
Increase Loan in their sole discretion;

(H)          (1)          any Increase Lender making any Increase Term Loan
shall (unless otherwise agreed by the applicable Increase Lenders) share
payments made on each Increase Term Loan pro rata on the basis of the original
aggregate funded amount thereof among each Increase Term Loan; and

(2)          any Increase Lender with an Incremental Revolving Credit Increase
shall be entitled to the same voting rights as the existing Revolving Credit
Lenders under the Revolving Credit Facility and any Extensions of Credit made in
connection with each Incremental Revolving Credit Increase shall receive
proceeds of prepayments on the same basis as the other Revolving Credit Loans
made hereunder;

(I)          such Increase Commitments shall be effected pursuant to one or more
amendments to this Agreement executed and delivered by the Borrower, the
Administrative Agent and the applicable Increase Lenders (which amendment may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the sole opinion of the Administrative Agent and the applicable Increase Lender,
to effect the provisions of this Section 5.13); and





53

--------------------------------------------------------------------------------

 

 

(J)          the Borrower shall deliver or cause to be delivered any customary
legal opinions or other documents (including, without limitation, a resolution
duly adopted by the board of directors (or equivalent governing body) of each
Credit Party authorizing such Increase Loan and/or Increase Commitment), as may
be reasonably requested by Administrative Agent in connection with any such
transaction.

(b)          The Increase Lenders shall be included in any determination of the
Required Lenders or Required Revolving Credit Lenders, as applicable, and,
unless otherwise agreed, the Increase Lenders will not constitute a separate
voting class for any purposes under this Agreement.

(c)          (i)          On any Increase Amount Date on which any Increase Term
Loan Commitment becomes effective, subject to the foregoing terms and
conditions, each Increase Lender with an Increase Term Loan Commitment shall
make, or be obligated to make, an Increase Term Loan to the Borrower in an
amount equal to its Increase Term Loan Commitment and shall become an Increase
Term Loan Lender hereunder with respect to such Increase Term Loan Commitment
and the Increase Term Loan made pursuant thereto.

(ii)          On any Increase Amount Date on which any Incremental Revolving
Credit Increase becomes effective, subject to the foregoing terms and
conditions, each Increase Lender with an Incremental Revolving Credit Commitment
shall become a Revolving Credit Lender hereunder with respect to such
Incremental Revolving Credit Commitment.

SECTION 5.14          Cash Collateral.  At any time that there shall exist a
Defaulting Lender, within three (3) Business Days following the written request
of the Administrative Agent, any Issuing Lender (with a copy to the
Administrative Agent) or the Swingline Lender (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize the Fronting Exposure of such
Issuing Lender and/or the Swingline Lender, as applicable, with respect to such
Defaulting Lender (determined after giving effect to Section 5.15(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.

(a)          Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of each Issuing Lender and the Swingline
Lender, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below.  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, each Issuing Lender and the Swingline
Lender as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

(b)          Application.  Notwithstanding anything to the contrary contained in
this Agreement or any other Loan Document, Cash Collateral provided under this
Section 5.14 or Section 5.15 in respect of Letters of Credit and Swingline Loans
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of L/C Obligations and Swingline Loans
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.





54

--------------------------------------------------------------------------------

 

 

(c)          Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce the Fronting Exposure of any Issuing Lender
and/or the Swingline Lender, as applicable, shall no longer be required to be
held as Cash Collateral pursuant to this Section 5.14 following (i) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (ii) the determination by
the Administrative Agent, the Issuing Lenders and the Swingline Lender that
there exists excess Cash Collateral; provided that, subject to Section 5.15, the
Person providing Cash Collateral, the Issuing Lenders and the Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations; and provided further that to the extent
that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents. So long as no Default or Event of Default then exists, any Cash
Collateral no longer required to be so held shall be promptly returned first to
the Borrower until it has received all Cash Collateral provided by it, before
any such Cash Collateral is returned to the Defaulting Lender.

SECTION 5.15          Defaulting Lenders.

(a)          Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:

(i)          Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders and
Section 12.2.

(ii)          Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lenders and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 5.14;  fourth, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lenders’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 5.14;  sixth, to the payment of any
amounts owing to the Lenders, the Issuing Lenders or the Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, any Issuing Lender or the Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (1)
such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or





55

--------------------------------------------------------------------------------

 

 

Swingline Loans in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (2) such Loans were made or the related Letters of
Credit or Swingline Loans were issued at a time when the conditions set forth in
Section 6.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and funded participations in Letters of Credit or Swingline
Loans owed to, all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of, or funded participations in Letters of
Credit or Swingline Loans owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in L/C Obligations and Swingline
Loans are held by the Lenders pro rata in accordance with the Revolving Credit
Commitments under the applicable Revolving Credit Facility without giving effect
to Section 5.15(a)(iv). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 5.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)          Certain Fees.

(A)          No Defaulting Lender shall be entitled to receive any Commitment
Fee for any period during which that Lender is a Defaulting Lender (and the
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

(B)          Each Defaulting Lender shall be entitled to receive letter of
credit commissions pursuant to Section 3.3 for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Revolving
Credit Commitment Percentage of the stated amount of Letters of Credit for which
it has provided Cash Collateral pursuant to Section 5.14.

(C)          With respect to any Commitment Fee or letter of credit commission
not required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (1) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(2) pay to each applicable Issuing Lender and Swingline Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such Issuing Lender’s or Swingline Lender’s Fronting
Exposure to such Defaulting Lender (other than any portion of such Fronting
Exposure that has been Cash Collateralized by the Borrower, and (3) not be
required to pay the remaining amount of any such fee.

(iv)          Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Credit Commitment Percentages
(calculated without regard to such Defaulting Lender’s Revolving Credit
Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Credit Commitment.  Subject to Section 12.23,
no reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.





56

--------------------------------------------------------------------------------

 

 

(v)          Cash Collateral, Repayment of Swingline Loans.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, repay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lenders’ Fronting Exposure in accordance with the procedures set forth
in Section 5.14.

(b)          Defaulting Lender Cure.  If the Borrower, the Administrative Agent,
the Issuing Lenders and the Swingline Lender agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), such Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held pro rata by the Lenders in accordance with the
Commitments under the applicable Credit Facility (without giving effect to
Section 5.15(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided,  further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE VI

 

CONDITIONS OF CLOSING AND BORROWING

SECTION 6.1          Conditions to Closing and Initial Extensions of
Credit.  The obligation of the Lenders to close this Agreement and to make the
initial Loans or issue or participate in the initial Letter of Credit, if any,
is subject to the satisfaction of each of the following conditions:

(a)          Executed Loan Documents.  This Agreement, a Revolving Credit Note
in favor of each Revolving Credit Lender requesting a Revolving Credit Note, a
Swingline Note in favor of the Swingline Lender (in each case, if requested
thereby), and the Security Documents, together with any other applicable Loan
Documents, shall have been duly authorized, executed and delivered to the
Administrative Agent by the parties thereto, shall be in full force and effect
and no Default or Event of Default shall exist hereunder or thereunder.

(b)          Closing Certificates; Etc.  The Administrative Agent shall have
received each of the following in form and substance reasonably satisfactory to
the Administrative Agent:

(i)          Officer’s Certificate.  A certificate from a Responsible Officer of
the Borrower to the effect that (A) all representations and warranties of the
Credit Parties contained in this Agreement and the other Loan Documents are
true, correct and complete in all material respects (except to the extent any
such representation and warranty is qualified by materiality or reference to
Material Adverse Effect, in which case such representation and warranty shall be
true, correct and complete in all respects) as of the Closing Date; (B) none of
the Credit Parties is in violation of any of the covenants contained in this
Agreement and the other Loan Documents as of the Closing Date; (C) after giving
effect to the Transactions, no Default or Event of Default has occurred and is
continuing; (D) since December 31, 2017, no event has occurred or condition
arisen, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect; and (E) each of the
Credit Parties, as applicable, has satisfied each of the conditions set forth in
Section 6.1 and Section 6.2.





57

--------------------------------------------------------------------------------

 

 

(ii)          Certificate of Secretary of each Credit Party.  A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation (or equivalent), as applicable, of such Credit Party and all
amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation, organization or
formation (or equivalent), as applicable, (B) the bylaws or other governing
document of such Credit Party as in effect on the Closing Date, (C) resolutions
duly adopted by the board of directors (or other governing body) of such Credit
Party authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 6.1(b)(iii).

(iii)          Certificates of Good Standing.  Certificates as of a recent date
of the good standing of each Credit Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable, and, to
the extent requested by the Administrative Agent, each other jurisdiction where
such Credit Party is qualified to do business except where failure to qualify in
such jurisdiction would not reasonably be expected to have a Material Adverse
Effect.

(iv)          Opinions of Counsel.  Opinions of counsel to the Credit Parties
addressed to the Administrative Agent and the Lenders with respect to the Credit
Parties, the Loan Documents and such other matters as the Administrative Agent
shall request (which such opinions shall expressly permit reliance, subject to
customary conditions, by permitted assigns of the Administrative Agent and the
Lenders).

(c)          Personal Property Collateral.

(i)          Filings and Recordings.  The Administrative Agent shall have
received all filings and recordations that are necessary to perfect the security
interests of the Administrative Agent, on behalf of the Secured Parties, in the
Collateral and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon (subject to Permitted Liens).

(ii)          Pledged Collateral.  The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the
certificated Equity Interests pledged pursuant to the Security Documents,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof and (B) each original promissory note
pledged pursuant to the Security Documents together with an undated allonge for
each such promissory note duly executed in blank by the holder thereof.

(iii)          Lien Search.  The Administrative Agent shall have received the
results of a Lien search (including a search as to judgments, pending
litigation, bankruptcy, tax and intellectual property matters), in form and
substance reasonably satisfactory thereto, made against the Credit Parties under
the Uniform Commercial Code (or applicable judicial docket) as in effect in each
jurisdiction in which filings or recordations under the Uniform Commercial Code
should be made to evidence or perfect security interests in all assets of such
Credit Party, indicating among other things that the assets of each such Credit
Party are free and clear of any Lien (except for Permitted Liens).





58

--------------------------------------------------------------------------------

 

 

(iv)          Property and Liability Insurance.  Subject to Section 8.21(d), the
Administrative Agent shall have received, in each case in form and substance
reasonably satisfactory to the Administrative Agent, (A) evidence of property,
business interruption and liability insurance covering each Credit Party, (B)
evidence of payment of all insurance premiums for the current policy year of
each policy, (C) if requested by the Administrative Agent, copies of such
insurance policies, and (D) insurance certificates listing the Administrative
Agent as loss payee (and mortgagee, as applicable) on all policies for property
hazard insurance and as additional insured on all policies for liability
insurance.

(v)          Intellectual Property. The Administrative Agent shall have received
security agreements duly executed by the applicable Credit Parties for all
federally registered copyrights, copyright applications, patents, patent
applications, trademarks and trademark applications included in the Collateral,
in each case in proper form for filing with the U.S. Patent and Trademark Office
or U.S. Copyright Office, as applicable.

(vi)          Other Collateral Documentation.  The Administrative Agent shall
have received any documents reasonably requested thereby or as required by the
terms of the Security Documents to evidence its security interest in the
Collateral (including, without limitation, any control agreements, landlord
waivers or collateral access agreements, notices and assignments of claims
required under Applicable Laws, bailee or warehouseman letters or filings with
the FDA or any other applicable Governmental Authority).

(d)          [Reserved].

(e)          Consents; Defaults.

(i)          Governmental and Third Party Approvals.  The Credit Parties shall
have received all material governmental, shareholder and third party consents
and approvals necessary in connection with the transactions contemplated by this
Agreement and the other Loan Documents and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected to restrain, prevent or impose any material adverse conditions on
any of the Credit Parties or such other transactions or that could seek or
threaten any of the foregoing, and no law or regulation shall be applicable
which in the reasonable judgment of the Administrative Agent could reasonably be
expected to have such effect.

(ii)          No Injunction, Etc.  No action, proceeding or investigation shall
have been instituted, threatened or proposed before any Governmental Authority
to enjoin, restrain, or prohibit, or to obtain substantial damages in respect
of, or which is related to or arises out of this Agreement or the other Loan
Documents or the consummation of the transactions contemplated hereby or
thereby, or which, in the Administrative Agent’s sole discretion, would make it
inadvisable to consummate the transactions contemplated by this Agreement or the
other Loan Documents or the consummation of the transactions contemplated hereby
or thereby.

(f)          Financial Matters.

(i)          Financial Statements.  The Administrative Agent shall have received
(A) the audited Consolidated balance sheet of the Borrower and its Subsidiaries
as of December 31, 2015, December 31, 2016 and December 31, 2017 and the related
audited statements of income and retained earnings and cash flows for the Fiscal
Year then ended and (B) unaudited Consolidated balance sheet of the Borrower and
its Subsidiaries as of March 31, 2018 and related unaudited interim statements
of income and retained earnings.





59

--------------------------------------------------------------------------------

 

 

(ii)           [Reserved].

(iii)          Financial Projections.  The Administrative Agent shall have
received pro forma Consolidated financial statements for the Borrower and its
Subsidiaries, and projections prepared by management of the Borrower, of balance
sheets, income statements and cash flow statements on a quarterly basis for the
term of the Credit Facility, which shall not be materially inconsistent with any
financial information or projections previously delivered to the Administrative
Agent.

(iv)          Financial Condition/Solvency Certificate.  The Borrower shall have
delivered to the Administrative Agent a certificate, in form and substance
reasonably satisfactory to the Administrative Agent, and certified as accurate
by the chief financial officer of the Borrower, that (A) after giving effect to
the Transactions, the Credit Parties and each of their Subsidiaries are, on a
Consolidated basis, Solvent, (B) the financial projections previously delivered
to the Administrative Agent represent the good faith estimates (utilizing
reasonable assumptions) of the financial condition and operations of the
Borrower and its Subsidiaries and (C) attached thereto is a calculation of the
Applicable Margin.

(v)          Closing Leverage Ratio.  The ratio of Consolidated Total
Indebtedness of the Borrower and its Subsidiaries as of the Closing Date
calculated on a Pro Forma Basis after giving effect to the Transactions to
Consolidated EBITDA for the four-quarter period most recently ended prior to the
Closing Date for which financial statements are available (calculated on a Pro
Forma Basis after giving effect to the Transactions will not exceed 1.00 to 1.00
(the “Closing Leverage Ratio”).

(vi)          Payment at Closing.  The Borrower shall have paid or made
arrangements to pay contemporaneously with closing (A) to the Administrative
Agent, the Arranger and the Lenders the fees set forth or referenced in
Section 5.3, including the Fee Letter, and any other accrued and unpaid fees or
commissions due hereunder, (B) all reasonable and documented fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent accrued and unpaid prior
to or on the Closing Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent) and
(C) to any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents.

(g)          [Reserved].

(h)          Miscellaneous.

(i)          Establishment of Depository Account at Wells Fargo.  The Borrower
will have established a depository account at Wells Fargo for the payment of
principal, interest and any other Obligations owed hereunder, and the Borrower
will have funded such account with at least the amounts set forth in Section
9.15(b).

(ii)          Notice of Account Designation.  The Administrative Agent shall
have received a Notice of Account Designation specifying the account or accounts
to which the proceeds of any Loans made on or after the Closing Date are to be
disbursed.





60

--------------------------------------------------------------------------------

 

 

(iii)          Due Diligence.  The Administrative Agent shall have completed, to
its satisfaction, all legal, tax, environmental, business and other due
diligence with respect to the business, assets, liabilities, operations and
condition (financial or otherwise) of the Borrower and its Subsidiaries in scope
and determination satisfactory to the Administrative Agent in its sole
discretion.

(iv)          Existing Indebtedness.  All existing Indebtedness of the Borrower
and its Subsidiaries (excluding Indebtedness permitted pursuant to Section 9.1)
shall be repaid in full, all commitments (if any) in respect thereof shall have
been terminated and all guarantees therefor and security therefor shall be
released, and the Administrative Agent shall have received pay-off letters in
form and substance satisfactory to it evidencing such repayment, termination and
release.

(v)          [Reserved].

(vi)          PATRIOT Act, etc.  The Borrower and each of the Subsidiary
Guarantors, if any, shall have provided to the Administrative Agent and the
Lenders the documentation and other information requested by the Administrative
Agent in order to comply with requirements of any Anti-Money Laundering Laws,
including, without limitation, the PATRIOT Act and any applicable “know your
customer” rules and regulations.

(vii)          Other Collateral Documentation.  The Administrative Agent shall
have received any documents reasonably requested thereby or as required by the
terms of the Security Documents to evidence its security interest in the
Collateral (including, without limitation, any control agreements, landlord
waivers or collateral access agreements, notices and assignments of claims
required under Applicable Laws, bailee or warehouseman letters or filings with
the FDA or any other applicable Governmental Authority).

Without limiting the generality of the provisions of Section 11.3(c), for
purposes of determining compliance with the conditions specified in this
Section 6.1, the Administrative Agent and each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

SECTION 6.2          Conditions to All Extensions of Credit.  The obligations of
the Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit), convert or continue any Loan and/or any Issuing
Lender to issue or extend any Letter of Credit are subject to the satisfaction
of the following conditions precedent on the relevant borrowing, continuation,
conversion, issuance or extension date:

(a)          Continuation of Representations and Warranties.  The
representations and warranties contained in this Agreement and the other Loan
Documents shall be true and correct in all material respects, except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects, on and as of such borrowing, continuation,
conversion, issuance or extension date with the same effect as if made on and as
of such date (except for any such representation and warranty that by its terms
is made only as of an earlier date, which representation and warranty shall
remain true and correct in all material respects as of such earlier date, except
for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, which such representation and warranty
shall be true and correct in all respects as of such earlier date).





61

--------------------------------------------------------------------------------

 

 

(b)          No Existing Default.  No Default or Event of Default shall have
occurred and be continuing (i) on the borrowing, continuation or conversion date
with respect to such Loan or after giving effect to the Loans to be made,
continued or converted on such date or (ii) on the issuance or extension date
with respect to such Letter of Credit or after giving effect to the issuance or
extension of such Letter of Credit on such date.

(c)          Notices.  The Administrative Agent shall have received a Notice of
Borrowing, Letter of Credit Application, or Notice of Conversion/Continuation,
as applicable, from the Borrower in accordance with Section 2.3(a),  Section
3.2, or Section 5.2, as applicable.

(d)          Additional Documents.  The Administrative Agent shall have received
each additional document, instrument, legal opinion or other item reasonably
requested by it in accordance with and required to be delivered by the terms of
this Agreement.

(e)          New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Issuing Lender shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 6.2, that:

SECTION 7.1          Organization; Power; Qualification.  Each Credit Party and
each Subsidiary thereof (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation,
(b) has the organizational power and authority to own its Properties and to
carry on its business as now being conducted and (c) is duly qualified and
authorized to do business in each jurisdiction in which the character of its
Properties or the nature of its business requires such qualification and
authorization except where the failure to be so qualified would not reasonably
be expected to result a Material Adverse Effect.  The jurisdictions in which
each Credit Party and each Subsidiary thereof are organized and qualified to do
business as of the Closing Date are described on Schedule 7.1.  No Credit Party
nor any Subsidiary thereof is an EEA Financial Institution.

SECTION 7.2          Ownership.  Each Subsidiary of each Credit Party as of the
Closing Date is listed on Schedule 7.2.  As of the Closing Date, the
capitalization of each Credit Party and its Subsidiaries consists of the number
of shares, authorized, issued and outstanding, of such classes and series, with
or without par value, described on Schedule 7.2.  All outstanding shares have
been duly authorized and validly issued and are fully paid and nonassessable and
not subject to any preemptive or similar rights, except as described in Schedule
7.2.  As of the Closing Date, there are no outstanding stock purchase warrants,
subscriptions, options, securities, instruments or other rights of any type or
nature whatsoever, which are convertible into, exchangeable for or otherwise
provide for or require the issuance of Equity Interests of any Credit Party or
any Subsidiary thereof, except as described on Schedule 7.2.





62

--------------------------------------------------------------------------------

 

 

SECTION 7.3          Authorization; Enforceability.  Each Credit Party has the
organizational right, power and authority and has taken all necessary corporate
and other action to authorize the execution, delivery and performance of this
Agreement and each of the other Loan Documents to which it is a party in
accordance with their respective terms.  This Agreement and each of the other
Loan Documents have been duly executed and delivered by the duly authorized
officers of each Credit Party that is a party thereto, and each such document
constitutes the legal, valid and binding obligation of each Credit Party that is
a party thereto, enforceable against such Credit Party in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal Debtor Relief Laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies.

SECTION 7.4          Compliance of Agreement, Loan Documents and Borrowing with
Laws, Etc.  The execution, delivery and performance by each Credit Party and
each Subsidiary thereof of the Loan Documents to which each such Person is a
party, in accordance with their respective terms, the Extensions of Credit
hereunder and the transactions contemplated hereby or thereby do not and will
not, by the passage of time, the giving of notice or otherwise, (a) require any
Governmental Approval or violate any Applicable Law relating to any Credit Party
or any Subsidiary thereof where the failure to obtain such Governmental Approval
or such violation could reasonably be expected to have a Material Adverse
Effect, (b) conflict with, result in a breach of or constitute a default under
the articles of incorporation, bylaws or other organizational documents of any
Credit Party or any Subsidiary thereof, (c) conflict with, result in a breach of
or constitute a default under any indenture, agreement or other instrument
evidencing Indebtedness or a payment obligation in excess of the Threshold
Amount to which such Person is a party or by which any of its properties may be
bound or any Governmental Approval relating to such Person, which could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (d) result in or require the creation or imposition of any Lien
upon or with respect to any property now owned or hereafter acquired by such
Person other than Permitted Liens or (e) require any consent or authorization
of, filing with, or other act in respect of, an arbitrator or Governmental
Authority and no consent of any other Person is required in connection with the
execution, delivery, performance, validity or enforceability of this Agreement
other than (i) consents, authorizations, filings or other acts or consents for
which the failure to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (ii) consents or
filings under the UCC, (iii) filings with the United States Copyright Office
and/or the United States Patent and Trademark Office and (iv) filings of any
mortgage or deed of trust with the applicable county recording office or
register of deeds.

SECTION 7.5          Compliance with Law; Governmental Approvals.  Each Credit
Party and each Subsidiary thereof (a) has all Governmental Approvals required by
any Applicable Law for it to conduct its business, each of which is in full
force and effect, is final and not subject to review on appeal and is not the
subject of any pending or, to its knowledge, threatened attack by direct or
collateral proceeding, (b) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws (including
Environmental Laws) relating to it or any of its respective properties and
(c) has timely filed all material reports, documents and other materials
required to be filed by it under all Applicable Laws with any Governmental
Authority and has retained all material records and documents required to be
retained by it under Applicable Law, except in each case of clauses (a),  (b) or
(c) where the failure to have, comply or file could not reasonably be expected
to have a Material Adverse Effect.

SECTION 7.6          Tax Returns and Payments.  Except to the extent permitted
by Section 8.8, each Credit Party and each Subsidiary thereof has duly filed or
caused to be filed all federal and state and material local and other tax
returns required by Applicable Law to be filed, and has paid, or made adequate
provision for the payment of, all federal, state, local and other taxes,
assessments and governmental charges or levies upon it and its property, income,
profits and assets which are due and payable (other than any amount the validity
of which is currently being contested in good faith by appropriate proceedings
and with





63

--------------------------------------------------------------------------------

 

 

respect to which reserves in conformity with GAAP have been provided for on the
books of the relevant Credit Party).  Such returns accurately reflect in all
material respects all liability for taxes of any Credit Party or any Subsidiary
thereof for the periods covered thereby.  As of the Closing Date, except as set
forth on Schedule 7.6, there is no ongoing audit or examination or, to the
knowledge of each of the Credit Parties and each Subsidiary thereof, other
investigation by any Governmental Authority of the tax liability of any Credit
Party or any Subsidiary thereof.  No Governmental Authority has asserted any
Lien or other claim against any Credit Party or any Subsidiary thereof with
respect to unpaid taxes which has not been discharged or resolved (other than
(a) any amount the validity of which is currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of the relevant Credit Party and
(b) Permitted Liens).  The charges, accruals and reserves on the books of each
Credit Party and each Subsidiary thereof in respect of federal, state, local and
other taxes for all Fiscal Years and portions thereof since the organization of
any Credit Party or any Subsidiary thereof are in the judgment of the Borrower
adequate, and the Borrower does not anticipate any additional taxes or
assessments for any of such years.

SECTION 7.7          Intellectual Property Matters.  Each Credit Party and each
Subsidiary thereof owns or possesses rights to use all material franchises,
licenses, copyrights, copyright applications, patents, patent rights or
licenses, patent applications, trademarks, trademark rights, service mark,
service mark rights, trade names, trade name rights, copyrights and other rights
with respect to the foregoing which are reasonably necessary to conduct its
business, except where the failure to own or possess such rights could not
reasonably be expected to have a Material Adverse Effect.  No event has occurred
which permits, or after notice or lapse of time or both would permit, the
revocation or termination of any such rights, and no Credit Party nor any
Subsidiary thereof is liable to any Person for infringement under Applicable Law
with respect to any such rights as a result of its business operations, except
in each case as could not reasonably be expected to have a Material Adverse
Effect.

SECTION 7.8          [Reserved]

SECTION 7.9          Employee Benefit Matters.

(a)          As of the Closing Date, no Credit Party nor any ERISA Affiliate
maintains or contributes to, or has any obligation under, any Pension Plan or
Multiemployer Plan other than those identified on Schedule 7.9;

(b)          Each Credit Party and each ERISA Affiliate is in compliance with
all applicable provisions of ERISA, the Code and the regulations and official
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect.  Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code (i) has been determined by the IRS to be so qualified, and each trust
related to such plan has been determined to be exempt under Section 501(a) of
the Code except for such plans that have not yet received determination letters
but for which the remedial amendment period for submitting a determination
letter has not yet expired, or (ii) is maintained on a pre-approved plan
document for which the pre-approved plan sponsor has received an opinion or
advisory letter from the IRS.  No liability has been incurred by any Credit
Party or any ERISA Affiliate which remains unsatisfied for any taxes or
penalties assessed with respect to any Employee Benefit Plan or any
Multiemployer Plan except for a liability that could not reasonably be expected
to have a Material Adverse Effect;

(c)          As of the Closing Date, no Pension Plan has been terminated, nor
has any Pension Plan become subject to funding based benefit restrictions under
Section 436 of the Code, nor has any funding





64

--------------------------------------------------------------------------------

 

 

waiver from the IRS been received or requested with respect to any Pension Plan,
nor has any Credit Party or any ERISA Affiliate failed to make any contributions
or to pay any amounts due and owing as required by Sections 412 or 430 of the
Code, Section 302 of ERISA or the terms of any Pension Plan on or prior to the
due dates of such contributions under Sections 412 or 430 of the Code or
Section 302 of ERISA, nor has there been any event requiring any disclosure
under Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to any Pension
Plan;

(d)          Except where the failure of any of the following representations to
be correct could not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect, no Credit Party nor any ERISA Affiliate has:
(i) engaged in a nonexempt prohibited transaction described in Section 406 of
the ERISA or Section 4975 of the Code, (ii) incurred any liability to the PBGC
which remains outstanding other than the payment of premiums and there are no
premium payments which are due and unpaid, (iii) failed to make a required
contribution or payment to a Multiemployer Plan, or (iv) failed to make a
required installment or other required payment under Sections 412 or 430 of the
Code;

(e)          No Termination Event has occurred or is reasonably expected to
occur;

(f)          Except where the failure of any of the following representations to
be correct could not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect, no proceeding, claim (other than a benefits
claim in the ordinary course of business), lawsuit and/or investigation is
existing or, to its knowledge, threatened concerning or involving (i) any
employee welfare benefit plan (as defined in Section 3(1) of ERISA) currently
maintained or contributed to by any Credit Party or any ERISA Affiliate, or (ii)
any Pension Plan or Multiemployer Plan.

SECTION 7.10          Margin Stock.  No Credit Party nor any Subsidiary thereof
is engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U of the
Board of Governors of the Federal Reserve System).  No part of the proceeds of
any of the Loans or Letters of Credit will be used for purchasing or carrying
margin stock or for any purpose which violates, or which would be inconsistent
with, the provisions of Regulation T, U or X of such Board of
Governors.  Following the application of the proceeds of each Extension of
Credit, not more than twenty-five percent (25%) of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
Consolidated basis) subject to the provisions of Section 9.2 or Section 9.5 will
be “margin stock”.

SECTION 7.11          Government Regulation.  No Credit Party nor any Subsidiary
thereof is an “investment company” or a company “controlled” by an “investment
company” (as each such term is defined or used in the Investment Company Act).

SECTION 7.12          Material Contracts.  Schedule 7.12 sets forth a complete
and accurate list of all Material Contracts of each Credit Party and each
Subsidiary thereof in effect as of the Closing Date.  Other than as set forth in
Schedule 7.12, as of the Closing Date, each such Material Contract is, and after
giving effect to the consummation of the transactions contemplated by the Loan
Documents will be, in full force and effect in accordance with the terms
thereof.  As of the Closing Date, no Credit Party nor any Subsidiary thereof
(nor, to its knowledge, any other party thereto) is in material breach of or in
material default under any Material Contract to the extent such breach or
default would require filing or reporting obligations with the SEC or other
Governmental Agency.

SECTION 7.13          Employee Relations.  As of the Closing Date, no Credit
Party nor any Subsidiary thereof is party to any collective bargaining
agreement, nor has any labor union been recognized as the representative of its
employees except as set forth on Schedule 7.13.  The Borrower knows of no





65

--------------------------------------------------------------------------------

 

 

pending, threatened or contemplated strikes, work stoppage or other collective
labor disputes involving its employees or those of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

SECTION 7.14          Burdensome Provisions.  The Credit Parties and their
respective Subsidiaries do not presently anticipate that future expenditures
needed to meet the provisions of any statutes, orders, rules or regulations of a
Governmental Authority will be so burdensome as to have a Material Adverse
Effect.  No Subsidiary is party to any agreement or instrument or otherwise
subject to any restriction or encumbrance that restricts or limits its ability
to make dividend payments or other distributions in respect of its Equity
Interests to the Borrower or any Subsidiary or to transfer any of its assets or
properties to the Borrower or any other Subsidiary in each case other than
existing under or by reason of the Loan Documents or Applicable Law.

SECTION 7.15          Financial Statements.  The audited and unaudited financial
statements delivered pursuant to Section 6.1(f)(i) are complete and correct and
fairly present in all material respects on a Consolidated basis the assets,
liabilities and financial position of the Borrower and its Subsidiaries as at
such dates, and the results of the operations and changes of financial position
for the periods then ended (other than customary year-end adjustments for
unaudited financial statements and the absence of footnotes from unaudited
financial statements).  All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP.  Such
financial statements show all material indebtedness and other material
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including material liabilities for taxes, material
commitments, and Indebtedness, in each case, to the extent required to be
disclosed under GAAP.

SECTION 7.16          No Material Adverse Change.  Since December 31, 2017,
there has been no material adverse change in the properties, business,
operations or financial condition of the Borrower and its Subsidiaries and no
event has occurred or condition arisen, either individually or in the aggregate,
that could reasonably be expected to have a Material Adverse Effect.

SECTION 7.17          Solvency.  The Credit Parties and their Subsidiaries are,
on a Consolidated basis, Solvent.

SECTION 7.18          Title to Properties.  As of the Closing Date, the real
property listed on Schedule 7.18 constitutes all of the real property that is
owned, leased, subleased or used by any Credit Party or any of its
Subsidiaries.  Each Credit Party and each Subsidiary thereof has such title to
the real property owned or leased by it as is necessary or desirable to the
conduct of its business and valid and legal title to all of its personal
property and assets, except those which have been disposed of by the Credit
Parties and their Subsidiaries subsequent to such date which dispositions have
been in the ordinary course of business or as otherwise expressly permitted
hereunder.

SECTION 7.19          Litigation.  Except for matters existing on the Closing
Date and set forth on Schedule 7.19, there are no actions, suits or proceedings
pending nor, to its knowledge, threatened against or in any other way relating
adversely to or affecting any Credit Party or any Subsidiary thereof or any of
their respective properties in any court or before any arbitrator of any kind or
before or by any Governmental Authority that could reasonably be expected to
have a Material Adverse Effect.

SECTION 7.20          Anti-Corruption Laws; Anti-Money Laundering Laws and
Sanctions.

(a)          None of (i) the Borrower, any Subsidiary, any of their respective
directors, officers, or, to the knowledge of the Borrower or such Subsidiary,
any of their respective employees or Affiliates, or (ii) any agent or
representative of the Borrower or any Subsidiary that will act in any capacity
in connection





66

--------------------------------------------------------------------------------

 

 

with or benefit from the Credit Facility, (A) is a Sanctioned Person or
currently the subject or target of any Sanctions, (B) is controlled by or is
acting on behalf of a Sanctioned Person, (C) has its assets located in a
Sanctioned Country, (D) is under administrative, civil or criminal investigation
for an alleged violation of, or received notice from or made a voluntary
disclosure to any governmental entity regarding a possible violation of,
Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions by a governmental
authority that enforces Sanctions or any Anti-Corruption Laws or Anti-Money
Laundering Laws, or (E) directly or indirectly derives revenues from investments
in, or transactions with, Sanctioned Persons.

(b)          Each of the Borrower and its Subsidiaries has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower and its Subsidiaries and their respective directors, officers,
employees, agents and Affiliates with all Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions.

(c)          Each of the Borrower and its Subsidiaries, each director, officer,
and to the knowledge of Borrower, employee, agent and Affiliate of Borrower and
each such Subsidiary, is in compliance with all Anti-Corruption Laws, Anti-Money
Laundering Laws in all material respects and applicable Sanctions.

(d)          No proceeds of any Extension of Credit have been used, directly or
indirectly, by the Borrower, any of its Subsidiaries or any of its or their
respective directors, officers, employees and agents in violation of Section
8.16(c).

SECTION 7.21          Absence of Defaults.  No event has occurred or is
continuing (a) which constitutes a Default or an Event of Default, or (b) which
constitutes, or which with the passage of time or giving of notice or both would
constitute, a default or event of default by any Credit Party or any Subsidiary
thereof under any judgment, decree or order to which any Credit Party or any
Subsidiary thereof is a party or by which any Credit Party or any Subsidiary
thereof or any of their respective properties may be bound or which would
require any Credit Party or any Subsidiary thereof to make any payment
thereunder prior to the scheduled maturity date therefor that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

SECTION 7.22          [Reserved].

SECTION 7.23          Disclosure.  The Borrower and/or its Subsidiaries have
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which any Credit Party and
any Subsidiary thereof are subject, and all other matters known to them, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  No financial statement, material report, material
certificate or other material information furnished (whether in writing or
orally) by or on behalf of any Credit Party or any Subsidiary thereof to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished), taken together
as a whole, contains any untrue statement of a material fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, pro forma financial information,
estimated financial information and other projected or estimated information,
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time (it being recognized by the Lenders that projections
are not to be viewed as facts and that the actual results during the period or
periods covered by such projections may vary from such projections).





67

--------------------------------------------------------------------------------

 

 

ARTICLE VIII

 

AFFIRMATIVE COVENANTS

Until all of the Obligations have been Paid in Full and the Commitments
terminated, each Credit Party will, and will cause each of its Subsidiaries to:

SECTION 8.1          Financial Statements and Budgets.  Deliver to the
Administrative Agent, in form and detail satisfactory to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice):

(a)          Annual Financial Statements.  As soon as practicable and in any
event within ninety  (90) days (or, if earlier, on the date of any required
public filing thereof) after the end of each Fiscal Year (commencing with the
Fiscal Year ended December 31, 2018), an audited Consolidated balance sheet of
the Borrower and its Subsidiaries as of the close of such Fiscal Year and
audited Consolidated statements of income, retained earnings and cash flows
including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and prepared in accordance with GAAP and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the year.  Such annual financial statements shall be audited by
Grant Thornton LLP or an independent certified public accounting firm of
recognized national standing acceptable to the Administrative Agent, and
accompanied by a report and opinion thereon by such certified public accountants
prepared in accordance with generally accepted auditing standards that is not
subject to any “going concern” or similar qualification or exception or any
qualification as to the scope of such audit or with respect to accounting
principles followed by the Borrower or any of its Subsidiaries not in accordance
with GAAP.

(b)          Quarterly Financial Statements.  As soon as practicable and in any
event within forty-five (45) days (or, if earlier, on the date of any required
public filing thereof) after the end of the first three fiscal quarters of each
Fiscal Year (commencing with the fiscal quarter ended June 30, 2018), an
unaudited Consolidated balance sheet of the Borrower and its Subsidiaries as of
the close of such fiscal quarter and unaudited Consolidated statements of
income, retained earnings and cash flows and a report containing management’s
discussion and analysis of such financial statements for the fiscal quarter then
ended and that portion of the Fiscal Year then ended, including the notes
thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the corresponding period in the
preceding Fiscal Year and prepared by the Borrower in accordance with GAAP and,
if applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the period, and certified by the chief financial officer of
the Borrower to present fairly in all material respects the financial condition
of the Borrower and its Subsidiaries on a Consolidated basis as of their
respective dates and the results of operations of the Borrower and its
Subsidiaries for the respective periods then ended, subject to normal year-end
adjustments and the absence of footnotes.

(c)          Annual Business Plan and Budget.  As soon as practicable and in any
event within sixty  (60) days after the end of each Fiscal Year, a business plan
and operating and capital budget of the Borrower and its Subsidiaries for the
ensuing three fiscal years, such plan to be prepared in accordance with GAAP and
to include, on a quarterly basis, the following: a quarterly operating and
capital budget, a projected income statement, statement of cash flows and
balance sheet, calculations demonstrating projected compliance with the
financial covenants set forth in Section 9.15, accompanied by a certificate from
a Responsible Officer of the Borrower to the effect that such budget contains
good faith estimates





68

--------------------------------------------------------------------------------

 

 

(utilizing assumptions believed to be reasonable at the time of delivery of such
budget) of the financial condition and operations of the Borrower and its
Subsidiaries for such period.

SECTION 8.2          Certificates; Other Reports.  Deliver to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice):

(a)          at each time financial statements are delivered pursuant to
Sections 8.1(a) or (b), a duly completed Officer’s Compliance Certificate signed
by the chief executive officer, chief financial officer, treasurer or controller
of the Borrower and a report containing management’s discussion and analysis of
such financial statement;

(b)          at each time a Compliance Certificate is delivered in connection
with the financial statements delivered pursuant to Section 8.1(b), a
certification of an applicable officer of the Borrower identifying all federally
registered copyrights, copyright applications, patents, patent applications,
trademarks and trademark applications included in the Collateral not previously
identified on the Closing Date or in a prior delivered Compliance Certificate.

(c)          promptly upon receipt thereof, copies of all reports, if any,
submitted to any Credit Party, any Subsidiary thereof or any of their respective
boards of directors by their respective independent public accountants in
connection with their auditing function, including, without limitation, any
management report and any management responses thereto;

(d)          promptly after the assertion or occurrence thereof, notice of any
action or proceeding against or of any noncompliance by any Credit Party or any
Subsidiary thereof with any Environmental Law that could reasonably be expected
to have a Material Adverse Effect;

(e)          promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Exchange Act,
or with any national securities exchange, and in any case not otherwise required
to be delivered to the Administrative Agent pursuant hereto;

(f)          promptly, and in any event within five (5) Business Days after
receipt thereof by any Credit Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Credit Party or any Subsidiary thereof;

(g)          promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable
Anti-Money Laundering Laws (including, without limitation, any applicable “know
your customer” rules and regulations and the PATRIOT Act), as from time to time
reasonably requested by the Administrative Agent or any Lender; and

(h)          such other information regarding the operations, business affairs
and financial condition of any Credit Party or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to Section 8.1(a) or (b) or
Section 8.2(f) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts





69

--------------------------------------------------------------------------------

 

 

such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed in Section 12.1; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent). The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the Issuing Lenders materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”).  The Borrower
hereby agrees that so long as the Borrower is the issuer of any outstanding debt
or equity securities that are registered or issued pursuant to a private
offering or is actively contemplating issuing any such securities it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, means that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arranger, the Issuing
Lenders and the Lenders to treat such Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided,  however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 12.10); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.” 
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC”.

SECTION 8.3          Notice of Litigation and Other Matters.  Promptly (but in
no event later than ten (10) days after any Responsible Officer of any Credit
Party obtains knowledge thereof) notify the Administrative Agent in writing of
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):

(a)          the occurrence of any Default or Event of Default;

(b)          the commencement of all proceedings and investigations by or before
any Governmental Authority and all actions and proceedings in any court or
before any arbitrator against or involving any Credit Party or any Subsidiary
thereof or any of their respective properties, assets or businesses in each case
that if adversely determined could reasonably be expected to result in a
Material Adverse Effect;

(c)          any notice of any violation received by any Credit Party or any
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws which in any such case
could reasonably be expected to have a Material Adverse Effect;

(d)          any labor controversy that has resulted in, or threatens to result
in, a strike or other work action against any Credit Party or any Subsidiary
thereof;





70

--------------------------------------------------------------------------------

 

 

(e)          any attachment, judgment, lien, levy or order exceeding the
Threshold Amount that may be assessed against or threatened against any Credit
Party or any Subsidiary thereof;

(f)          any event which constitutes or which with the passage of time or
giving of notice or both would constitute a default or event of default under
any Material Contract to which the Borrower or any of its Subsidiaries is a
party or by which the Borrower or any Subsidiary thereof or any of their
respective properties may be bound which could reasonably be expected to have a
Material Adverse Effect;

(g)          (i) any unfavorable determination letter from the IRS regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by any Credit Party or
any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to
have a trustee appointed to administer any Pension Plan, (iii) all notices
received by any Credit Party or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA and (iv) the Borrower obtaining knowledge or reason to
know that any Credit Party or any ERISA Affiliate has filed or intends to file a
notice of intent to terminate any Pension Plan under a distress termination
within the meaning of Section 4041(c) of ERISA; and

(h)          any other event which could reasonably be expected to have a
Material Adverse Effect.

Each notice pursuant to Section 8.3 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 8.3(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

SECTION 8.4          Preservation of Corporate Existence and Related
Matters.  Except as permitted by Section 9.4, preserve and maintain its separate
corporate existence or equivalent form and all rights, franchises, licenses and
privileges necessary to the conduct of its business, and qualify and remain
qualified as a foreign corporation or other entity and authorized to do business
in each jurisdiction in which the failure to so qualify would reasonably be
expected to have a Material Adverse Effect.

SECTION 8.5          Maintenance of Property and Licenses.

(a)          In addition to the requirements of any of the Security Documents,
protect and preserve all Properties necessary in and material to its business,
including copyrights, patents, trade names, service marks and trademarks;
maintain in good working order and condition, ordinary wear and tear excepted,
all buildings, equipment and other tangible real and personal property; and from
time to time make or cause to be made all repairs, renewals and replacements
thereof and additions to such Property necessary for the conduct of its
business, so that the business carried on in connection therewith may be
conducted in a commercially reasonable manner, in each case except as such
action or inaction could not reasonably be expected to result in a Material
Adverse Effect.

(b)          Maintain, in full force and effect in all material respects, each
and every material license, permit, certification, qualification, approval or
franchise issued by any Governmental Authority required for each of them to
conduct their respective businesses as presently conducted, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

SECTION 8.6          Insurance.  Maintain insurance with financially sound and
reputable insurance companies against at least such risks and in at least such
amounts, subject to such deductibles and covering such properties and risks, as
are customarily maintained by similar businesses and as may be required by





71

--------------------------------------------------------------------------------

 

 

Applicable Law and as are required by any Security Documents (including, without
limitation, hazard and business interruption insurance).  All such insurance
shall, (a) provide that no cancellation or material modification thereof shall
be effective until at least 30 days after receipt by the Administrative Agent of
written notice thereof, (b) name the Administrative Agent as an additional
insured party thereunder and (c) in the case of each casualty insurance policy,
name the Administrative Agent as lender’s loss payee or mortgagee, as
applicable.  On the Closing Date and from time to time thereafter deliver to the
Administrative Agent upon its request information in reasonable detail as to the
insurance then in effect, stating the names of the insurance companies, the
amounts and rates of the insurance, the dates of the expiration thereof and the
properties and risks covered thereby.

SECTION 8.7          Accounting Methods and Financial Records.  Maintain a
system of accounting, and keep proper books, records and accounts (which shall
be accurate and complete in all material respects) as may be required or as may
be necessary to permit the preparation of financial statements in accordance
with GAAP and in material compliance with the regulations of any Governmental
Authority having jurisdiction over it or any of its Properties.

SECTION 8.8          Payment of Taxes and Other Obligations.  Pay and perform
(a) all taxes, assessments and other governmental charges that may be levied or
assessed upon it or any of its Property and (b) all other Indebtedness,
obligations and liabilities in accordance with customary trade practices;
provided, that the Borrower or such Subsidiary may contest any item described in
clause (a) of this Section in good faith so long as adequate reserves are
maintained with respect thereto in accordance with GAAP, except where the
failure to pay or perform such items described in clauses (a) or (b) of this
Section could not reasonably be expected to have a Material Adverse Effect.

SECTION 8.9          Compliance with Laws and Approvals.  Observe and remain in
compliance in all material respects with all Applicable Laws (including
Environmental Laws) and maintain in full force and effect all Governmental
Approvals, in each case applicable to the conduct of its business except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

SECTION 8.10          [Reserved].

SECTION 8.11          Compliance with ERISA.  In addition to and without
limiting the generality of Section 8.9,  (a) except where the failure to so
comply could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (i) comply with applicable provisions of ERISA,
the Code and the regulations and published interpretations thereunder with
respect to all Employee Benefit Plans, (ii) not take any action or fail to take
action the result of which could reasonably be expected to result in a liability
to the PBGC or to a Multiemployer Plan, (iii) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (iv) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code, and (b) furnish
to the Administrative Agent upon the Administrative Agent’s request such
additional information about any Employee Benefit Plan as may be reasonably
requested by the Administrative Agent to assess compliance with this Agreement.

SECTION 8.12          Compliance with Material Contracts.  Comply in all
material respects with, and maintain in full force and effect, each Material
Contract,  except to the extent such noncompliance or non-maintenance could not
reasonably be expected to have a Material Adverse Effect.

SECTION 8.13          Visits and Inspections.  Permit representatives of the
Administrative Agent (and, during the continuance of an Event of Default, any
Lender), from time to time upon prior reasonable notice and at such times during
normal business hours, all at the expense of the Borrower, to visit and





72

--------------------------------------------------------------------------------

 

 

inspect its properties; inspect, audit and make extracts from its books, records
and files, including, but not limited to, management letters prepared by
independent accountants; and discuss with its principal officers, and its
independent accountants, its business, assets, liabilities, financial condition,
results of operations and business prospects; provided that excluding any such
visits and inspections during the continuation of an Event of Default, the
Administrative Agent shall not exercise such rights more often than one time
during any calendar year at the Borrower’s expense; provided further that upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent or any Lender may do any of the foregoing at the expense of
the Borrower at any time without advance notice.

SECTION 8.14          Additional Subsidiaries.

(a)          Additional Domestic Subsidiaries.  Promptly notify the
Administrative Agent of the creation or acquisition of any Domestic Subsidiary
and,  within thirty (30) days after such creation or acquisition, as such time
period may be extended by the Administrative Agent in its sole discretion, cause
such Domestic Subsidiary to (i) become a Subsidiary Guarantor by delivering to
the Administrative Agent a duly executed supplement to the Subsidiary Guaranty
Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose, (ii) grant a security interest in all Collateral
(subject to the exceptions specified in the Collateral Agreement) owned by
such  Domestic Subsidiary by delivering to the Administrative Agent a duly
executed supplement to each applicable Security Document or such other document
as the Administrative Agent shall deem appropriate for such purpose and comply
with the terms of each applicable Security Document, (iii) deliver to the
Administrative Agent such opinions, documents and certificates referred to in
Section 6.1 as may be reasonably requested by the Administrative Agent, (iv) if
such Equity Interests are certificated, deliver to the Administrative Agent such
original certificated Equity Interests or other certificates and stock or other
transfer powers evidencing the Equity Interests of such Person, (v) deliver to
the Administrative Agent such updated Schedules to the Loan Documents as
requested by the Administrative Agent with respect to such Domestic Subsidiary,
and (vi) deliver to the Administrative Agent such other documents as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

(b)          Additional Foreign Subsidiaries.  Notify the Administrative Agent
promptly after any Person becomes a First Tier Foreign Subsidiary, and promptly
thereafter (and, in any event, within forty five (45) days after such
notification, as such time period may be extended by the Administrative Agent in
its sole discretion), cause (i) the applicable Credit Party to deliver to the
Administrative Agent Security Documents pledging sixty‑five percent (65%) of the
total outstanding voting Equity Interests (and one hundred percent (100%) of the
non-voting Equity Interests) of any such new First Tier Foreign Subsidiary and a
consent thereto executed by such new First Tier Foreign Subsidiary (including,
without limitation, if applicable, original certificated Equity Interests (or
the equivalent thereof pursuant to the Applicable Laws and practices of any
relevant foreign jurisdiction) evidencing the Equity Interests of such new First
Tier Foreign Subsidiary, together with an appropriate undated stock or other
transfer power for each certificate duly executed in blank by the registered
owner thereof), (ii) such Person to deliver to the Administrative Agent such
opinions, documents and certificates referred to in Section 6.1 as may be
reasonably requested by the Administrative Agent, (iii) such Person to deliver
to the Administrative Agent such updated Schedules to the Loan Documents as
requested by the Administrative Agent with regard to such Person and (iv) such
Person to deliver to the Administrative Agent such other documents as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

(c)          [Reserved].





73

--------------------------------------------------------------------------------

 

 

(d)          Merger Subsidiaries.  Notwithstanding the foregoing, to the extent
any new Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition, and such new Subsidiary at no
time holds any assets or liabilities other than any merger consideration
contributed to it contemporaneously with the closing of such merger transaction,
such new Subsidiary shall not be required to take the actions set forth in
Section 8.14(a) or (b), as applicable, until the consummation of such Permitted
Acquisition (at which time, the surviving entity of the respective merger
transaction shall be required to so comply with Section 8.14(a) or (b), as
applicable, within thirty  (30)  days of the consummation of such Permitted
Acquisition, as such time period may be extended by the Administrative Agent in
its sole discretion).

(e)          Exclusions.  The provisions of this Section 8.14 shall not apply to
assets as to which the Administrative Agent and the Borrower shall reasonably
determine that the costs and burdens of obtaining a security interest therein or
perfection thereof outweigh the value of the security afforded thereby.

SECTION 8.15          [Reserved].

SECTION 8.16          Use of Proceeds.

(a)          The Borrower shall use the proceeds of the Extensions of Credit
(i) to finance Capital Expenditures, (ii) pay fees, commissions and expenses in
connection with the Transactions, and (iii) for working capital and general
corporate purposes of the Borrower and its Subsidiaries.

(b)          The Borrower shall use the proceeds of any Increase Term Loan and
any Incremental Revolving Credit Increase as permitted pursuant to Section 5.13,
as applicable.

(c)          The Borrower will not request any Extension of Credit, and the
Borrower shall not use, and shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Extension of Credit, directly or indirectly, (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

SECTION 8.17          [Reserved].

SECTION 8.18         Compliance with Anti-Corruption Laws; Anti-Money Laundering
Laws and Sanctions.  The Borrower will maintain in effect and enforce policies
and procedures designed to ensure compliance by the Borrower, its Subsidiaries
and their respective directors, officers, employees and agents with all
Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions.

SECTION 8.19          Corporate Governance.  (a) Maintain entity records and
books of account separate from those of any other entity which is an Affiliate
of such entity, (b) not commingle its funds or assets with those of any other
entity which is an Affiliate of such entity (except pursuant to cash management
systems reasonably acceptable to the Administrative Agent) and (c) provide that
its board of directors (or equivalent governing body) will hold all appropriate
meetings to authorize and approve such entity’s actions, which meetings will be
separate from those of any other entity which is an Affiliate of such
entity.  For the purposes of this Section 8.18, “Affiliate” shall not include
the Borrower or any Subsidiary thereof.





74

--------------------------------------------------------------------------------

 

 

SECTION 8.20          Further Assurances.  Execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements and
other documents), which may be required under any Applicable Law, or which the
Administrative Agent or the Required Lenders may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Credit Parties.  The Borrower also agrees to provide to the
Administrative Agent, from time to time upon the reasonable request by the
Administrative Agent, evidence reasonably satisfactory to the Administrative
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.

SECTION 8.21          Post-Closing Obligations.

(a)          Cash Management.  Within three hundred sixty-five  (365)  days
following the Closing Date, the Borrower and its Subsidiaries shall (i) open
deposit accounts  with Wells Fargo (such accounts collectively, the “Primary
Cash Management Accounts”), and (ii) maintain all of their cash management and
operating accounts (other than as relates to credit cards) with Wells
Fargo.  The Borrower and its Subsidiaries shall use commercially reasonable
efforts to direct all customers and any other Persons making payments to make
payments to the Primary Cash Management Accounts promptly upon the opening of
the Primary Cash Management Accounts.  Any Subsidiary of the Borrower acquired
or created after the Closing Date shall comply with the terms of this Section
8.21(a) within the later of (i) 365 days following the Closing Date; and (ii)
ninety (90) days of such acquisition or creation.  The Primary Cash Management
Accounts shall not be subject to deduction, set-off, banker’s lien, or any other
right in favor of any Person other than the Administrative Agent.

(b)          Maintenance and Funding of Initial Account.  At all times from the
Closing Date until such time as the Borrower and its Subsidiaries have
transferred all of their cash management and operating accounts to Wells Fargo
pursuant to Section 8.21(a), the Borrower must hold in the Wells Fargo account
established pursuant to Section 6.1(h)(i),  unrestricted cash and/or Cash
Equivalents in at least the amounts set forth in Section 9.15(b);  provided that
for the avoidance of doubt, at such time as the Borrower and its Subsidiaries
have transferred all of their cash management and operating accounts to Wells
Fargo pursuant to Section 8.21(a), the Borrower’s obligation under this Section
8.21(b) shall terminate.

(c)          Real Property.  Within ninety (90) days after the Borrower or any
Subsidiary acquires any real property after the Closing Date with a fair market
value greater than $2,000,000, the Borrower or such Subsidiary, as applicable,
shall deliver to the Administrative Agent a mortgage, deed of trust, or other
similar document, together with such other collateral documents as the
Administrative Agent reasonably requires, including without limitation surveys,
appraisals, environmental site assessment reports, and flood certificates and
evidence of flood insurance to the extent required under applicable law, and
shall cooperate with the Administrative Agent in obtaining a title insurance
policy with respect to such real property on such terms as the Administrative
Agent reasonably requires.

(d)          Insurance.  Within thirty (30) days after the Closing Date, the
Borrower will provide the Administrative Agent, in form and substance reasonably
satisfactory to Administrative Agent, true and correct copies of (i) if
requested by the Administrative Agent, insurance policies, and (ii) insurance
policy endorsements naming the Administrative Agent as lender’s loss payee (and
mortgagee, as applicable) on all policies for property hazard insurance and as
additional insured on all policies for liability insurance.





75

--------------------------------------------------------------------------------

 

 

(e)          Trademarks.  Within forty-five (45) days after the Closing Dare (or
such longer time as the Administrative Agent may determine in its sole
discretion), the Borrower will (i) record with the United States Patent and
Trademark Office such assignments and other documents as may be necessary to
evidence its rights in the following trademarks: (A) COMPLYCARE, registration
no. 4352900, (B) COMPLYCARE, registration no. 4660025; (C) WRIGHT and Design,
registration no. 1361676, and WRIGHT WAVE CDT, registration no. 4941928; and
(ii) execute and deliver to the Administrative Agent such documents, and take
such other actions, as the Administrative Agent may reasonably request to
evidence and perfect the Administrative Agent’s security interest in such
trademarks.

ARTICLE IX

 

NEGATIVE COVENANTS

Until all of the Obligations have been Paid in Full and the Commitments
terminated, the Credit Parties will not, and will not permit any of their
respective Subsidiaries to.

SECTION 9.1          Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness except:

(a)          the Obligations;

(b)          Indebtedness (i) owing under Hedge Agreements with a Lender entered
into in order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes and (ii) owing under
Secured Cash Management Agreements with a Lender in an aggregate principal
amount not to exceed $1,000,000 at any time outstanding, unless otherwise
consented to by the Administrative Agent;

(c)          Indebtedness existing on the Closing Date and listed on Schedule
9.1, and the renewal, refinancing, extension and replacement (but not the
increase in the aggregate principal amount) thereof;

(d)          Capital Lease Obligations and Indebtedness incurred in connection
with purchase money Indebtedness in an aggregate amount not to exceed $1,000,000
at any time outstanding;

(e)          [Reserved];

(f)          Guarantees with respect to Indebtedness permitted pursuant to
subsections (a) through (e) of this Section;

(g)          unsecured intercompany Indebtedness owed by any Credit Party to
another Credit Party;

(h)          Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;

(i)          unsecured Indebtedness incurred in the ordinary course of business
with a Person other than a Lender in respect of credit cards, credit card
processing services, debit cards, purchase cards and commercial cards in an
aggregate amount not to exceed $1,500,000;

(j)          Indebtedness under performance bonds, surety bonds, release, appeal
and similar bonds, statutory obligations or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business,
and reimbursement obligations in respect of any of the foregoing;

(k)          Subordinated Indebtedness permitted pursuant to Section 9.9;





76

--------------------------------------------------------------------------------

 

 

(l)          [Reserved];

(m)        unsecured Indebtedness of any Credit Party or any Subsidiary thereof
not otherwise permitted pursuant to this Section in an aggregate principal
amount not to exceed $1,000,000 at any time outstanding.

SECTION 9.2          Liens.  Create, incur, assume or suffer to exist, any Lien
on or with respect to any of its Property, whether now owned or hereafter
acquired, except:

(a)          Liens created pursuant to the Loan Documents (including, without
limitation, Liens in favor of the Swingline Lender and/or the Issuing Lenders,
as applicable, on Cash Collateral granted pursuant to the Loan Documents);

(b)          Liens in existence on the Closing Date and described on Schedule
9.2, and the replacement, renewal or extension thereof (including Liens
incurred, assumed or suffered to exist in connection with any refinancing,
refunding, renewal or extension of Indebtedness permitted pursuant to
Section 9.1(c) (solely to the extent that such Liens were in existence on the
Closing Date and described on Schedule 9.2)); provided that the scope of any
such Lien shall not be increased, or otherwise expanded, to cover any additional
property or type of asset, as applicable, beyond that in existence on the
Closing Date, except for products and proceeds of the foregoing;

(c)          Liens for taxes, assessments and other governmental charges or
levies (excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not yet due or as to which the period of grace (not to
exceed sixty  (60) days), if any, related thereto has not expired or (ii) which
are being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;

(d)          the claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which (i) are not overdue for a period of more
than sixty  (60) days, or if more than sixty  (60) days overdue, no action has
been taken to enforce such Liens and such Liens are being contested in good
faith and by appropriate proceedings if adequate reserves are maintained to the
extent required by GAAP and (ii) do not, individually or in the aggregate,
materially impair the use thereof in the operation of the business of the
Borrower or any of its Subsidiaries;

(e)          deposits or pledges made in the ordinary course of business in
connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance and other types of social security or
similar legislation, or to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business, in
each case, so long as no foreclosure sale or similar proceeding has been
commenced with respect to any portion of the Collateral on account thereof;

(f)          encumbrances in the nature of zoning restrictions, easements and
rights or restrictions of record on the use of real property, which in the
aggregate are not substantial in amount and which do not, in any case, detract
from the value of such property or impair the use thereof in the ordinary
conduct of business;

(g)          Liens arising from the filing of precautionary UCC financing
statements relating solely to personal property leased pursuant to operating
leases entered into in the ordinary course of business of the Borrower and its
Subsidiaries;





77

--------------------------------------------------------------------------------

 

 

(h)          Liens securing Indebtedness permitted under Section 9.1(d);
 provided that (i) such Liens shall be created substantially simultaneously with
the acquisition, repair, construction, improvement or lease, as applicable, of
the related Property, (ii) such Liens do not at any time encumber any property
other than the Property financed or improved by such Indebtedness, (iii) the
amount of Indebtedness secured thereby is not increased and (iv) the principal
amount of Indebtedness secured by any such Lien shall at no time exceed one
hundred percent (100%) of the original price for the purchase, repair,
construction, improvement or lease amount (as applicable) of such Property at
the time of purchase, repair, construction, improvement or lease (as
applicable);

(i)          Liens securing judgments for the payment of money not constituting
an Event of Default under Section 10.1(m) or securing appeal or other surety
bonds relating to such judgments;

(j)          [Reserved];

(k)          [Reserved];

(l)           (i) Liens of a collecting bank arising in the ordinary course of
business under Section 4-210 of the Uniform Commercial Code in effect in the
relevant jurisdiction and (ii) Liens of any depositary bank in connection with
statutory, common law and contractual rights of setoff and recoupment with
respect to any deposit account of the Borrower or any Subsidiary thereof;

(m)          (i) contractual or statutory Liens of landlords to the extent
relating to the property and assets relating to any lease agreements with such
landlord, and (ii) contractual Liens of suppliers (including sellers of goods)
or customers granted in the ordinary course of business to the extent limited to
the property or assets relating to such contract; and

(n)          any interest or title of a licensor, sublicensor, lessor or
sublessor with respect to any assets under any license or lease agreement
entered into in the ordinary course of business which do not (i) interfere in
any material respect with the business of the Borrower or its Subsidiaries or
materially detract from the value of the relevant assets of the Borrower or its
Subsidiaries or (ii) secure any Indebtedness.

SECTION 9.3          Investments.  Make any Investment, except:

(a)          Investments (i) existing on the Closing Date in Subsidiaries
existing on the Closing Date; (ii) existing on the Closing Date (other than
Investments in Subsidiaries existing on the Closing Date) and described on
Schedule 9.3; and (iii) made after the Closing Date by any Credit Party in any
other Credit Party;

(b)          Investments in cash and Cash Equivalents;

(c)          Investments by the Borrower or any of its Subsidiaries consisting
of Capital Expenditures permitted by this Agreement;

(d)          deposits made in the ordinary course of business to secure the
performance of leases or other obligations as permitted by Section 9.2;

(e)          Hedge Agreements permitted pursuant to Section 9.1;

(f)          purchases of assets in the ordinary course of business;





78

--------------------------------------------------------------------------------

 

 

(g)          Investments by the Borrower or any Subsidiary thereof in the form
of Permitted Acquisitions to the extent that (i) any Person acquired in such
Acquisition is a Wholly-Owned Subsidiary of the Borrower and becomes a
Subsidiary Guarantor in the manner contemplated by Section 8.14 and (ii) any
Property acquired in such Acquisition becomes a part of the Borrower or a
Subsidiary Guarantor;

(h)          [Reserved].

(i)          Investments in the form of Restricted Payments permitted pursuant
to Section 9.6;

(j)          Guarantees permitted pursuant to Section 9.1;

(k)          Investments not otherwise permitted pursuant to this Section in an
aggregate amount not to exceed $2,000,000 at any time outstanding; provided that
immediately before and immediately after giving pro forma effect to any such
Investments and any Indebtedness incurred in connection therewith, no Default or
Event of Default shall have occurred and be continuing.

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 9.3, such amount shall be deemed to be the amount of
such Investment outstanding at any time when made, purchased or acquired
(without adjustment for subsequent increases or decreases in the value of such
Investment) less any amount returned, distributed, realized or otherwise
received in cash in respect of such Investment (not to exceed the original
amount invested).

SECTION 9.4          Fundamental Changes.  Merge, consolidate or enter into any
similar combination with, or enter into any Asset Disposition of all or
substantially all of its assets (whether in a single transaction or a series of
transactions) with, any other Person or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution) except:

(a)          (i) any Wholly-Owned Subsidiary of the Borrower may be merged,
amalgamated or consolidated with or into the Borrower (provided that the
Borrower shall be the continuing or surviving entity) or (ii) any Wholly-Owned
Subsidiary of the Borrower may be merged, amalgamated or consolidated with or
into any Subsidiary Guarantor (provided that the Subsidiary Guarantor shall be
the continuing or surviving entity or simultaneously with such transaction, the
continuing or surviving entity shall become a Subsidiary Guarantor and the
Borrower shall comply with Section 8.14 in connection therewith);

(b)          (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may
be merged, amalgamated or consolidated with or into, or be liquidated into, any
other Non-Guarantor Subsidiary and (ii) any Non-Guarantor Subsidiary that is a
Domestic Subsidiary may be merged, amalgamated or consolidated with or into, or
be liquidated into, any other Non-Guarantor Subsidiary that is a Domestic
Subsidiary;

(c)          any Subsidiary may dispose of all or substantially all of its
assets (upon voluntary liquidation, dissolution, winding up or otherwise) to the
Borrower or any Subsidiary Guarantor; provided that, with respect to any such
disposition by any Non-Guarantor Subsidiary, the consideration for such
disposition shall not exceed the fair value of such assets;

(d)          (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may
dispose of all or substantially all of its assets (upon voluntary liquidation,
dissolution, winding up or otherwise) to any other Non-Guarantor Subsidiary and
(ii) any Non-Guarantor Subsidiary that is a Domestic Subsidiary may dispose of
all or substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary that is a
Domestic Subsidiary;





79

--------------------------------------------------------------------------------

 

 

(e)          Asset Dispositions permitted by Section 9.5 (other than clause (b)
thereof);

(f)          any Wholly-Owned Subsidiary of the Borrower may merge with or into
the Person such Wholly-Owned Subsidiary was formed to acquire in connection with
any acquisition permitted hereunder (including, without limitation, any
Permitted Acquisition permitted pursuant to Section 9.3(g)); provided that in
the case of any merger involving a Wholly-Owned Subsidiary that is a Domestic
Subsidiary, (i) a Subsidiary Guarantor shall be the continuing or surviving
entity or (ii) simultaneously with such transaction, the continuing or surviving
entity shall become a Subsidiary Guarantor and the Borrower shall comply with
Section 8.14 in connection therewith; and

(g)          any Person may merge into the Borrower or any of its Wholly-Owned
Subsidiaries in connection with a Permitted Acquisition permitted pursuant to
Section 9.3(g);  provided that (i) in the case of a merger involving the
Borrower or a Subsidiary Guarantor, the continuing or surviving Person shall be
the Borrower or such Subsidiary Guarantor and (ii) the continuing or surviving
Person shall be the Borrower or a Wholly-Owned Subsidiary of the Borrower.

SECTION 9.5          Asset Dispositions.  Make any Asset Disposition except:

(a)          the sale of inventory in the ordinary course of business;

(b)          the transfer of assets to the Borrower or any Subsidiary Guarantor
pursuant to any other transaction permitted pursuant to Section 9.4;

(c)          the write-off, discount, sale or other disposition of defaulted or
past-due receivables and similar obligations in the ordinary course of business
and not undertaken as part of an accounts receivable financing transaction;

(d)          the disposition of any Hedge Agreement;

(e)          dispositions of Investments in cash and Cash Equivalents;

(f)          the transfer by any Credit Party of its assets to any other Credit
Party;

(g)          the transfer by any Non-Guarantor Subsidiary of its assets to any
Credit Party (provided that in connection with any new transfer, such Credit
Party shall not pay more than an amount equal to the fair market value of such
assets as determined in good faith at the time of such transfer);

(h)          the transfer by any Non-Guarantor Subsidiary of its assets to any
other Non-Guarantor Subsidiary;

(i)          the sale of obsolete, worn-out or surplus assets no longer used or
usable in the business of the Borrower or any of its Subsidiaries;

(j)          non-exclusive licenses and sublicenses of intellectual property
rights in the ordinary course of business not interfering, individually or in
the aggregate, in any material respect with the conduct of the business of the
Borrower and its Subsidiaries;

(k)          leases, subleases, licenses or sublicenses of real or personal
property granted by the Borrower or any of its Subsidiaries to others in the
ordinary course of business not detracting from the value of such real or
personal property or interfering in any material respect with the business of
the Borrower or any of its Subsidiaries;





80

--------------------------------------------------------------------------------

 

 

(l)          Asset Dispositions in connection with Insurance and Condemnation
Events; and

(m)        Asset Dispositions not otherwise permitted pursuant to this Section;
provided that (i) at the time of such Asset Disposition, no Default or Event of
Default shall exist or would result from such Asset Disposition, (ii) such Asset
Disposition is made for fair market value and the consideration received shall
be no less than 75% in cash, and (iii) the aggregate fair market value of all
property disposed of in reliance on this clause (m) shall not exceed $1,000,000
in any Fiscal Year.

SECTION 9.6          Restricted Payments.  Declare or pay any Restricted
Payments; provided that:

(a)          so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Borrower or any of its Subsidiaries
may pay dividends in shares of its own Qualified Equity Interests;

(b)          any Subsidiary of the Borrower may pay cash dividends to the
Borrower or any Subsidiary Guarantor;

(c)          (i) any Non-Guarantor Subsidiary that is a Domestic Subsidiary may
make Restricted Payments to any other Non-Guarantor Subsidiary that is a
Domestic Subsidiary (and, if applicable, to other holders of its outstanding
Equity Interests on a ratable basis) and (ii) any Non-Guarantor Subsidiary that
is a Foreign Subsidiary may make Restricted Payments to any other Non-Guarantor
Subsidiary (and, if applicable, to other holders of its outstanding Equity
Interests on a ratable basis);

(d)          so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, including that the Borrower is in
compliance on a Pro Forma Basis (after giving effect to the Restricted Payment)
with each covenant contained in Section 9.15, the Borrower or any of its
Subsidiaries may pay earn-out obligations, whether existing on the date of this
Agreement or incurred in the future; and

(e)          so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, redeem, retire or otherwise acquire shares
of its Equity Interests or options or other equity or phantom equity in respect
of its Equity Interests from present or former officers, employees, directors or
consultants (or their family members or trusts or other entities for the benefit
of any of the foregoing), including any deemed redemptions or acquisitions upon
the withholding of a portion of such Equity Interests to cover tax withholding
obligations of such Persons.

SECTION 9.7          Transactions with Affiliates.  Directly or indirectly enter
into any transaction, including, without limitation, any purchase, sale, lease
or exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate, other than:

(i)          transactions permitted by Sections 9.1,  9.3,  9.4,  9.5, and 9.6;

(ii)         transactions existing on the Closing Date and described on Schedule
9.7;

(iii)        transactions among Credit Parties not prohibited hereunder;

(iv)        other transactions in the ordinary course of business on terms as
favorable as would be obtained by it on a comparable arm’s-length transaction
with an independent, unrelated third party as determined in good faith by the
board of directors (or equivalent governing body) of the Borrower;





81

--------------------------------------------------------------------------------

 

 

(v)          employment and severance arrangements (including equity incentive
plans and employee benefit plans and arrangements) with their respective
officers and employees in the ordinary course of business; and

(vi)         payment of customary fees and reasonable out of pocket costs to,
and indemnities for the benefit of, directors, officers and employees of the
Borrower and its Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and its Subsidiaries.

SECTION 9.8          Accounting Changes.

(a)          Change its Fiscal Year end, or make (without the consent of the
Administrative Agent) any material change in its accounting treatment and
reporting practices except as required by GAAP.

(b)          Amend, modify or change its articles of incorporation (or corporate
charter or other similar organizational documents) or amend, modify or change
its bylaws (or other similar documents) in any manner materially adverse to the
rights or interests of the Lenders.

SECTION 9.9          Incurrence of and Payments and Modifications of
Subordinated Indebtedness.

(a)          Incur any Subordinated Indebtedness without the prior written
consent of the Administrative Agent and the Required Lenders, such consent to be
provided in the sole discretion of the Administrative Agent and the Required
Lenders.

(b)          Amend, modify, waive or supplement (or permit the modification,
amendment, waiver or supplement of) any of the terms or provisions of any
Subordinated Indebtedness permitted to be incurred hereunder in any respect
which would materially and adversely affect the rights or interests of the
Administrative Agent and Lenders hereunder or would violate the subordination
terms thereof.

(c)          Cancel, forgive, make any payment or prepayment on, or redeem or
acquire for value (including, without limitation, (x) by way of depositing with
any trustee with respect thereto money or securities before due for the purpose
of paying when due and (y) at the maturity thereof) any Subordinated
Indebtedness incurred hereunder other than pursuant to the terms of any
subordination agreement as agreed with the Administrative Agent in its sole
discretion.

SECTION 9.10          No Further Negative Pledges; Restrictive Agreements.

(a)          Enter into, assume or be subject to any agreement prohibiting or
otherwise restricting the creation or assumption of any Lien upon any material
portion of its properties or assets, whether now owned or hereafter acquired, or
requiring the grant of any security for such obligation if security is given for
some other obligation, except (i) pursuant to this Agreement and the other Loan
Documents, (ii) pursuant to any document or instrument governing Indebtedness
incurred pursuant to Section 9.1(d)  (provided that any such restriction
contained therein relates only to the asset or assets financed thereby),
(iii) customary restrictions contained in the organizational documents of any
Non-Guarantor Subsidiary as of the Closing Date,  and (iv) customary
restrictions in connection with any Permitted Lien or any document or instrument
governing any Permitted Lien (provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien).

(b)          Create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction on the ability of any Credit Party or
any Subsidiary thereof to (i) pay dividends or make any other distributions to
any Credit Party or any Subsidiary on its Equity Interests





82

--------------------------------------------------------------------------------

 

 

or with respect to any other interest or participation in, or measured by, its
profits, (ii) pay any Indebtedness or other obligation owed to any Credit Party
or (iii) make loans or advances to any Credit Party, except in each case for
such encumbrances or restrictions existing under or by reason of (A) this
Agreement and the other Loan Documents and (B) Applicable Law.

(c)          Create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction on the ability of any Credit Party or
any Subsidiary thereof to (i) sell, lease or transfer any of its properties or
assets to any Credit Party or (ii) act as a Credit Party pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except in each case for such encumbrances or restrictions existing
under or by reason of (A) this Agreement and the other Loan Documents,
(B) Applicable Law, (C) any document or instrument governing Indebtedness
incurred pursuant to Section 9.1(d)  (provided that any such restriction
contained therein relates only to the asset or assets acquired in connection
therewith), (D) any Permitted Lien or any document or instrument governing any
Permitted Lien (provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien), (E) obligations
that are binding on a Subsidiary at the time such Subsidiary first becomes a
Subsidiary of the Borrower, so long as such obligations are not entered into in
contemplation of such Person becoming a Subsidiary, (F) customary restrictions
contained in an agreement related to the sale of Property (to the extent such
sale is permitted pursuant to Section 9.5) that limit the transfer of such
Property pending the consummation of such sale, (G) customary restrictions in
leases, subleases, licenses and sublicenses or asset sale agreements otherwise
permitted by this Agreement so long as such restrictions relate only to the
assets subject thereto and (H) customary provisions restricting assignment of
any agreement entered into in the ordinary course of business.

SECTION 9.11          Nature of Business.  Engage in any business other than the
business conducted by the Borrower and its Subsidiaries as of the Closing Date
and business activities reasonably related or ancillary thereto.

SECTION 9.12          Amendments of Other Documents.  Amend, modify, waive or
supplement (or permit modification, amendment, waiver or supplement of) any of
the terms or provisions of any Material Contract, in any respect which would
materially and adversely affect (a) the ability of the Borrower or any Guarantor
to fulfill their Obligations to the Administrative Agent and the Lenders; or (b)
the Administrative Agent’s rights in or Liens on the Collateral.

SECTION 9.13          Sale Leasebacks.  Directly or indirectly become or remain
liable as lessee or as guarantor or other surety with respect to any lease,
whether an operating lease or a capital lease, of any Property (whether real,
personal or mixed), whether now owned or hereafter acquired, (a) which any
Credit Party or any Subsidiary thereof has sold or transferred or is to sell or
transfer to a Person which is not another Credit Party or Subsidiary of a Credit
Party or (b) which any Credit Party or any Subsidiary of a Credit Party intends
to use for substantially the same purpose as any other Property that has been
sold or is to be sold or transferred by such Credit Party or such Subsidiary to
another Person which is not another Credit Party or Subsidiary of a Credit Party
in connection with such lease.

SECTION 9.14          Capital Expenditures.  Permit the aggregate amount of all
Capital Expenditures in any Fiscal Year to exceed the amount set forth below for
such Fiscal Year (or for the 2021 Fiscal Year, from January 1, 2021 through
August  3, 2021):

Fiscal Year

Amount

2018

$4,000,000

2019

$10,000,000

2020

$7,000,000

2021

$3,500,000





83

--------------------------------------------------------------------------------

 

 

SECTION 9.15          Financial Covenants.

(a)          Consolidated Total Leverage Ratio.  As of the last day of any
fiscal quarter, permit the Consolidated Total Leverage Ratio to be greater than
3.00 to 1.00.

(b)          Minimum Liquidity.  As of the last day of any fiscal quarter,
permit the amount of unrestricted cash and Cash Equivalents of the Borrower and
its Consolidated Subsidiaries to be less than $7,500,000; provided that
following a Permitted Acquisition, the minimum amount of unrestricted cash and
Cash Equivalents of the Borrower and its Consolidated Subsidiaries shall be
temporarily reduced to be at least $5,000,000 as measured on the last day of the
two fiscal quarters immediately following the consummation of such Permitted
Acquisition, and shall return to $7,500,000 as of the last day of any fiscal
quarter thereafter.

SECTION 9.16          Disposal of Subsidiary Interests.  Permit any Domestic
Subsidiary to be a non-Wholly-Owned Subsidiary except as a result of or in
connection with a dissolution, merger, amalgamation, consolidation or
disposition permitted by Section 9.4 or 9.5.

ARTICLE X

 

DEFAULT AND REMEDIES

SECTION 10.1          Events of Default.  Each of the following shall constitute
an Event of Default:

(a)          Default in Payment of Principal of Loans and Reimbursement
Obligations.  The Borrower shall default in any payment of principal of any Loan
or Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise) or fail to provide Cash Collateral pursuant to
Section 2.4(b),  Section 2.5(d),  Section 5.14 or Section 5.15(a)(v).

(b)          Other Payment Default.  The Borrower shall default in the payment
when and as due (whether at maturity, by reason of acceleration or otherwise) of
interest on any Loan or Reimbursement Obligation or the payment of any other
Obligation.

(c)          Misrepresentation.  Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, any other Loan
Document, or in any document delivered in connection herewith or therewith that
is not subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any material respect when made or deemed made.

(d)          Default in Performance of Certain Covenants.  Any Credit Party or
any Subsidiary thereof shall default in the performance or observance of any
covenant or agreement contained in Sections 8.1,  8.2(a), 8.3(a), 8.4,  8.14,
 8.16,  8.18, or 8.21 or Article IX.

(e)          Default in Performance of Other Covenants and Conditions.  Any
Credit Party or any Subsidiary thereof shall default in the performance or
observance of any term, covenant, condition or





84

--------------------------------------------------------------------------------

 

 

agreement contained in this Agreement (other than as specifically provided for
in this Section) or any other Loan Document and such default shall continue for
a period of thirty (30) days after the earlier of (i) the Administrative Agent’s
delivery of written notice thereof to the Borrower and (ii) a Responsible
Officer of the Borrower having obtained knowledge thereof.

(f)          Indebtedness Cross-Default.  Any Credit Party shall (i) default in
the payment of any Indebtedness (other than the Loans or any Reimbursement
Obligation) the aggregate principal amount (including undrawn committed or
available amounts), or with respect to any Hedge Agreement, the Hedge
Termination Value, of which is in excess of the Threshold Amount beyond the
period of grace if any, provided in the instrument or agreement under which such
Indebtedness was created, or (ii) default in the observance or performance of
any other agreement or condition relating to any Indebtedness (other than the
Loans or any Reimbursement Obligation) the aggregate principal amount (including
undrawn committed or available amounts), or with respect to any Hedge Agreement,
the Hedge Termination Value, of which is in excess of the Threshold Amount or
contained in any instrument or agreement evidencing, securing or relating
thereto or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, with the giving of notice and/or lapse of time, if required,
any such Indebtedness to (A) become due, or to be repurchased, prepaid, defeased
or redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity
(any applicable grace period having expired) or (B) be cash collateralized.

(g)          Other Cross-Defaults.  Any Credit Party or any Subsidiary thereof
shall default in the payment of any material amount when due, or in the
performance or observance, of any material obligation or condition of any
Material Contract, except to the extent such nonpayment or nonperformance could
not reasonably be expected to have a Material Adverse Effect.

(h)          Change in Control.  Any Change in Control shall occur.

(i)          Voluntary Bankruptcy Proceeding.  Any Credit Party or any
Subsidiary thereof shall (i) commence a voluntary case under any Debtor Relief
Laws, (ii) file a petition seeking to take advantage of any Debtor Relief Laws,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under any Debtor Relief Laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.

(j)          Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against any Credit Party or any Subsidiary thereof in any
court of competent jurisdiction seeking (i) relief under any Debtor Relief Laws,
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like for any Credit Party or any Subsidiary thereof or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of
sixty (60) consecutive days, or an order granting the relief requested in such
case or proceeding (including, but not limited to, an order for relief under
such federal bankruptcy laws) shall be entered.

(k)          Failure of Agreements.  Any provision of this Agreement or any
provision of any other Loan Document shall for any reason cease to be valid and
binding on any Credit Party or any Subsidiary thereof party thereto or any such
Person shall so state in writing, or any Loan Document shall for any reason
cease to create a valid and perfected first priority Lien (subject to Permitted
Liens) on, or security





85

--------------------------------------------------------------------------------

 

 

interest in, any of the Collateral purported to be covered thereby, in each case
other than in accordance with the express terms hereof or thereof, except as a
result of the release of any Credit Party pursuant to the terms of the Loan
Documents.

(l)          ERISA Events.  The occurrence of any of the following events:
(i) any Credit Party or any ERISA Affiliate fails to make full payment when due
of all amounts which, under the provisions of any Pension Plan or Sections 412
or 430 of the Code, any Credit Party or any ERISA Affiliate is required to pay
as contributions thereto and such unpaid amounts are in excess of the Threshold
Amount, (ii) a Termination Event or (iii) any Credit Party or any ERISA
Affiliate as employers under one or more Multiemployer Plans makes a complete or
partial withdrawal from any such Multiemployer Plan and the plan sponsor of such
Multiemployer Plans notifies such withdrawing employer that such employer has
incurred a withdrawal liability requiring payments in an amount exceeding the
Threshold Amount.

(m)          Judgment.  One or more judgments, orders or decrees shall be
entered against any Credit Party or any Subsidiary thereof by any court and
continues without having been discharged, vacated or stayed for a period of
thirty (30) consecutive days after the entry thereof and such judgments, orders
or decrees are either (i) for the payment of money, individually or in the
aggregate (not paid or fully covered by insurance as to which the relevant
insurance company has acknowledged coverage), equal to or in excess of the
Threshold Amount or (ii) for injunctive relief and could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

(n)          Subordination Terms. (i) Any of the Secured Obligations for any
reason shall cease to be “senior debt,” “senior indebtedness,” “designated
senior debt” or “senior secured financing” (or any comparable term) under, and
as defined in, any documentation governing any Subordinated Indebtedness that is
subordinated (in terms of payment or lien priority) to the Secured Obligations,
(ii) the subordination provisions set forth in the documentation for any
Subordinated Indebtedness that is subordinated (in terms of payment or lien
priority) to the Secured Obligations shall, in whole or in part, cease to be
effective or cease to be legally valid, binding and enforceable against the
holders of any Subordinated Indebtedness, if applicable, or (iii) any Credit
Party or any Subsidiary of any Credit Party, shall assert any of the foregoing
in writing.

SECTION 10.2          Remedies.  Upon the occurrence and during the continuance
of an Event of Default, with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower:

(a)          Acceleration; Termination of Credit Facility.  Terminate the
Revolving Credit Commitment and declare the principal of and interest on the
Loans and the Reimbursement Obligations at the time outstanding, and all other
amounts owed to the Lenders and to the Administrative Agent under this Agreement
or any of the other Loan Documents and all other Obligations, to be forthwith
due and payable, whereupon the same shall immediately become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by each Credit Party, anything in this Agreement or the
other Loan Documents to the contrary notwithstanding, and terminate the Credit
Facility and any right of the Borrower to request borrowings or Letters of
Credit thereunder; provided, that upon the occurrence of an Event of Default
specified in Section 10.1(i) or (j), the Credit Facility shall be automatically
terminated and all Obligations shall automatically become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by each Credit Party, anything in this Agreement or in any
other Loan Document to the contrary notwithstanding.

(b)          Letters of Credit.  With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph,





86

--------------------------------------------------------------------------------

 

 

demand that the Borrower deposit in a Cash Collateral account opened by the
Administrative Agent an amount equal to the Minimum Collateral Amount.  Amounts
held in such Cash Collateral account shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay the other Secured
Obligations in accordance with Section 10.3.  After all such Letters of Credit
shall have expired or been fully drawn upon, the Reimbursement Obligation shall
have been satisfied and all other Secured Obligations shall have been Paid in
Full, the balance, if any, in such Cash Collateral account shall be returned to
the Borrower.

(c)          General Remedies.  Exercise on behalf of the Secured Parties all of
its other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Secured Obligations.

SECTION 10.3          Rights and Remedies Cumulative; Non-Waiver; etc.

(a)          The enumeration of the rights and remedies of the Administrative
Agent and the Lenders set forth in this Agreement is not intended to be
exhaustive and the exercise by the Administrative Agent and the Lenders of any
right or remedy shall not preclude the exercise of any other rights or remedies,
all of which shall be cumulative, and shall be in addition to any other right or
remedy given hereunder or under the other Loan Documents or that may now or
hereafter exist at law or in equity or by suit or otherwise.  No delay or
failure to take action on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege or shall be construed to be a waiver of any Event of
Default.  No course of dealing between the Borrower, the Administrative Agent
and the Lenders or their respective agents or employees shall be effective to
change, modify or discharge any provision of this Agreement or any of the other
Loan Documents or to constitute a waiver of any Event of Default.

(b)          Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the authority to enforce rights and remedies hereunder and
under the other Loan Documents against the Credit Parties or any of them shall
be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.2 for the benefit of all the
Lenders and the Issuing Lenders; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an Issuing Lender or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 12.4 (subject to the terms
of Section 5.6), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided,  further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 10.2
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 5.6, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

SECTION 10.4          Crediting of Payments and Proceeds.  In the event that the
Obligations have been accelerated pursuant to Section 10.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received on account of the





87

--------------------------------------------------------------------------------

 

 

Secured Obligations and all net proceeds from the enforcement of the Secured
Obligations shall, subject to the provisions of Sections 5.14 and 5.15,  be
applied by the Administrative Agent as follows:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Secured Obligations constituting fees
(other than Commitment Fees and Letter of Credit fees payable to the Revolving
Credit Lenders), indemnities and other amounts (other than principal and
interest) payable to the Lenders, the Issuing Lender and the Swingline Lender
under the Loan Documents, including attorney fees, ratably among the Lenders,
the Issuing Lender and the Swingline Lender in proportion to the respective
amounts described in this clause Second payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Commitment Fees, Letter of Credit fees payable to the
Revolving Credit Lenders and interest on the Loans and Reimbursement
Obligations, ratably among the Lenders, the Issuing Lender and the Swingline
Lender in proportion to the respective amounts described in this clause Third
payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lenders, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth payable to them;

Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize any L/C Obligations then outstanding; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly Paid in Full, to the Borrower or as otherwise required by
Applicable Law.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI for
itself and its Affiliates as if a “Lender” party hereto.

SECTION 10.5          Administrative Agent May File Proofs of Claim.  In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lenders and the





88

--------------------------------------------------------------------------------

 

 

Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Lenders and the Administrative Agent under
Sections 3.3,  5.3 and 12.3) allowed in such judicial proceeding; and

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and each
Issuing Lender to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the Issuing Lenders, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Sections 3.3,  5.3 and 12.3.

SECTION 10.6          Credit Bidding.

(a)          The Administrative Agent, on behalf of itself and the Secured
Parties, shall have the right, exercisable at the discretion of the Required
Lenders, to credit bid and purchase for the benefit of the Administrative Agent
and the Secured Parties all or any portion of Collateral at any sale thereof
conducted by the Administrative Agent under the provisions of the UCC, including
pursuant to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted
under the provisions of the United States Bankruptcy Code, including Section 363
thereof, or a sale under a plan of reorganization, or at any other sale or
foreclosure conducted by the Administrative Agent (whether by judicial action or
otherwise) in accordance with Applicable Law.  Such credit bid or purchase may
be completed through one or more acquisition vehicles formed by the
Administrative Agent to make such credit bid or purchase and, in connection
therewith, the Administrative Agent is authorized, on behalf of itself and the
other Secured Parties, to adopt documents providing for the governance of the
acquisition vehicle or vehicles, and assign the applicable Secured Obligations
to any such acquisition vehicle in exchange for Equity Interests and/or debt
issued by the applicable acquisition vehicle (which shall be deemed to be held
for the ratable account of the applicable Secured Parties on the basis of the
Secured Obligations so assigned by each Secured Party); provided that any
actions by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or Equity Interests thereof,
shall be governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 12.2.

(b)          Each Lender hereby agrees, on behalf of itself and each of its
Affiliates that is a Secured Party, that, except as otherwise provided in any
Loan Document or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any of the Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.

ARTICLE XI

 

THE ADMINISTRATIVE AGENT

SECTION 11.1          Appointment and Authority.

(a)          Each of the Lenders and each Issuing Lender hereby irrevocably
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and





89

--------------------------------------------------------------------------------

 

 

authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  Except as provided in Sections 11.6 and 11.9, the
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lenders, and neither the Borrower nor any
Subsidiary thereof shall have rights as a third-party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable
Law.  Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

(b)          The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacity as
a potential Hedge Bank or Cash Management Bank) and the Issuing Lenders hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and such Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto (including, without limitation,
to enter into additional Loan Documents or supplements to existing Loan
Documents on behalf of the Secured Parties).  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this Article
XI for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of Articles XI and XII
(including Section 12.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

SECTION 11.2          Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

SECTION 11.3          Exculpatory Provisions.

(a)          The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder and thereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, the Administrative Agent:

(i)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;

(ii)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative





90

--------------------------------------------------------------------------------

 

 

Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or Applicable Law, including for the avoidance
of doubt any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries or Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

(b)          The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 12.2 and Section 10.2)
or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given to the Administrative Agent by the Borrower, a Lender
or an Issuing Lender.

(c)          The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith (including,
without limitation, any report provided to it by an Issuing Lender pursuant to
Section 3.9), (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or (vi) the utilization of any Issuing Lender’s L/C Commitment (it being
understood and agreed that each Issuing Lender shall monitor compliance with its
own L/C Commitment without any further action by the Administrative Agent).

SECTION 11.4          Reliance by the Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit.  The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 11.5          Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through





91

--------------------------------------------------------------------------------

 

 

any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the Credit Facility as well as activities as Administrative
Agent.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub‑agents.

SECTION 11.6          Resignation of Administrative Agent.

(a)          The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lenders and the Borrower.  Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower and subject to the consent (not to be
unreasonably withheld or delayed) of the Borrower (provided no Event of Default
has occurred and is continuing at the time of such resignation), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above; provided that in no event shall any
such successor Administrative Agent be a Defaulting Lender.  Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b)          If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by Applicable Law, by notice in writing to the
Borrower and such Person, remove such Person as Administrative Agent and, in
consultation with the Borrower and subject to the reasonably consent (not to be
unreasonably withheld or delayed) of the Borrower (provided no Event of Default
has occurred and is continuing at the time of such appointment), appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

(c)          With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable), (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the Issuing Lenders under
any of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged





92

--------------------------------------------------------------------------------

 

 

from all of its duties and obligations hereunder or under the other Loan
Documents.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 12.3 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

(d)          Any resignation by, or removal of, Wells Fargo as Administrative
Agent pursuant to this Section shall also constitute its resignation as an
Issuing Lender and Swingline Lender.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (i) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Issuing Lender, if in its sole discretion it elects to, and
Swingline Lender, (ii) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor Issuing Lender, if in
its sole discretion it elects to, shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring Issuing Lender to
effectively assume the obligations of the retiring Issuing Lender with respect
to such Letters of Credit.

SECTION 11.7          Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and each Issuing Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and each Issuing Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

SECTION 11.8          No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Lender hereunder.

SECTION 11.9          Collateral and Guaranty Matters.

(a)          Each of the Lenders (including in its or any of its Affiliate’s
capacities as a potential Hedge Bank or Cash Management Bank) irrevocably
authorize the Administrative Agent, at its option and in its discretion:

(i)          to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of the Revolving Credit Commitment and
Payment in Full of all Secured Obligations and the expiration or termination of
all Letters of Credit, (B) that is sold or otherwise disposed of or to be sold
or otherwise disposed of as part of or in connection with any sale or other
disposition to a Person other than a Credit Party permitted under the Loan
Documents, or (C) if approved, authorized or ratified in writing in accordance
with Section 12.2;





93

--------------------------------------------------------------------------------

 

 

(ii)          to subordinate any Lien on any Collateral granted to or held by
the Administrative Agent under any Loan Document to the holder of any Permitted
Lien; and

(iii)         to release any Subsidiary Guarantor from its obligations under any
Loan Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section 11.9.  In each case as specified in this
Section 11.9, the Administrative Agent will, at the Borrower’s expense, execute
and deliver to the applicable Credit Party such documents as such Credit Party
may reasonably request to evidence the release of such item of Collateral from
the assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the Subsidiary Guaranty Agreement, in each case in accordance
with the terms of the Loan Documents and this Section 11.9.  In the case of any
such sale, transfer or disposal of any property constituting Collateral in a
transaction constituting an Asset Disposition permitted pursuant to Section 9.5
to a Person other than a Credit Party, the Liens created by any of the Security
Documents on such property shall be automatically released without need for
further action by any person.

(b)          The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

SECTION 11.10          Secured Hedge Agreements and Secured Cash Management
Agreements.  No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 10.4 or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents.  Notwithstanding any
other provision of this Article XI to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Secured Cash Management Agreements and Secured Hedge
Agreements, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

ARTICLE XII

 

MISCELLANEOUS

SECTION 12.1          Notices.

(a)          Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:





94

--------------------------------------------------------------------------------

 

 

If to the Borrower:

Tactile Systems Technology, Inc.

1331 Tyler Street NE, Suite 200

Minneapolis, MN 55413

Attention of: Lynn L. Blake, Chief Financial Officer

Telephone No.: (612) 800-5555

E-mail: lblake@tactilemedical.com

If to Wells Fargo as
Administrative Agent:

Wells Fargo Bank, National Association

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, NC  28262

Attention of:  Syndication Agency Services

Telephone No.:  (704) 590-2706

Facsimile No.:  (844) 879-5899

With copies to:

Wells Fargo Corporate Banking

10 S. Wacker Drive, 13th Floor

Chicago, IL 60606
Attention of: Richard Harte
Telephone No.: (312) 824-0965
E-mail: richard.harte@wellsfargo.com

and to:

Wells Fargo Bank, National Association

MAC N9305-187

90 South 7th Street, 18th Floor

Minneapolis, MN 55402

Attention of: Dianne Wegscheid

Telephone No.: (612) 316-4186

Facsimile No.: (612) 667-4144

Email: Dianne.Wegscheid@wellsfargo.com

If to any Lender:

To the address of such Lender set forth on the Register with respect to
deliveries of notices and other documentation that may contain material
non-public information.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic





95

--------------------------------------------------------------------------------

 

 

communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).

(b)          Electronic Communications.  Notices and other communications to the
Lenders and the Issuing Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Lender
pursuant to Article II or III if such Lender or such Issuing Lender, as
applicable, has notified the Administrative Agent that is incapable of receiving
notices under such Article by electronic communication.  The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or other
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

(c)          Administrative Agent’s Office.  The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.

(d)          Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, any Issuing Lender or the Swingline Lender may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.  Any Lender may change its address or facsimile number for
notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, each Issuing Lender and the Swingline Lender.

(e)          Platform.

(i)          Each Credit Party agrees that the Administrative Agent may, but
shall not be obligated to, make the Borrower Materials available to the Issuing
Lenders and the other Lenders by posting the Borrower Materials on the Platform.

(ii)          The Platform is provided “as is” and “as available.”  The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
Borrower Materials or the adequacy of the Platform, and expressly disclaim
liability for errors or omissions in the Borrower Materials.  No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform.  In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission





96

--------------------------------------------------------------------------------

 

 

of communications through the Internet (including, without limitation, the
Platform), except to the extent that such losses, claims, damages, liabilities
or expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided that in no event shall any Agent Party
have any liability to any Credit Party, any Lender, the Issuing Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages, losses or expenses (as opposed to actual damages, losses or expenses).

(f)          Private Side Designation.  Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
Applicable Law, including United States Federal and state securities Applicable
Laws, to make reference to Borrower Materials that are not made available
through the “Public Side Information” portion of the Platform and that may
contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities Applicable
Laws.

SECTION 12.2          Amendments, Waivers and Consents.  Except as set forth
below or as specifically provided in any Loan Document, any term, covenant,
agreement or condition of this Agreement or any of the other Loan Documents may
be amended or waived by the Lenders, and any consent given by the Lenders, if,
but only if, such amendment, waiver or consent is in writing signed by the
Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and delivered to the Administrative Agent and, in the case of
an amendment, signed by the Borrower; provided, that no amendment, waiver or
consent shall:

(a)          without the prior written consent of the Required Revolving Credit
Lenders, amend, modify or waive (i) Section 6.2 or any other provision of this
Agreement if the effect of such amendment, modification or waiver is to require
the Revolving Credit Lenders (pursuant to, in the case of any such amendment to
a provision hereof other than Section 6.2, any substantially concurrent request
by the Borrower for a borrowing of Revolving Credit Loans or issuance of Letters
of Credit) to make Revolving Credit Loans when such Revolving Credit Lenders
would not otherwise be required to do so, or (ii) the amount of the Swingline
Commitment.

(b)          increase or extend the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 10.2) or increase the amount of Loans
of any Lender, in any case, without the written consent of such Lender;

(c)          waive, extend or postpone any date fixed by this Agreement or any
other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly and adversely
affected thereby;

(d)          reduce the principal of, or the rate of interest specified herein
on, any Loan or Reimbursement Obligation, or (subject to clauses (iv) and (viii)
of the proviso set forth in the paragraph below) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender directly and adversely affected thereby; provided that only the
consent of the Required Lenders shall be necessary (i) to waive any obligation
of the Borrower to pay interest at the rate set forth in Section 5.1(b) during
the continuance of an Event of Default or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Obligation
or to reduce any fee payable hereunder;





97

--------------------------------------------------------------------------------

 

 

(e)          change Section 5.6 or Section 10.4 in a manner that would alter the
pro rata sharing of payments or order of application required thereby without
the written consent of each Lender directly and adversely affected thereby;

(f)          [reserved];

(g)          except as otherwise permitted by this Section 12.2 change any
provision of this Section or reduce the percentages specified in the definitions
of “Required Lenders,” or “Required Revolving Credit Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender
directly and adversely affected thereby;

(h)          consent to the assignment or transfer by any Credit Party of such
Credit Party’s rights and obligations under any Loan Document to which it is a
party (except as permitted pursuant to Section 9.4), in each case, without the
written consent of each Lender;

(i)          release (i) all of the Subsidiary Guarantors or (ii) Subsidiary
Guarantors comprising substantially all of the credit support for the Secured
Obligations, in any case, from any Guaranty Agreement (other than as authorized
in Section 11.9), without the written consent of each Lender;

(j)          release all or substantially all of the Collateral or release any
Security Document (other than as authorized in Section 11.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement (including, without limitation, Section 11.9(c))  or any Letter of
Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swingline Lender in addition to the Lenders required above, affect the
rights or duties of the Swingline Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document or modify Section 12.24 hereof; (iv) each Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto, (v) each Letter of Credit Application may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto; provided that a copy of such amended Letter of Credit
Application shall be promptly delivered to the Administrative Agent upon such
amendment or waiver, (vi) any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
Lenders holding Loans or Commitments of a particular Class (but not the Lenders
holding Loans or Commitments of any other Class) may be effected by an agreement
or agreements in writing entered into by the Borrower and the requisite
percentage in interest of the affected Class of Lenders that would be required
to consent thereto under this Section if such Class of Lenders were the only
Class of Lenders hereunder at the time, (vii) the Administrative Agent and the
Borrower shall be permitted to amend any provision of the Loan Documents (and
such amendment shall become effective without any further action or consent of
any other party to any Loan Document) if the Administrative Agent and the
Borrower shall have jointly identified an obvious error or any error, ambiguity,
defect or inconsistency or omission of a technical or immaterial nature in any
such provision and (viii) the Administrative Agent may, without the consent of
any Lender, enter into amendments or modifications to this Agreement or any of
the other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to implement any
Replacement Rate or otherwise effectuate the terms of Section 5.8(c) in
accordance with the terms of Section 5.8(c).  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall





98

--------------------------------------------------------------------------------

 

 

have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that (A) the Revolving Credit Commitment of such Lender may
not be increased or extended without the consent of such Lender, and (B) any
amendment, waiver, or consent hereunder which requires the consent of all
Lenders or each affected Lender that by its terms disproportionately and
adversely affects any such Defaulting Lender relative to other affected Lenders
shall require the consent of such Defaulting Lender.

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent of any Lender (but with the consent of the Borrower and the
Administrative Agent), to (x) amend and restate this Agreement if, upon giving
effect to such amendment and restatement, such Lender shall no longer be a party
to this Agreement (as so amended and restated), the Commitments of such Lender
shall have terminated, such Lender shall have no other commitment or other
obligation hereunder and shall have been paid in full all principal, interest
and other amounts owing to it or accrued for its account under this Agreement
and (y) enter into amendments or modifications to this Agreement (including,
without limitation, amendments to this Section 12.2) or any of the other Loan
Documents or to enter into additional Loan Documents as the Administrative Agent
reasonably deems appropriate in order to effectuate the terms of Section 5.13
(including, without limitation, as applicable, (1) to permit the Increase Term
Loans and the Incremental Revolving Credit Increases to share ratably in the
benefits of this Agreement and the other Loan Documents, and (2) to include the
Increase Term Loan Commitments and the Incremental Revolving Credit Increase, as
applicable, or outstanding Increase Term Loans and outstanding Incremental
Revolving Credit Increase, as applicable, in any determination of (i) Required
Lenders or Required Revolving Credit Lenders, as applicable or (ii) similar
required lender terms applicable thereto); provided that no amendment or
modification shall result in any increase in the amount of any Lender’s
Commitment or any increase in any Lender’s Commitment Percentage, in each case,
without the written consent of such affected Lender.

SECTION 12.3          Expenses; Indemnity.

(a)          Costs and Expenses.  The Borrower and any other Credit Party,
jointly and severally, shall pay (i) all reasonable and documented out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable and documented fees, charges and disbursements of one counsel for the
Administrative Agent), in connection with the syndication of the Credit
Facility, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by any Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable out of pocket expenses incurred by
the Administrative Agent, any Lender or any Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or any Issuing Lender),  in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such out of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.

(b)          Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims), penalties, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrower or any other Credit
Party), arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement,





99

--------------------------------------------------------------------------------

 

 

any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby (including, without limitation, the Transactions), (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Credit Party or any Subsidiary thereof, or any
Environmental Claim related in any way to any Credit Party or any Subsidiary,
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Credit Party or any
Subsidiary thereof, and regardless of whether any Indemnitee is a party thereto,
or (v) any claim (including, without limitation, any Environmental Claims),
investigation, litigation or other proceeding (whether or not the Administrative
Agent or any Lender is a party thereto) and the prosecution and defense thereof,
arising out of or in any way connected with the Loans, this Agreement, any other
Loan Document, or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby, including without
limitation, reasonable attorneys and consultant’s fees, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such
Indemnitee.  This Section 12.3(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.

(c)          Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Issuing Lender, the Swingline Lender or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), such Issuing Lender, the Swingline Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time,
or if the Total Credit Exposure has been reduced to zero, then based on such
Lender’s share of the Total Credit Exposure immediately prior to such reduction)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that with respect to such unpaid amounts owed
to any Issuing Lender or the Swingline Lender solely in its capacity as such,
only the Revolving Credit Lenders shall be required to pay such unpaid amounts,
such payment to be made severally among them based on such Revolving Credit
Lenders’ Revolving Credit Commitment Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought or, if the
Revolving Credit Commitment has been reduced to zero as of such time, determined
immediately prior to such reduction); provided,  further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), such Issuing Lender or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), such Issuing Lender or the
Swingline Lender in connection with such capacity.  The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 5.7.

(d)          Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by Applicable Law, the Borrower and each other Credit Party shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof.  No





100

--------------------------------------------------------------------------------

 

 

Indemnitee referred to in clause (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

(e)          Payments.  All amounts due under this Section shall be payable
promptly after demand therefor.

(f)          Survival.  Each party’s obligations under this Section shall
survive the termination of the Loan Documents and payment of the obligations
hereunder.

SECTION 12.4          Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender, each Issuing Lender, the Swingline
Lender and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by Applicable Law, to
setoff and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such
Issuing Lender, the Swingline Lender or any such Affiliate to or for the credit
or the account of the Borrower or any other Credit Party against any and all of
the obligations of the Borrower or such Credit Party now or hereafter existing
under this Agreement or any other Loan Document to such Lender, such Issuing
Lender or the Swingline Lender or any of their respective Affiliates,
irrespective of whether or not such Lender, such Issuing Lender, the Swingline
Lender or any such Affiliate shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Credit Party may be contingent or unmatured or are owed to a branch or office of
such Lender, such Issuing Lender, the Swingline Lender or such Affiliate
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender or
any Affiliate thereof shall exercise any such right of setoff, (x) all amounts
so setoff shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 5.15 and, pending such
payment, shall be segregated by such Defaulting Lender or Affiliate of a
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Lenders, the Swingline Lender and the
Lenders, and (y) the Defaulting Lender or its Affiliate shall provide promptly
to the Administrative Agent a statement describing in reasonable detail the
Secured Obligations owing to such Defaulting Lender or any of its Affiliates as
to which such right of setoff was exercised.  The rights of each Lender, each
Issuing Lender, the Swingline Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, such Issuing Lender, the Swingline Lender or their
respective Affiliates may have.  Each Lender, such Issuing Lender and the
Swingline Lender agree to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and
application.  Notwithstanding the provisions of this Section, if at any time any
Lender, any Issuing Lender or any of their respective Affiliates maintains one
or more deposit accounts for the Borrower or any other Credit Party into which
Medicare or Medicaid receivables are deposited, such Person shall waive the
right of setoff set forth herein.  Notwithstanding anything to the contrary in
this Section 12.4, such right of set off shall not apply to, and the
Administrative Agent and the Lenders hereby waive such right of set off with
respect to any Health Care Receivables.

SECTION 12.5          Governing Law; Jurisdiction, Etc.

(a)          Governing Law.  This Agreement and the other Loan Documents and any
claim, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of Minnesota.





101

--------------------------------------------------------------------------------

 

 

(b)          Submission to Jurisdiction.  The Borrower and each other Credit
Party irrevocably and unconditionally agrees that it will not commence any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, against the Administrative
Agent, any Lender, any Issuing Lender, the Swingline Lender, or any Related
Party of the foregoing in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, in any forum other than
the courts of the State of Minnesota sitting in Hennepin County, and of the
United States District Court of the District of Minnesota, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the exclusive jurisdiction of such courts and agrees
that all claims in respect of any such action, litigation or proceeding may be
heard and determined in such Minnesota State court or, to the fullest extent
permitted by Applicable Law, in such federal court.  Each of the parties hereto
agrees that a final judgment in any such action, litigation or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.  Nothing in this Agreement or in any
other Loan Document shall affect any right that the Administrative Agent, any
Lender, any Issuing Lender or the Swingline Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any other Credit Party or its properties in the courts
of any jurisdiction.

(c)          Waiver of Venue.  The Borrower and each other Credit Party
irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d)          Service of Process.  Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 12.1.  Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by Applicable Law.

SECTION 12.6          Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 12.7          Reversal of Payments.  To the extent any Credit Party
makes a payment or payments to the Administrative Agent for the ratable benefit
of any of the Secured Parties or to any Secured Party directly or the
Administrative Agent or any Secured Party receives any payment or proceeds of
the Collateral or any Secured Party exercises its right of setoff, which
payments or proceeds (including any proceeds of such setoff) or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside and/or required to be repaid to a trustee, receiver or any other party
under any Debtor Relief Law, other Applicable Law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Secured Obligations or part
thereof intended to be satisfied shall be revived and continued in full force
and effect as if such payment or proceeds had not been received by the
Administrative Agent, and each





102

--------------------------------------------------------------------------------

 

 

Lender and each Issuing Lender severally agrees to pay to the Administrative
Agent upon demand its applicable ratable share (without duplication) of any
amount so recovered from or repaid by the Administrative Agent plus interest
thereon at a per annum rate equal to the Federal Funds Rate from the date of
such demand to the date such payment is made to the Administrative Agent.

SECTION 12.8          Injunctive Relief.  The Borrower recognizes that, in the
event the Borrower fails to perform, observe or discharge any of its obligations
or liabilities under this Agreement, any remedy of law may prove to be
inadequate relief to the Lenders. Therefore, the Borrower agrees that the
Lenders, at the Lenders’ option, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.

SECTION 12.9          Successors and Assigns; Participations.

(a)          Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder (other than by any Credit Party (other than the
Borrower) pursuant to a transaction permitted under Section 9.4)  without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of paragraph (b) of
this Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (e) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)          Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and the
Loans at the time owing to it); provided that, in each case with respect to any
Credit Facility, any such assignment shall be subject to the following
conditions:

(i)          Minimum Amounts.

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Credit Facility) or contemporaneous assignments to
related Approved Funds (determined after giving effect to such assignments) that
equal at least the amount specified in paragraph (b)(i)(B) of this Section in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B)          in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent shall
not be less than $2,500,000, unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or





103

--------------------------------------------------------------------------------

 

 

delayed); provided that the Borrower shall be deemed to have given its consent
five (5) Business Days after the date written notice thereof has been delivered
by the assigning Lender (through the Administrative Agent) unless such consent
is expressly refused by the Borrower prior to such fifth (5th) Business Day;

(ii)          Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned;

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment, (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund or (z) the
assignment is made in connection with the primary syndication of the Credit
Facility and during the period commencing on the Closing Date and ending on the
date that is ninety (90) days following the Closing Date; provided, that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 5
Business Days after having received notice thereof; and provided,  further, that
the Borrower’s consent shall not be required during the primary syndication of
the Credit Facility;

(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Credit Facility if such assignment is to a Person that is
not a Lender with a Revolving Credit Commitment, an Affiliate of such Lender or
an Approved Fund with respect to such Lender or (ii) any Term Loans to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund; and

(C)          the consents of the Issuing Lenders and the Swingline Lender shall
be required for any assignment in respect of the Revolving Credit Facility.

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 for each assignment;
provided that (A) only one such fee will be payable in connection with
simultaneous assignments to two or more related Approved Funds by a Lender and
(B) the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)          No Assignment to Certain Persons.  No such assignment shall be made
to (A) the Borrower or any of its Subsidiaries or Affiliates or (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural Person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural Person).





104

--------------------------------------------------------------------------------

 

 

(vii)          Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lenders, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving Credit
Commitment Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8,  5.9,  5.10,  5.11 and 12.3 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section (other than a purported assignment to a natural Person or the
Borrower or any of the Borrower’s Subsidiaries or Affiliates, which shall be
null and void).

(c)          Register.  The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrower, shall maintain at one of its offices
in Charlotte, North Carolina, a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitment of, and principal amounts of (and stated interest
on) the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive, absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower and any Lender (but only to
the extent of entries in the Register that are applicable to such Lender), at
any reasonable time and from time to time upon reasonable prior notice.

(d)          Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person, (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person, or the Borrower or any of the Borrower’s Subsidiaries or
Affiliates) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its





105

--------------------------------------------------------------------------------

 

 

Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Issuing
Lender, the Swingline Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 12.3(c) with respect to any
payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 12.2(b),  (c),
 (d) or (e) that directly and adversely affects such Participant.  The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 5.9,
 5.10 and 5.11 (subject to the requirements and limitations therein, including
the requirements under Section 5.11(g) (it being understood that the
documentation required under Section 5.11(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 5.12 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 5.10 or
5.11, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation.  Each Lender that sells a participation
agrees, at the Borrower's request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 5.12(b) with
respect to any Participant.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.4 as though it were a
Lender; provided that such Participant agrees to be subject to Section 5.6 and
Section 12.4 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)          Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(f)          Cashless Settlement.  Notwithstanding anything to the contrary
contained in this Agreement, any Lender may exchange, continue or rollover all
or a portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this





106

--------------------------------------------------------------------------------

 

 

Agreement, pursuant to a cashless settlement mechanism approved by the Borrower,
the Administrative Agent and such Lender.

SECTION 12.10          Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent, the Lenders and the Issuing Lender agrees to
maintain the confidentiality of the Information (as defined below) and to use
such Information solely for the purpose of evaluating, administering or
enforcing the Loan Documents and otherwise complying with all Applicable Laws
and any related regulations, except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective Related Parties in
connection with the Credit Facility, this Agreement, the transactions
contemplated hereby or in connection with marketing of services by such
Affiliate or Related Party to the Borrower or any of its Subsidiaries (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) or in accordance with the Administrative Agent’s, the Issuing
Lender’s or any Lender’s regulatory compliance policy if the Administrative
Agent, the Issuing Lender or such Lender, as applicable, deems such disclosure
to be necessary for the mitigation of claims by those authorities against the
Administrative Agent, the Issuing lender or such Lender, as applicable, or any
of its Related Parties (in which case, the Administrative Agent, the Issuing
Lender or such Lender, as applicable, shall use commercially reasonable efforts
to, except with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority, promptly notify the Borrower, in advance, to the extent
practicable and otherwise permitted by Applicable Law), (c) as to the extent
required by Applicable Laws or regulations or in any legal, judicial,
administrative proceeding or other compulsory process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies under this
Agreement, under any other Loan Document or under any Secured Hedge Agreement or
Secured Cash Management Agreement, or any action or proceeding relating to this
Agreement, any other Loan Document or any Secured Hedge Agreement or Secured
Cash Management Agreement, or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (iii) to an investor or prospective investor in an Approved
Fund that also agrees that Information shall be used solely for the purpose of
evaluating an investment in such Approved Fund, (iv) to a trustee, collateral
manager, servicer, backup servicer, noteholder or secured party in an Approved
Fund in connection with the administration, servicing and reporting on the
assets serving as collateral for an Approved Fund, or (v) to a nationally
recognized rating agency that requires access to information regarding the
Borrower and its Subsidiaries, the Loans and the Loan Documents in connection
with ratings issued with respect to an Approved Fund, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Credit Facility or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Credit Facility, (h) with the consent of the Borrower, (i)
deal terms and other information customarily reported to Thomson Reuters, other
bank market data collectors and similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of the Loan Documents, (j) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
any Issuing Lender or any of their respective Affiliates from a third party that
is not, to such Person’s knowledge, subject to confidentiality obligations to
the Borrower, (k) to the extent that such information is independently developed
by such Person, or (l) for purposes of establishing a “due diligence”
defense.  For purposes of this Section, “Information” means all information
received from any Credit Party or any Subsidiary thereof relating to any Credit
Party or any Subsidiary thereof or any of their respective





107

--------------------------------------------------------------------------------

 

 

businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Lender on a nonconfidential
basis prior to disclosure by any Credit Party or any Subsidiary thereof;
provided that, in the case of information received from a Credit Party or any
Subsidiary thereof after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 12.11          Performance of Duties.  Each of the Credit Party’s
obligations under this Agreement and each of the other Loan Documents shall be
performed by such Credit Party at its sole cost and expense.

SECTION 12.12          All Powers Coupled with Interest.  All powers of attorney
and other authorizations granted to the Lenders, the Administrative Agent and
any Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.

SECTION 12.13          Survival.

(a)          All representations and warranties set forth in Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement.  All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

(b)          Notwithstanding any termination of this Agreement, the indemnities
to which the Administrative Agent and the Lenders are entitled under the
provisions of this Article XII and any other provision of this Agreement and the
other Loan Documents shall continue in full force and effect and shall protect
the Administrative Agent and the Lenders against events arising after such
termination as well as before.

SECTION 12.14          Titles and Captions.  Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.

SECTION 12.15          Severability of Provisions.  Any provision of this
Agreement or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.  In the
event that any provision is held to be so prohibited or unenforceable in any
jurisdiction, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such provision to preserve the original intent
thereof in such jurisdiction (subject to the approval of the Required Lenders).

SECTION 12.16          Counterparts; Integration; Effectiveness; Electronic
Execution.





108

--------------------------------------------------------------------------------

 

 

(a)          Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, the Issuing Lender, the Swingline Lender and/or the
Arranger, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 6.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

(b)          Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 12.17          Term of Agreement.  This Agreement shall remain in effect
from the Closing Date through and including the date upon which all Obligations
have been Paid in Full and the Commitments have been terminated.  No termination
of this Agreement shall affect the rights and obligations of the parties hereto
arising prior to such termination or in respect of any provision of this
Agreement which survives such termination.

SECTION 12.18          USA PATRIOT Act; Anti-Money Laundering Laws.  The
Administrative Agent and each Lender hereby notifies the Borrower that pursuant
to the requirements of the PATRIOT Act or any other Anti-Money Laundering Laws,
each of them is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
each Credit Party and other information that will allow such Lender to identify
each Credit Party in accordance with the PATRIOT Act or such Anti-Money
Laundering Laws.

SECTION 12.19          Independent Effect of Covenants.  The Borrower expressly
acknowledges and agrees that each covenant contained in Articles VIII or IX
hereof shall be given independent effect.  Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VIII or IX, before or after giving effect to such
transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Articles VIII or IX.

SECTION 12.20          No Advisory or Fiduciary Responsibility.

(a)          In connection with all aspects of each transaction contemplated
hereby, each Credit Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that (i) the facilities provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, and the Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the





109

--------------------------------------------------------------------------------

 

 

Administrative Agent, the Arrangers and the Lenders is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Borrower or any of its Affiliates, stockholders, creditors or employees or
any other Person, (iii) none of the Administrative Agent, the Arrangers or the
Lenders has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether any Arranger or Lender has advised or is currently
advising the Borrower or any of its Affiliates on other matters) and none of the
Administrative Agent, the Arrangers or the Lenders has any obligation to the
Borrower or any of its Affiliates with respect to the financing transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents, (iv) the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from, and may conflict with, those of the Borrower
and its Affiliates, and none of the Administrative Agent, the Arrangers or the
Lenders has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship and (v) the Administrative Agent, the
Arrangers and the Lenders have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Credit Parties have consulted
their own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate.

(b)          Each Credit Party acknowledges and agrees that each Lender, the
Arrangers and any Affiliate thereof may lend money to, invest in, and generally
engage in any kind of business with, any of the Borrower, any Affiliate thereof
or any other person or entity that may do business with or own securities of any
of the foregoing, all as if such Lender, Arranger or Affiliate thereof were not
a Lender or Arranger or an Affiliate thereof (or an agent or any other person
with any similar role under the Credit Facilities) and without any duty to
account therefor to any other Lender, the Arrangers, the Borrower or any
Affiliate of the foregoing.  Each Lender, the Arrangers and any Affiliate
thereof may accept fees and other consideration from the Borrower or any
Affiliate thereof for services in connection with this Agreement, the Credit
Facilities or otherwise without having to account for the same to any other
Lender, the Arrangers, the Borrower or any Affiliate of the foregoing.

SECTION 12.21          [Reserved].

SECTION 12.22          Inconsistencies with Other Documents.  In the event there
is a conflict or inconsistency between this Agreement and any other Loan
Document, the terms of this Agreement shall control; provided that any provision
of the Security Documents which imposes additional burdens on the Borrower or
any of its Subsidiaries or further restricts the rights of the Borrower or any
of its Subsidiaries or gives the Administrative Agent or Lenders additional
rights shall not be deemed to be in conflict or inconsistent with this Agreement
and shall be given full force and effect.

SECTION 12.23          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)         the effects of any Bail-in Action on any such liability, including,
if applicable:





110

--------------------------------------------------------------------------------

 

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)         the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

SECTION 12.24          Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Credit Party, that at least one of the following is and
will be true:

 

(i)           such Lender is not using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments;

 

(ii)          the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

 

(iii)         (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or

 

(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)           In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and





111

--------------------------------------------------------------------------------

 

 

covenant as provided in sub-clause (iv) in the immediately preceding clause (a),
such Lender further (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that:

 

(i)           none of the Administrative Agent, the Arranger nor any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);

 

(ii)          the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)         the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Secured Obligations);

 

(iv)          the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

 

(v)          no fee or other compensation is being paid directly to the
Administrative Agent, the Arranger or their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement.

 

(c) The Administrative Agent and the Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate





112

--------------------------------------------------------------------------------

 

 

transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

[Signature pages to follow]

 

 



113

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, all as of the day and year first written
above.

 

TACTILE SYSTEMS TECHNOLOGY, INC., as
Borrower

 

 

 

By:

/s/ Lynn L. Blake

 

Name: Lynn L. Blake

 

Title: Chief Financial Officer and Secretary





Signature Page to Credit Agreement

--------------------------------------------------------------------------------

 

 

 

AGENTS AND LENDERS:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, Swingline Lender, Issuing Lender
and Lender

 

 

 

By:

/s/ Monique Dubisky

 

Name: Monique Dubisky

 

Title:   Director

 

 

 



Signature Page to Credit Agreement

--------------------------------------------------------------------------------

 

 

EXHIBIT A-1

to

Credit Agreement

dated as of August 3, 2018

by and among

Tactile Systems Technology, Inc. dba Tactile Medical,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF REVOLVING CREDIT NOTE

 

 



 

--------------------------------------------------------------------------------

 

 

REVOLVING CREDIT NOTE

August 3, 2018

FOR VALUE RECEIVED, the undersigned, Tactile Systems Technology, Inc., a
Delaware corporation (dba Tactile Medical) (the “Borrower”), promises to pay to
_______________ (the “Lender”), at the place and times provided in the Credit
Agreement referred to below, the unpaid principal amount of all Revolving Credit
Loans of the Lender from time to time pursuant to that certain Credit Agreement,
dated as of August 3, 2018 (the “Credit Agreement”) by and among the Borrower,
the Lenders party thereto and Wells Fargo Bank, National Association, as
Administrative Agent.  Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.

The unpaid principal amount of this Revolving Credit Note from time to time
outstanding is payable as provided in the Credit Agreement and shall bear
interest as provided in Section 5.1 of the Credit Agreement.  All payments of
principal and interest on this Revolving Credit Note shall be payable in Dollars
in immediately available funds as provided in the Credit Agreement.

This Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Revolving Credit Note and for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Revolving Credit Note and on which such Obligations may be declared to be
immediately due and payable.

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF MINNESOTA.

The Indebtedness evidenced by this Revolving Credit Note is senior in right of
payment to all Subordinated Indebtedness referred to in the Credit Agreement.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Revolving Credit Note.

[Remainder of page intentionally left blank; signature page follows]





Exhibit A-1

Form of Revolving Credit Note

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Revolving Credit Note as
of the day and year first above written.

 

TACTILE SYSTEMS TECHNOLOGY, INC., as
Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



Exhibit A-1

Form of Revolving Credit Note

--------------------------------------------------------------------------------

 

 

EXHIBIT A-2

to

Credit Agreement

dated as of August 3, 2018

by and among

Tactile Systems Technology, Inc. dba Tactile Medical,

 as Borrower,

 the lenders party thereto,

 as Lenders,

 and

Wells Fargo Bank, National Association,

 as Administrative Agent

FORM OF SWINGLINE NOTE

 

 



 

--------------------------------------------------------------------------------

 

 

SWINGLINE NOTE

August 3, 2018

FOR VALUE RECEIVED, the undersigned, Tactile Systems Technology, Inc., a
Delaware corporation (dba Tactile Medical) (the “Borrower”), promises to pay to
WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Lender”), at the place and times
provided in the Credit Agreement referred to below, the unpaid principal amount
of all Swingline Loans of the Lender from time to time pursuant to that certain
Credit Agreement, dated as of August 3, 2018 (the “Credit Agreement”) by and
among the Borrower, the Lenders party thereto and Wells Fargo Bank, National
Association, as Administrative Agent.  Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

The unpaid principal amount of this Swingline Note from time to time outstanding
is payable as provided in the Credit Agreement and shall bear interest as
provided in Section 5.1 of the Credit Agreement.  Swingline Loans refunded as
Revolving Credit Loans in accordance with Section 2.2(b) of the Credit Agreement
shall be payable by the Borrower as Revolving Credit Loans pursuant to the
Revolving Credit Notes, and shall not be payable under this Swingline Note as
Swingline Loans.  All payments of principal and interest on this Swingline Note
shall be payable in Dollars in immediately available funds as provided in the
Credit Agreement.

This Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Swingline Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Swingline Note and on which such Obligations may be declared to be immediately
due and payable.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF MINNESOTA.

The Indebtedness evidenced by this Swingline Note is senior in right of payment
to all Subordinated Indebtedness referred to in the Credit Agreement.

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Swingline Note.

[Remainder of page intentionally left blank; signature page follows]





Exhibit A-2

Form of Swingline Note

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Swingline Note as of the
day and year first above written.

 

TACTILE SYSTEMS TECHNOLOGY, INC., as
Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



Exhibit A-2

Form of Swingline Note

--------------------------------------------------------------------------------

 

 

EXHIBIT B

to

Credit Agreement

dated as of August 3, 2018

by and among

Tactile Systems Technology, Inc. dba Tactile Medical,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF BORROWING

 

 



 

--------------------------------------------------------------------------------

 

 

NOTICE OF BORROWING

 

Dated as of: _____________

 

Wells Fargo Bank, National Association,

 as Administrative Agent

MAC N9305-187

90 South 7th Street, 18th Floor

Minneapolis, MN 55402

Attention of: Dianne Wegscheid

 

Ladies and Gentlemen:

 

This irrevocable1 Notice of Borrowing is delivered to you pursuant to Section
2.3 of the Credit Agreement dated as of August 3, 2018 (the “Credit Agreement”),
by and among Tactile Systems Technology, Inc., a Delaware corporation (dba
Tactile Medical) (the “Borrower”), the Lenders party thereto and Wells Fargo
Bank, National Association, as Administrative Agent.  Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.

1.          The Borrower hereby requests that the Lenders make [a Revolving
Credit Loan][a Swingline Loan][an Increase Term Loan] to the Borrower in the
aggregate principal amount of $___________.  (Complete with an amount in
accordance with Section 2.3 or Section 5.13, as applicable, of the Credit
Agreement.)

2.          The Borrower hereby requests that such Loan(s) be made on the
following Business Day: _____________________. (Complete with a Business Day in
accordance with Section 2.3 of the Credit Agreement for Revolving Credit Loans
or Swingline Loans or Section 5.13 of the Credit Agreement for an Increase Term
Loan).

3.          The Borrower hereby requests that such Loan(s) bear interest at the
following interest rate, plus the Applicable Margin, as set forth below:

Component of Loan2

    

Interest Rate

    

Interest Period 
(LIBOR Rate only)

 

 

 

 

 

 

 

[Base Rate or LIBOR Rate]3

 

 

 

4.          The aggregate principal amount of all Loans and L/C Obligations
outstanding as of the date hereof (including the Loan(s) requested herein) does
not exceed the maximum amount permitted to be outstanding pursuant to the terms
of the Credit Agreement.

--------------------------------------------------------------------------------

1  To be deleted if prepayment contingent on a specified covenant, as set forth
in Section 2.4(c) of the Credit Agreement

2   Complete with the Dollar amount of that portion of the overall Loan
requested that is to bear interest at the selected interest rate and/or Interest
Period (e.g., for a $20,000,000 loan, $5,000,000 may be requested at Base Rate,
$8,000,000 may be requested at LIBOR with an interest period of three months and
$7,000,000 may be requested at LIBOR with an interest period of one month).

3  Complete with (i) the Base Rate or the LIBOR Rate for Revolving Credit Loans
or any Increase Term Loan or (ii) the Base Rate for Swingline Loans.





Exhibit B

Form of Notice of Borrowing

--------------------------------------------------------------------------------

 

 

5.          All of the conditions applicable to the Loan(s) requested herein as
set forth in the Credit Agreement have been satisfied as of the date hereof and
will remain satisfied to the date of such Loan.

[Remainder of page intentionally left blank; signature page follows]

 





Exhibit B

Form of Notice of Borrowing

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.

 

TACTILE SYSTEMS TECHNOLOGY, INC., as
Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



Exhibit B

Form of Notice of Borrowing

--------------------------------------------------------------------------------

 

 

EXHIBIT C

to

Credit Agreement

dated as of August 3, 2018

by and among

Tactile Systems Technology, Inc. dba Tactile Medical,

 as Borrower,

 the lenders party thereto,

 as Lenders,

 and

Wells Fargo Bank, National Association,

 as Administrative Agent

 

FORM OF NOTICE OF ACCOUNT DESIGNATION

 

 



 

--------------------------------------------------------------------------------

 

 

NOTICE OF ACCOUNT DESIGNATION

 

Dated as of: _________

 

Wells Fargo Bank, National Association,

 as Administrative Agent

MAC N9305-187

90 South 7th Street, 18th Floor

Minneapolis, MN 55402

Attention of: Dianne Wegscheid

 

Ladies and Gentlemen:

 

This Notice of Account Designation is delivered to you pursuant to Section
2.3(b) of the Credit Agreement dated as of August 3, 2018 (the “Credit
Agreement”), by and among Tactile Systems Technology, Inc., a Delaware
corporation (dba Tactile Medical), as Borrower, the Lenders party thereto and
Wells Fargo Bank, National Association, as Administrative Agent.  Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.

1.          The Administrative Agent is hereby authorized to disburse all Loan
proceeds into the following account(s):

____________________________

Bank Name: ____________

ABA Routing Number: _________

Account Number: _____________

 

2.          This authorization shall remain in effect until revoked or until a
subsequent Notice of Account Designation is provided to the Administrative
Agent.

[Remainder of page intentionally left blank; signature page follows]

 





Exhibit C

Form of Notice of Account Designation

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.

 

TACTILE SYSTEMS TECHNOLOGY, INC., as
Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 



Exhibit C

Form of Notice of Account Designation

--------------------------------------------------------------------------------

 

 

EXHIBIT D

to

Credit Agreement

dated as of August 3, 2018

by and among

Tactile Systems Technology, Inc. dba Tactile Medical,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF PREPAYMENT

 

 



 

--------------------------------------------------------------------------------

 

 

NOTICE OF PREPAYMENT

Dated as of: _____________

Wells Fargo Bank, National Association,

   as Administrative Agent

MAC N9305-187

90 South 7th Street, 18th Floor

Minneapolis, MN 55402

Attention of: Dianne Wegscheid

Ladies and Gentlemen:

          This irrevocable Notice of Prepayment is delivered to you pursuant to
Section 2.4(c) of the Credit Agreement dated as of August 3, 2018 (the “Credit
Agreement”), by and among Tactile Systems Technology, Inc., a Delaware
corporation (dba Tactile Medical) (the “Borrower”), the Lenders party thereto
and Wells Fargo Bank, National Association, as Administrative
Agent.  Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

1.          The Borrower hereby provides notice to the Administrative Agent that
it shall repay the following [Base Rate Loans] and/or [LIBOR Rate Loans]:
_______________. (Complete with an amount in accordance with Section 2.4 of the
Credit Agreement.)

2.          The Loan(s) to be prepaid consist of: [check each applicable box]

☐          a Swingline Loan

☐          a Revolving Credit Loan

☐          an Increase Term Loan

3.          The Borrower shall repay the above-referenced Loans on the following
Business Day: _______________.  (Complete with a date no earlier than (i) the
same Business Day as of the date of this Notice of Prepayment with respect to
any Swingline Loan or Base Rate Loan and (ii) three (3) Business Days subsequent
to date of this Notice of Prepayment with respect to any LIBOR Rate Loan.)

[Remainder of page intentionally left blank; signature page follows]





Exhibit D

Form of Notice of Prepayment

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.

 

TACTILE SYSTEMS TECHNOLOGY, INC., as
Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



Exhibit D

Form of Notice of Prepayment

--------------------------------------------------------------------------------

 

 

EXHIBIT E

to

Credit Agreement

dated as of August 3, 2018

by and among

Tactile Systems Technology, Inc. dba Tactile Medical,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

 



 

--------------------------------------------------------------------------------

 

 

NOTICE OF CONVERSION/CONTINUATION

Dated as of: _____________

Wells Fargo Bank, National Association,

 as Administrative Agent

MAC N9305-187

90 South 7th Street, 18th Floor

Minneapolis, MN 55402

Attention of: Dianne Wegscheid

Ladies and Gentlemen:

This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 5.2 of the Credit Agreement dated as of August 3,
2018 (the “Credit Agreement”), by and among Tactile Systems Technology, Inc., a
Delaware corporation (dba Tactile Medical) (the “Borrower”), the Lenders party
thereto and Wells Fargo Bank, National Association, as Administrative
Agent.  Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

1.          The Loan to which this Notice relates is [a Revolving Credit Loan]
[an Increase Term Loan].  (Delete as applicable.)

 

 

2.          This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)

 

 

☐         Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan

 

 

 

Outstanding principal balance:

$                  

 

 

Principal amount to be converted:

$                  

 

 

Requested effective date of conversion:

                    

 

 

Requested new Interest Period:

                    

 

 

☐         Converting all or a portion of a LIBOR Rate Loan into a Base Rate Loan

 

 

 

Outstanding principal balance:

$                  

 

 

Principal amount to be converted:

$                  

 

 

Last day of the current Interest Period:

                    

 

 

Requested effective date of conversion:

                    





Exhibit E

Form of Notice of Conversion/Continuation

--------------------------------------------------------------------------------

 

 

 

 

☐         Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan

 

 

 

Outstanding principal balance:

$                  

 

 

Principal amount to be continued:

$                  

 

 

Last day of the current Interest Period:

                    

 

 

Requested effective date of continuation:

                    

 

 

Requested new Interest Period:

                    

 

 

3.          The aggregate principal amount of all Loans and L/C Obligations
outstanding as of the date hereof does not exceed the maximum amount permitted
to be outstanding pursuant to the terms of the Credit Agreement.

 

[Remainder of page intentionally left blank; signature page follows]





Exhibit E

Form of Notice of Conversion/Continuation

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.

 

TACTILE SYSTEMS TECHNOLOGY, INC., as
Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



Exhibit E

Form of Notice of Conversion/Continuation

--------------------------------------------------------------------------------

 

 

EXHIBIT F

to

Credit Agreement

dated as of August 3, 2018

by and among

Tactile Systems Technology, Inc. dba Tactile Medical,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF OFFICER’S COMPLIANCE CERTIFICATE

 

 



 

--------------------------------------------------------------------------------

 

 

OFFICER’S COMPLIANCE CERTIFICATE

Dated as of: _____________

The undersigned Responsible Officer, on behalf of Tactile Systems Technology,
Inc., a Delaware corporation (dba Tactile Medical) (the “Borrower”), hereby
certifies to the Administrative Agent and the Lenders, each as defined in the
Credit Agreement referred to below, as follows:

1.          This certificate is delivered to you pursuant to Section 8.2 of the
Credit Agreement dated as of August 3, 2018 (the “Credit Agreement”), by and
among the Borrower, the Lenders party thereto and Wells Fargo Bank, National
Association, as Administrative Agent.  Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

2.          I have reviewed the financial statements of the Borrower and, if
applicable, its Subsidiaries dated as of _______________ and for the
_______________ period[s] then ended and such statements fairly present in all
material respects the financial condition of the Borrower and, if applicable,
its Subsidiaries on a Consolidated basis as of the dates indicated and the
results of their operations and cash flows for the period[s] indicated subject
to normal year-end adjustments.

3.          I have reviewed the terms of the Credit Agreement, and the related
Loan Documents and have made, or caused to be made under my supervision, a
review in reasonable detail of the transactions and the condition of the
Borrower and, if applicable, its Subsidiaries during the accounting period
covered by the financial statements referred to in Paragraph 2 above.  Such
review has not disclosed the existence during or at the end of such accounting
period of any condition or event that constitutes a Default or an Event of
Default, nor do I have any knowledge of the existence of any such condition or
event as at the date of this certificate [except, if such condition or event
existed or exists, describe the nature and period of existence thereof and what
action the Borrower has taken, is taking and proposes to take with respect
thereto].

4.          Pursuant to Section 4.9(c) of the Collateral Agreement, the Borrower
has not filed an application for the registration of any Intellectual Property
with the United States Patent and Trademark Office, the United States Copyright
Office or any similar office or agency in any other country or any political
subdivision thereof[, except as follows: [______________]].

5.          As of the date of this certificate, the Applicable Margin and
calculations determining such figures are set forth on the attached Schedule 1
and the Borrower and, if applicable, its Subsidiaries are in compliance with the
financial covenants contained in Sections 9.14 and 9.15 of the Credit Agreement
as shown on such Schedule 1.

[Remainder of page intentionally left blank; signature page follows]





Exhibit F

Form of Officer’s Compliance Certificate

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the day and year first written above.

 

TACTILE SYSTEMS TECHNOLOGY, INC., as
Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





Exhibit F

Form of Officer’s Compliance Certificate

--------------------------------------------------------------------------------

 

 

Schedule 1

to

Officer’s Compliance Certificate

For the Quarter/Year ended ______________________ (the “Statement Date”)

A.

Section 9.14 Maximum Capital Expenditures

 

 

 

 

 

(I)         Aggregate amount of all Capital Expenditures actually made in the
[portion of the]1 Fiscal Year ending on the Statement Date (such Fiscal Year,
the “Current Fiscal Year”)  

$                          

 

 

 

 

(II)       The stated maximum permitted amount of Capital Expenditures
applicable to the Current Fiscal Year  

$                          

 

 

 

 

(III)      Excess (deficiency) for covenant compliance (Line A. (II) less Line
A.(I))

$                          

 

 

 

 

(IV)      In Compliance?

Yes/No

 

 

 

 

 

 

--------------------------------------------------------------------------------

1   Use for the first three (3) quarterly reportings in any Fiscal Year.





Exhibit F

Form of Officer’s Compliance Certificate

--------------------------------------------------------------------------------

 

 

 

 

 

B.

Section 9.15(a)          Maximum Consolidated Total Leverage Ratio and
Applicable Margin

 

 

 

 

 

(I)        Consolidated Total Indebtedness as of the Statement Date

$                          

 

 

 

 

(II)       Consolidated EBITDA for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to the Statement Date (See Schedule 2)

$                          

 

 

 

 

(III)      Line B.(I) divided by Line B.(II) 

        to 1.00

 

 

 

 

(IV)      Maximum permitted Consolidated Total Leverage Ratio as set forth in
Section 9.15(a) of the Credit Agreement

        to 1.00

 

 

 

 

(V)       In Compliance?

Yes/No

 

 

 

 

(VI)      Applicable Margin

Pricing Level      

 

 

 

C.

Section 9.15(b)           Minimum Liquidity

 

 

 

 

 

(I)         Aggregate amount of all unrestricted cash and Cash Equivalents as of
the last day of the current fiscal quarter:

$                          

 

 

 

 

(II)        The stated minimum permitted amount applicable to the current fiscal
quarter:

$                          

 

 

 

 

(III)       In Compliance?

Yes/No

 

 

 

 

 

 

 

 

 

 

 

 



Exhibit F

Form of Officer’s Compliance Certificate

--------------------------------------------------------------------------------

 

 

Schedule 2

to

Officer’s Compliance Certificate

 

 

 

 

 

 

 

 

 

 

 

 

Consolidated EBITDA

Quarter 1
ended

__/__/__

Quarter 2
ended

__/__/__

Quarter 3
ended

__/__/__

Quarter 4
ended

__/__/__

Total
(Quarters 1-4)

(1)

Consolidated Net Income for such period

 

 

 

 

 

(2)

The following amounts, without duplication, to the extent deducted in
determining Consolidated Net Income for such period:

 

 

 

 

 

 

(a)  income and franchise taxes payable during such period

 

 

 

 

 

 

(b)  Consolidated Interest Expense for such period

 

 

 

 

 

 

(c)  amortization expense for such period

 

 

 

 

 

 

(d)  depreciation expense for such period

 

 

 

 

 

 

(e)  other non-cash charges (except to the extent that such non-cash charges are
reserved for cash charges to be taken in the future) for such period

 

 

 

 

 

 

(f)  Transaction Costs payable during such period

 

 

 

 

 

 

(g)  non-cash stock compensation expense for such period

 

 

 

 

 

(3)

Line (2)(a) plus Line (2)(b) plus Line (2)(c) plus Line (2)(d) plus Line (2)(e)
plus Line (2)(f) plus Line 2(g)

 

 

 

 

 

(4)

The following amounts, without duplication, to the extent added in computing
Consolidated Net Income for such period:

 

 

 

 

 

 

(a)  interest income during such period

 

 

 

 

 

 

(b)  any extraordinary gains during such period

 

 

 

 

 

(5)

Line (4)(a) plus Line (4)(b)

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Consolidated EBITDA

Quarter 1
ended

__/__/__

Quarter 2
ended

__/__/__

Quarter 3
ended

__/__/__

Quarter 4
ended

__/__/__

Total
(Quarters 1-4)



(6)

Pro Forma Basis Adjustments to Consolidated EBITDA, if applicable1

 

 

 

 

 

(7)

Totals (Line (1) plus Line (3) less Line (5) plus or minus, as applicable, Line
(6))

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA for any
period during which one or more Specified Transactions occurs, that such
Specified Transaction (and all other Specified Transactions that have been
consummated during the applicable period) shall be deemed to have occurred as of
the first day of the applicable period of measurement and:

(a)          all income statement items (whether positive or negative)
attributable to the Property or Person disposed of in a Specified Disposition
shall be excluded, and all income statement items (whether positive or negative)
as estimated by the Borrower in good faith by a Responsible Officer and which
may include, for the avoidance of doubt, the amount of “run rate” cost savings,
operating expenses and reductions and synergies reasonably expected to be
realized within twelve (12) months of such Specified Transaction calculated on a
basis consistent with GAAP attributable to the Property or Person acquired in a
Permitted Acquisition shall be included (provided that such income statement
items to be included are reflected in financial statements or other financial
data reasonably acceptable to the Administrative Agent and based upon reasonable
assumptions and calculations which are expected to have a continuous impact);
and

(b)          in the event that any Credit Party or any Subsidiary thereof incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement, discharge, defeasance or extinguishment) any Indebtedness
included in the calculations of any financial ratio or test (in each case, other
than Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), (i) during the
applicable measurement period or (ii) subsequent to the end of the applicable
measurement period and prior to or simultaneously with the event for which the
calculation of any such ratio is made, then such financial ratio or test shall
be calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on the last
day of the applicable measurement period and any such Indebtedness that is
incurred (including by assumption or guarantee) that has a floating or formula
rate of interest shall have an implied rate of interest for the applicable
period determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as of the relevant date of determination.

“Specified Disposition” means any Asset Disposition having gross sales proceeds
in excess of $1,000,000.

“Specified Transactions” means (a) any Specified Disposition, (b) any Permitted
Acquisition and (c) the Transactions.

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT G

to

Credit Agreement

dated as of August 3, 2018

by and among

Tactile Systems Technology, Inc. dba Tactile Medical,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF ASSIGNMENT AND ASSUMPTION

 



 

--------------------------------------------------------------------------------

 

 

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each]1 Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each, an
“Assignee”).  [It is understood and agreed that the rights and obligations of
the Assignees2 hereunder are several and not joint.]3  Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by [the] [each] Assignee.  The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the [Assignee] [respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
Applicable Law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned to [the] [any] Assignee pursuant to clauses (i)
and (ii) above being referred to herein collectively as, [the] [an]  “Assigned
Interest”).  Each such sale and assignment is without recourse to the Assignor
and, except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

1.

Assignor:

[INSERT NAME OF ASSIGNOR]

 

 

 

2.

Assignee(s):

See Schedules attached hereto

 

 

 

3.

Borrower:

Tactile Systems Technology, Inc., a Delaware corporation (dba Tactile Medical)

 

 

 

4.

Administrative Agent:

Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement

 

 

 

5.

Credit Agreement:

The Credit Agreement dated as of August [__], 2018 among Tactile Systems
Technology, Inc., a Delaware corporation (dba Tactile Medical), as Borrower, the
Lenders party thereto, and

 

 

 

--------------------------------------------------------------------------------

1   For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

2   Select as appropriate.

3   Include bracketed language if there are multiple Assignees.

 





Exhibit G

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

 

 

 

Wells Fargo Bank, National Association, as Administrative Agent (as amended,
restated, supplemented or otherwise modified)

 

 

 

6.

Assigned Interest:

See Schedules attached hereto

 

 

 

[7.

Trade Date:

                     ]4

--------------------------------------------------------------------------------

4   To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

 

[Remainder of page intentionally left blank; signature page follows]





Exhibit G

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

 

Effective Date:   _____________ ___, 2____ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEES

 

 

 

See Schedules attached hereto

 





Exhibit G

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

 

[Consented to and]5  Accepted:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent[, Issuing Lender and Swingline Lender]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

5   To be added only if the consent of the Administrative Agent and/or the
Swingline Lender and Issuing Lender is required by the terms of the Credit
Agreement.  May also use a Master Consent.





Exhibit G

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 1

To Assignment and Assumption

By its execution of this Schedule, the Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.

Assigned Interests:

 

 

Facility Assigned1

Aggregate
Amount of
Commitment/
Loans for
all Lenders2

Amount of Commitment/
Loans Assigned3

Percentage
Assigned of
Commitment/
Loans4

CUSIP Number

 

$

$

%

 

 

$

$

%

 

 

$

$

%

 

 

 

 

 

 

 

[NAME OF ASSIGNEE]5

 

[and is an Affiliate/Approved Fund of [identify Lender]6]

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

1   Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Agreement (e.g. “Revolving
Credit Commitment”)

2   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

3   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

4   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

5   Add additional signature blocks, as needed.

6  Select as appropriate.





Exhibit G

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

 

ANNEX 1

to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.          Representations and Warranties.

1.1          Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the] [the relevant] Assigned Interest, (ii)
[the] [such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.          Assignee[s].  [The] [Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets the requirements of an Eligible Assignee under the
Credit Agreement (subject to such consents, if any, as may be required under
Section 12.9(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the] [the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire [the] [such] Assigned Interest, is experienced in acquiring
assets of such type, (v) it has received a copy of the Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 8.1 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the] [such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent, [the]
[any] Assignor or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Documents, and (ii) it
will perform in accordance with their terms all of the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender.

2.          Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the] [each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the]
[the relevant] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the] [the relevant] Assignee for amounts which have
accrued from and after the Effective Date.





Exhibit G

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

 

3.          General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of Minnesota.

 

 



Exhibit G

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

 

EXHIBIT H-1

to

Credit Agreement

dated as of August 3, 2018

by and among

Tactile Systems Technology, Inc. dba Tactile Medical,

 as Borrower,

 the lenders party thereto,

 as Lenders,

 and

Wells Fargo Bank, National Association,

 as Administrative Agent

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(NON-PARTNERSHIP FOREIGN LENDERS)

 

 



 

--------------------------------------------------------------------------------

 

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 3, 2018 (the
“Credit Agreement”), by and among Tactile Systems Technology, Inc., a Delaware
corporation (dba Tactile Medical) (the “Borrower”), the lenders who are or may
become a party thereto, as Lenders, and Wells Fargo Bank, National Association,
as Administrative Agent.  Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent (10%)
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (d) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (a) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent and (b) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two (2) calendar
years preceding such payments.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:                      , 20     

 

 

 

 

 

 



Exhibit H-1

Form of U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

--------------------------------------------------------------------------------

 

 

EXHIBIT H-2

to

Credit Agreement

dated as of August 3, 2018

by and among

Tactile Systems Technology, Inc. dba Tactile Medical,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(NON-PARTNERSHIP FOREIGN PARTICIPANTS)

 

 



 

--------------------------------------------------------------------------------

 

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 3, 2018 (the
“Credit Agreement”), by and among Tactile Systems Technology, Inc., a Delaware
corporation (dba Tactile Medical) (the “Borrower”), the lenders who are or may
become party a thereto, as Lenders, and Wells Fargo Bank, National Association,
as Administrative Agent.  Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (b)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (c) it
is not a ten percent (10%) shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E.  By executing this certificate, the
undersigned agrees that (a) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and (b)
the undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two (2)
calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:                      , 20     

 

 

 

 

 

 



Exhibit H-2

Form of U.S. Tax Compliance Certificate

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

--------------------------------------------------------------------------------

 

 

EXHIBIT H-3

to

Credit Agreement

dated as of August 3, 2018

by and among

Tactile Systems Technology, Inc. dba Tactile Medical,

as Borrower,

the lenders party thereto,

as Lenders,

and

Wells Fargo Bank, National Association,

as Administrative Agent

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOREIGN PARTICIPANT PARTNERSHIPS)

 

 



 

--------------------------------------------------------------------------------

 

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 3, 2018 (the
“Credit Agreement”), by and among Tactile Systems Technology, Inc., a Delaware
corporation (dba Tactile Medical) (the “Borrower”), the lenders who are or may
become party thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent.  Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent (10%) shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN-E or (b) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (i) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (ii) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:                      , 20     

 

 

 

 

 

 



Exhibit H-3

Form of U.S. Tax Compliance Certificate

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

--------------------------------------------------------------------------------

 

 

EXHIBIT H-4

to

Credit Agreement

dated as of August 3, 2018

by and among

Tactile Systems Technology, Inc. dba Tactile Medical,

 as Borrower,

 the lenders party thereto,

 as Lenders,

 and

Wells Fargo Bank, National Association,

 as Administrative Agent

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(FOREIGN LENDER PARTNERSHIPS)

 

 



 

--------------------------------------------------------------------------------

 

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of August 3, 2018 (the
“Credit Agreement”), by and among Tactile Systems Technology, Inc., a Delaware
corporation (dba Tactile Medical) (the “Borrower”), the lenders who are or may
become party thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent.  Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.

Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent (10%) shareholder of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN-E or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (ii) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:                      , 20     

 

 

 

 

 

 



Exhibit H-4

Form of U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

--------------------------------------------------------------------------------

 

 

Schedule 7.1

 

Jurisdictions of Organization and Qualification

 

Loan Party

Jurisdiction of
Organization

Jurisdiction(s) of
Qualification

Tactile Systems Technology, Inc.

Delaware

Minnesota

Swelling Solutions, Inc.

Delaware

N/A

 





 

--------------------------------------------------------------------------------

 

 

Schedule 7.2

Subsidiaries and Capitalization

Loan Party

Subsidiary

Organization

Ownership Percentage

Tactile Systems Technology, Inc.

Swelling Solutions, Inc.

Delaware

100% (holds 5,000 shares of common stock)

 





 

--------------------------------------------------------------------------------

 

 

Schedule 7.6

Tax Matters

None.





 

--------------------------------------------------------------------------------

 

 

Schedule 7.9

ERISA Plans

None.





 

--------------------------------------------------------------------------------

 

 

Schedule 7.12

Material Contracts

None.





 

--------------------------------------------------------------------------------

 

 

Schedule 7.13

Labor and Collective Bargaining Agreements

None.





 

--------------------------------------------------------------------------------

 

 

Schedule 7.18

Real Property

Locations owned by the Borrower: None.

Locations leased by the Borrower:

1.

1331 Tyler Street NE, Minneapolis, MN 55413

2.

UK - Bridgedale Outdoor Ltd Unit B, Northern Ireland BT23 4YL

3.

CHINA - SHL Asia - Pacific, Taoyuan City, Taiwan, China  

4.

10858 W Dodge Rd, Omaha, NE  68154-2609

5.

151 5th Ave NW, New Brighton, MN 55112

6.

3535 Grandview Pkwy, Suite 250, Birmingham, AL  35243

7.

511 11th Ave S, Minneapolis, MN 55415

8.

15305 Dallas Pkwy, Suite 300, Addison, TX 75001

9.

39555 Orchard Hill Place, Suite 600, Novi, MI  48375

10.

725 Cool Springs, Suite 600, Franklin, TN 37067

11.

3214 Charles B Root Wynd, Raleigh, NC 55413

12.

601 Lakeview Point, New Brighton, MN 55112 (warehouse location)





 

--------------------------------------------------------------------------------

 

 

Schedule 7.19

Litigation

None.





 

--------------------------------------------------------------------------------

 

 

Schedule 9.1

Existing Indebtedness

None.





 

--------------------------------------------------------------------------------

 

 

Schedule 9.2

Existing Liens

1.

UCC Financing Statement in favor of U.S. Bank Equipment Finance, a division of
U.S. Bank National Association, dated June 12, 2014 (#20142301240) (covers
copiers)

 

 

2.

UCC Financing Statement in favor of U.S. Bank Equipment Finance, a division of
U.S. Bank National Association, dated July 21, 2015 (#20153162491) (covers
copiers)

 

 

3.

UCC Financing Statement in favor of U.S. Bank Equipment Finance, a division of
U.S. Bank National Association, dated September 27, 2016 (#20165934177) (covers
copiers)

 

 

4.

UCC Financing Statement in favor of U.S. Bank Equipment Finance, a division of
U.S. Bank National Association, dated March 30, 2017 (#20172097878) (covers
copiers)





 

--------------------------------------------------------------------------------

 

 

Schedule 9.3

Existing Investments

(a)(i) – The Borrower owns 100% (5,000 shares of common stock) of Swelling
Solutions, Inc., its Subsidiary.

(a)(ii) – The Borrower holds a small equity interest in Elastimed Ltd., an
Israeli company.





 

--------------------------------------------------------------------------------

 

 

Schedule 9.7

Transactions with Affiliates

None.

 

--------------------------------------------------------------------------------